Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.1 Filed 08/28/20 Page 1 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

Due to the Zoonotic Disease Corona Virus ( Covid 19 – This case is filed under the Mailbox

Rule 3(d) of the Rules Governing subsection 2255; Proceedings are extended to Pro’ se filers .

Plaintiff : Veretta Burnett Rule 17 (3)(c) (2) Loreatha McGee , Christopher Burnett, LaDarius

Burnett- Sanford, Elizah Davis- Burnett, Farrad Al-Kindi

16600 Greenfield Rd. Apt.307

Detroit , Michigan 48235

313-675-3565 cell phone

313-772-3838 cell phone

          VS.

Defendant 1 : William Barr

United States Department of Justice

950 Pennsylvania Avenue , NW

Washington, DC 20530 -0001

Defendant 2: Matthew J. Schneider

United States Attorneys office

211 W. Fort Street , Suite 2001

Detroit , Michigan 48226

Defendant 3 : Federal Bureau of Investigation Headquarters

935 Pennsylvania Avenue NW, Washington DC 20535 regarding
                                                                               P a g e 1 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.2 Filed 08/28/20 Page 2 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

Detroit FBI ( Chris Hess-7, David Harmon, Gwen Rosenthal ) Rule 17 (2) (d)

Defendant 4 :Department of Health and Human Services Jacket number 07-474207N

Hubert H. Humphrey Building

200 Independence Avenue , S.W. Washington, DC 20201

Defendant 5 – Highland Park City ( William T. Ford ) ( Mayor H. Yopp ) ( Chief of Police

Theodore Caldwell II )

12050 Woodward Avenue

Highland Park , Mi. 48203

Defendant 6 – James McGinnis

985 E. Jefferson Ave. Ste. 100

Detroit , Michigan 48207

Defendant 7 Detroit Public Schools Headquarters : Attention Dr. Nikolai P. Vitti

3011 West Grand Blvd.

Detroit Michigan 48202

Defendant 8 Danna Nessel Attorney General for Wayne County

3030 W. Grand Blvd Suite # 10200

Detroit Michigan

Defendant 9- Hostile witness Law offices of Christopher Trainor and Associates , Specifically

Shawn Cabot P-64021 and Christopher Trainor . Rule (13)(2)(g) Rule (19)(2)
                                                                              P a g e 2 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.3 Filed 08/28/20 Page 3 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

Rule 611 (b) Mode and Order of Examining Witnesses and Presenting Evidence (b) Scope of

Cross-Examination. Cross-examination should not go beyond the subject matter of the direct

examination and matters affecting the witness’s credibility. The court may allow inquiry into

additional matters as if on direct examination.

(c) Leading Questions. Leading questions should not be used on direct examination except as

necessary to develop the witness’s testimony. Ordinarily, the court should allow leading

questions:

     (1) on cross-examination; and

     (2) when a party calls a hostile witness, an adverse party, or a witness identified with an

  adverse party which is Shawn Cabot and Law Offices Of Christopher Trainor and Associates,

  during our Conversation Christopher Trainor apologized Shawn Cabot didn’t take care of my

  case.”… Shawn Cabot was willfully negligent on purpose and showed willful misconduct

  which caused me injuries financially as well affected my life today as well as my children.

  Jacket number 07-474207N ( 09-151180 DS)

  ( Shawn Cabot-P-64021 told me he was going to lie to the Federal Judge Marianne O Battani

at the Detroit Main Library during an attorney client meeting Rule 11( b) (2)(3) . Whereas we

were in the children room of the Detroit Main Library at 5201 Woodward Avenue Det. Mi. ,

where the librarian had to tell Shawn Cabot to be quite its children in the room because Shawn

Cabot was yelling , “ how he was going to lie to the Judge, how he has been wearing the same

suit for 7 years , while I was crying asking him do I still have to have sex with the terrorist? The

facts will show on a wiretap that Shawn Cabot-P-64021 Rule 11 (b) (2)(3) heard Osama Bin

Laden number 2 Aaron Labarrie , turn himself into me( Me, representing Chris Hess-7 as his


                                                                                  P a g e 3 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.4 Filed 08/28/20 Page 4 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

personal confidential informant -consultant as Mohamet with Company ) and told me he’d(

Osama Bin Laden number 2- Aaron Labarrie ) rather give me the money – Only there wasn’t

any money it was the connections to the Osama Bin Laden Terrorist Tapes which included

Mayor Yopp of Highland Park City and Chief Of Police Theodore Caldwell II , and Hamza Bin

Laden , to turn over to the Detroit FBI, specifically Chris Hess-7 , David Harmon , and Gwen

Rosenthal . ( According to History.com The Patriot Act. August 21, 2018 –

  a. The Patriot act allowed law enforcement to use surveillance and wiretapping to

       investigate terror related crimes. ( as Shawn Cabot took my case to hide discovery)

  b.   The Patriot act allowed federal agents to request court permission to use roving wiretaps

       to track a specific terrorist suspect.

  c. The Patriot Act provided aide to Terrorism Victims and Public Safety officers involved in

       the investigations or preventing terrorism or responding to terrorism attacks.

  While the USA Freedom ACT which had not existed in 2012 during the Osama Bin Laden

  Deposition of myself , Veretta Burnett. The USA Freedom ACT cannot be taken into

  account because President Barack Obama didn’t sign it into law unto June 6, 2015.

   Furthermore, after Aaron Labarrie -Osama Bin Laden Number 2 told me he’d rather give me

the money ; Some strange white lady started calling me from a blocked number screaming at me

through the phone asking me , “What Money”? ( The Patriot Act allowed law enforcement to

use surveillance and wiretapping to investigate terror related crimes) ( In which I was informing

doing my job reporting directly to Chris Hess-7     about Osama Bin Laden number 1 and Osama

Bin Laden number 2




                                                                                 P a g e 4 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.5 Filed 08/28/20 Page 5 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

        ( Shawn Cabot-P-64021 as a police brutality lawyer makes his living on spying on police

wiretap’s and police scanners , so because the FBI had roving wiretaps , Shawn Cabot P-64021

as a defense attorney has his ways of spying on roving wiretaps )

  Shawn Cabot-P-64021 Rule 11 ( b) (2) (3) as my attorney told me I didn’t deserve the

money I was going to squander the money so the Court Room work Group based on Willful

misconduct and Willful Negligence and an attempt to hide Discovery of both Osama Bin

Laden’s number 1 and Osama Bin Laden number 2 by sabotage from my own attorney Shawn

Cabot P-64021 who colluded not to pay me $ 5 million 75,000 in 2011 for explaining How

Osama Bin Laden number 1- Gustavo Guerrero and Osama Bin Laden number 2 Aaron

Labarrie ended up still alive ( in present day and in America) in America at my apartment at

11 Farrand Park and 730 Whitmore Detroit , Mi 3 months before President Barack Obama #44

said Osama Bin Laden was killed by Seal Team 6 ; while previously making Terrorist tapes

against America ; which included Chief of Police of Highland Park Michigan ,Theodore

Caldwell II along with Mayor Hubert Yopp’s involvement in the making and distribution of

the Osama Bin Laden Terrorist Tapes – since Theodore Caldwell II was a narcotics officer in

Highland Park Michigan 48203. )

        Furthermore ; James McGinnis Rule 37 (a) (1) (2) Rule 37 (3) (a) asked during the

Osama Bin Laden deposition On page 29 Line 6 Rule 27 (a)(4) asked : Question : You would

give them drugs ? in reference to me admitting that I was on drugs in Line 5 of my answer of

how I met Both Osama Bin Laden Number 2 and number 1 , during the Osama bin Laden

deposition Case No. 09 cv 14238 Rule 27 (a) (4) under Rule 32 (a) (1) when I mentioned I was

on drugs. Shawn Cabot P-64021 Rule 37 (a) (1) (2) Rule 37 My own attorney objected to the

line of questioning basing his objection to relevance ; and relevance was everything to the line

                                                                                P a g e 5 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.6 Filed 08/28/20 Page 6 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

of questioning being objected too by my own attorney refer to page 29 of the Osama Bin Laden

Deposition case number 09 cv 14238 Rule 27 (a) (4) under Rule 32 (a) Rule 37 (3) (a) ;

Evidence will show on several occasions Shawn Cabot P-64021 maliciously blocked discovery .

        The reason that is important is because when I was a dancer I used cocaine before the

WTC was attacked in September 11, 2001 . By 2002 I had found Kim Jong Un Secret

Detention, and after coming out of Kim Jong UN place of detention I was arrested for drug

paraphernalia , although I had just witnessed the torturous conditions of Kim Jong UN in an

abandoned McDonalds on Mack and Peck in Detroit Michigan 48215 .

       Backing up to 2001 when I was dancing leading up to 2002 of me finding Kim Jong Un

Secret detention . I had international clientele – customers at 007 a Topless Entertainment Bar ,

I had the Asian Scientist who lived in Novi who wouldn’t let no other female dance for him at

007, he would wait 15 min- to 20 minutes for me to change clothes patiently. I had the White

guy Robert Welch .I met Tupac Shakur- Harry Davis on September 09, 2001 only after about 4

months dancing .I had the right Pimp at 007 his name was Ralph Willis . Ralph used to sale

crack to his own personal Caucasian customers outside the Topless Entertainment scene, all

Ralph did was deliver 8 balls of cooked crack to Caucasian people-crackheads, living in the

suburbs surrounding Detroit , Mi .

        I gave Ralph Willis $3,000 cash to fix his roof so he hired his Crack head Uncle to fix

the roof then he took me with him to buy 6 ounces of crack cocaine from Ray – Gooch at 7 mile

cycle . It was a deal $500 per ounce already cooked up, Ralph told me . So Ralph took me to 7

Mile Cycle; Where Ray -Gooch owned the motorcycle shop. Ralph went in and purchased 6

ounces of crack cocaine. I stayed in the car ; I had seen this guy with a camera; going into   7

Mile cycle I was immediately attracted to him although he was dressed like a bum. Come to find
                                                                              P a g e 6 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.7 Filed 08/28/20 Page 7 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

out Harry Davis- Tupac Shakur was recording Joy Rd the Movie at 7 mile Cycle, while Gooch –

Ray was slanging ounces of crack cocaine already cooked up and hard in big paper plates styles,

out the front door . ( Important note: I had only seen thick ,paper plates of crack like that is

when I was 13 , Paycheck use to take me with him to the stash house , Paycheck use to make me

sit on the floor of the front seat of the car on the passenger side so I didn’t know where we were

going, on our way to the house where he kept pounds of crack cocaine , I could only get out the

car once Paycheck pulled into the back of the stash -house and we would go into the back door

of his stash house. Paycheck had the rich people dining table back in the day that fit 12 or more

people , only he didn’t use it for people he used it to dry the crack and store the crack for later

use , but Paycheck trusted me because I sat on the floor of the car as he demanded without

arguing while he drove to the weight house at his demand , I had no idea where his weight

house was although I was in his weight house physically when I was 13 in 1989 )

               Back to 2001 I didn’t know that it was Harry Davis- Tupac Shakur that was

       recording The movie Joy Rd. at Ray – Gooch motor cycle shop until I met him on

       September 9,2001. When I met Harry Davis aka Tupac Shakur I met him as Harry Davis

       . I had no idea he was really Tupac Shakur as he is a light skinned black male with sandy

       brown hair , totally opposite of what everyone has seen on TV of Tupac Shakur as a dark

       skinned bald , thinly built black male with Thug- Life tattooed on his body . I genuinely

       was attracted to Harry Davis not knowing he was the Real Tupac Shakur the Famous

       Rapper.

                 When he came into 007 with Ray – Gooch who was also in the Cheddar Boys

       video a Big Detroit rap group who use to come into 007 and make it rain . They use to

       throw money all around the Club . But Gooch – Ray , and Tupac Shakur -Harry Davis

                                                                                   P a g e 7 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.8 Filed 08/28/20 Page 8 of 216

EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

     on September 9th 2001 came into the bar alone without all the fancy clothes and

     throwing money . I approached Harry Davis- Tupac Shakur after I got off the stage doing

     a show with another female, I went and cleaned myself and came back . I had on a sky

     Blue Gucci dress , bra and panties with the matching purse , that Sole’ the House mom

     made just for me out of an old Gucci Dress I had , that Chris Sanford my baby daddy

     bought me before he was beaten into a coma in 2000. I was having a good night – then it

     got better I met Harry Davis – who I learned was Tupac Shakur through our personal

     time spent together in Detroit where he first bled into me Detroit to and New Jersey . (

     Before I started Dancing My Baby Daddy would gang up with other guys from Mt.

     Clemens and use to bring me along with Christopher Sanford to 007 from Mt. Clemens

     and my Baby daddy asked me what would my dance name be? I said Chocolate , Chris

     Said No! its Hot Chocolate because Chris White co-workers use to tell Chris I’m Hot!-

     My 5 steps to customer acquisition was : Introduction , short story/ Qualify ,

     Presentation , Close and Rehash which would be ,” Hi, I’m Hot Chocolate with the

     cherries on top and I would show a little breast and twerk a little ( Hence the cherry

     tattoo’s on my breast – and men would get it, especially my Caucasian and Arab

     customers at Hot Tamales. At times when I had black customer with only 1 dance money

     in his pocket( $10) I would have to pass them up because I had another customer that

     wanted to spend they entire lunch break with me or spend $300 for 10 minutes of sex

     and 20 minutes of foreplay of me dancing and grinding on them , as I give my customers

     a time limit,( Except Tupac) . I have chronic kidney stones called Cystinuria I can’t

     take all that banging on me for 30 minutes or more; my mind start to wondering during

     sex and physical pain can take over my mind from the kidney stones besides the ideas of


                                                                               P a g e 8 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.9 Filed 08/28/20 Page 9 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

       what I have to do, or whose my next customer , or what money Ima set aside for the kids

       , or the physical pain sex can cause when you have chronic kidney stones so I learned to

       give the customers a time limit for physical sex , no more than 15 minutes , although all

       at the Topless bar I’m giving them foreplay grinding and showing them my Vagina and

       breast ) I had a sense of urgency for effective customer negotiations where time is

       money and money is time ;One customer liked to go to the Hot tubs and see me in the

       water , but the Jets from the Hot Tub would hurt my kidneys so I would give him oral sex

       in the car to avoid that Hot Tub and the jets blowing on my kidneys – he would just drive

       strait to the ATM pull out $300 and take me back to the Club. Where I would have other

       customers waiting for me .

        Harry Davis – Tupac Shakur took me to his home after a month into the relationship

(where he- Harry Davis- Tupac Shakur had moved into my body by now-Transference of spirits

) from Detroit to everywhere including New Jersey - and I saw that Harry Davis – Tupac

Shakur was dying in my face but he was still trying to work , saying that he has to run without

water . Saying How Steve made him do it, because I was asking Harry why he giving checks to

people whose not working on his movie set , or asking why was he letting himself be extorted.

Tupac- Harry Davis had given me his blank check book to keep while he attended a meeting but

he had Verveena Johnson and Christopher Pond around( police informants) – Id figure he would

have given them the check book . It had hundreds of Blank Checks from Reel Deel one of

Tupac- Harry Davis businesses . So I felt that Harry Davis – Tupac Shakur was going through

something other than making a movie because I started seeing signs that he was dying, during

our sex-capades .



                                                                                P a g e 9 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.10 Filed 08/28/20 Page 10 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

       I had met Shawn Suber a Persian Gulf soldier . He does shelfing-or scarfing which is to

steal from reputable businesses then sale it to the Arab liquor stores or to the local drug dealers ,

Shawn Suber is a kleptomaniac . He would steal items from the Casino’s then take them to the

Arab stores and drugs dealers to sale for crack. Sean spoke Arabic to the Arabic store owners .

But because I’m not good at stealing when he would go into MGM Grand Casino to steal I

would have to stand by the statue a block away from the casino. When Shawn would come back

out the casino we would have $300-400 worth of merchandise that he would then shelf-or scarf

on the streets and to the Arab liquor stores or to drug dealers .

       At time Shawn Suber would acquire so much crack that I would have to throw my crack

rocks on the ground that he would give me so that I would not kill myself smoking crack .

Shawn Suber was violent if I didn’t want to smoke crack with him he would fight me.

                So I had went to go see Harry Davis - Tupac Shakur in New Jersey to get away

       from Shawn Suber . I was with Harry Davis for about a week , he kept saying he could

       not use the bathroom and he wasn’t feeling good . But one day

I saw Tupac Shakur – Harry Davis cheating in my face with a man three years into our

relationship ( Harry Davis- Tupac Shakur tried to play me, and Harry said we was going to

work out , he told me to go one way and he went another way and said we was going to meet up ,

in 10 minutes , but I beat him to the meet up location ( I learned from being with Paycheck , to

learn the surroundings before I go to someone house, so when Harry told me to meet him , I got

there and saw that scenario )

 and when I got there I saw a Big Black man pulling Harry Davis – Tupac Shakur pants down

or coming out of Harry -Tupac outside in broad day light in Hackensack New Jersey , I couldn’t

                                                                                 P a g e 10 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.11 Filed 08/28/20 Page 11 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

tell if Harry – Tupac was being raped or let this man Rape him in my face that’s why he tried to

split up during our workout but I saw him bent over in a sexual position with a man , ( I could

handle it if it was a woman but it was a man I couldn’t understand why Tupac – Harry didn’t

respect that I did peg him but he was dying from anal warts on his rectum from being

sodomized by Ayanna Jackson and the other people involved in the orgy.( refer to the countless

Public interviews Tupac Shakur – Harry Davis did saying Ayanna Jackson sodomized him, in

which he was gravely injured during the rape on him which he kept private and had to fake his

death due to his injuries of Cancer (although he did take me to a studio at Billie house in 2002

that 14 years later in 2016 became a secret detention for Kim Jong UN Family , and the Lady

that poisoned Kim Jong Nam ….. Kim Jong Un is posing as a Vietnamese nail tech at 12027

Woodward . As the Vietnamese woman that was accused of killing Kim Jong Nam has evaded the

death penalty in 2019 .

        A Facebook video surfaced of an Asian woman dressed like the women on the news that

put poison on Kim Jong Nam Face being beaten with a 2 by 4 until her scalp came off – that

video was sent to Ali my Baby daddy phone around 2016 around the time I told reporter

Kimberly Craig of channel 7 news WXYZ that I saw Kim Jong Nam , while I was working on a

peace treaty and street resolution to Abu – Bakr- Al- Baghdaddi and ISIS – Israeli Secret

Intelligence Services - with Mullah Krekar , Ibn Mullah Krekar , Rashid Al- Maktoum , Omar

Mateen, for my boss Sahar, Johnny, Rick Valdez, Beth , and Wii .       )

        Back to Tupac aka Harry Davis I didn’t want to hurt his rectum even more, by pushing

the anal warts further into his rectum. Then he was bleeding inside me when he would ejaculate

from Prostate cancer, his groin was swollen up like the size of a large orange or a small

grapefruit )( After Tupac – Harry bled inside me in 2001 before he brought me to his home -

                                                                               P a g e 11 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.12 Filed 08/28/20 Page 12 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

when he would ejaculate blood in me when I would be on top – his blood woke me up starting

immediately in 2001 ; at first I was angry and grossed out harry bled in me ; but the changes

started happening immediately . Tupac- Harry Davis took over my body, The Blood of the Holy

Covenant ( from Tupac Shakur aka Harry Davis like God ) had woke me up and put his body-

Spirit into my body but the bi-sexuality I was seeing from Tupac- Harry Davis wasn’t Godly, it

was confusing to me . https://www.youtube.com/watch?v=o9j8fs6SSfc Tupac Interview outside

New York Courthouse in November 29,1994




)( refer to Harry Davis-Tupac Shakur African rituals)     as a result of seeing Harry Davis –

Tupac Shakur having sex in my face with a man , while he was dying and ejaculating blood into

me ; I turned to smoking crack from using powder cocaine , It crushed me to see Tupac with a

Man and he was dying, from the injuries of being sodomized by Ayanna Jackson who claimed

Tupac-Harry Davis raped her after Ayanna Jackson straddled him forcefully, sodomized him

and gave him anal warts , or what the gangs like Bloods and Crips call “courted inn or raped

inn”. ( I was jumped into the Crips not fucked inn, raped inn or courted inn,) Tupac’s- Harry

Davis was courted in or raped into the Bloods since he was never visually jumped in . Tupac –

Harry Davis penis and balls was clean, so I had sex with him its wasn’t until I came to his

home in New Jersey that I realized he had anal cancer from being forcefully sodomized by

Ayanna Jackson which caused his prostate to swell up . That’s when I went back to work my

territory correctly to the Arab man I married in 2000 after my baby daddy Chris( who I was

with for 7 years) was beaten into a coma in early 2000.

       The new Arabs That worked at the gas station owned by my Grandfather years earlier

was there . The Arab men that owned the gas station was from Lebanon at 7352 Kercheval Ave.
                                                                          P a g e 12 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.13 Filed 08/28/20 Page 13 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

Detroit Michigan .( Kassam Muhammad Saad) Kassem wasn’t working at 7352 Kercheval Ave,

which was owned by my Grandfather years before Ali-Jimmy who married me to his cousin

Kassem came along. Jimmy – Ali and I use to have sex , but he’s married , so he arranged for me

to marry his cousin for a green card from Lebanon they paid me a dowry . Sam, the new owner

of 7352 Kercheval Ave. let me hustle , and pump gas , because he had someone hiding on the

shelf of the gas station( I believe it was Gustavo Guerrero- Osama Bin Laden number 1 ) , I

could feel that person watching us when Sam and I were intimate, in the back room where the

man was being kept and fed on a top shelf . At night around the same time Sam would put a plate

of food on the top shelf , he had a small step ladder to reach the top shelf in the storage room of

the gas station. One day I passed out in 7352 Kercheval Ave. and had to be rushed to the hospital

, by EMS ,I was so exhausted , staying up for days having sex with Sam trying to figure out who

on the top shelf of his gas station . Sam is the new owner of Sunco Gas station at 7352

Kercheval , Detroit, Mi.. My Grandfather died but also owned property at 2136 Sheridan Detroit

Mi., He owned a gas station on Jefferson and Mt. Elliot at 6300 E. Jefferson , and a Mechanic

shop on Mt. Elliot and Meldrum .

        My Grandfather is ( Eddie Electra Burnett, whose 10 kids were cut off from his

property ) Then From Sam Gas Station I went onto 12517 Mack Ave, Detroit Mi. 48215 where I

found Kim Jong UN Secret Detention in 2002 in an Abandoned McDonalds where the Detroit

Police Arrested me , and charged me with drug paraphernalia instead of saying that the building

I came out was a secret detention of the Most wanted World Leader on President George W.




                                                                                 P a g e 13 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.14 Filed 08/28/20 Page 14 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

Bush # 43 7 State Sponsors of Terrorism List; Kim Jong Un , in my case of defense )




 According to New York Times George W. Bush at his presidential swearing-in ceremony in

Washington in 2001. Mark Wilson/Newsmakers


Bush Takes Office

George W. Bush is sworn in as the 43rd president of the United States.


In his first State of the Union Address, President Bush charges that Iran, Iraq and North Korea

"constitute an axis of evil."


October 2002




                                                                              P a g e 14 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.15 Filed 08/28/20 Page 15 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

Admission of Nuclear Program

Confronted by Bush administration officials with evidence that it had cheated on the 1994

agreement, North Korea admits that it has been conducting a major clandestine nuclear program

using enriched uranium. It declares it has now ''nullified'' its agreement with the United States to

freeze all nuclear weapons development activity. ( New York Times Article,2002)


                The Arab -Russian guy at 12517 let me hustle by pumping gas , putting air in

       tires , but he didn’t have sex with me this was business; but there was also this male black

       nurse (68 whisky) . I would go into the back of the McDonalds to smoke crack while at

       12517 Mack Ave while hustling ; the 68 whisky started buying $10 crack rocks and

       throwing them for me to find at the Back of Kim Jong UN secret Detention ; He would

       throw them in my face ; and say go find it ; I found so many crack rocks that I realized -

       something else was going on ;because the 68 whisky didn’t try to have sex with me at all;

       he was trying to get into Kim Jong UN secret detention but the back of the McDonalds

       door was bolted and torched shut ; it had bead welds on it; But eventually the Arab –

       Russian gas station attendant that night I was arrested told me to go into the front door of

       Kim Jong UN secret detention not the back door, He told me to “GO SEE!” So I took the

       male black 68 whisky into the abandoned McDonalds which was Kim Jong UN secret

       detention, That’s when I saw human feces all over the floor , The Male 68 whisky stayed

       behind me throughout the tour of Kim Jong UN Secret Detention , he had on burgundy

       scrubs . I had a Sony Walkman I got from WCCC3 from college , I played Prince Adore

       – because I didn’t want to hear screaming once I entered the Abandoned McDonalds of

       Kim Jong Un secret detention . I trusted the male black 68 whisky- that he wasn’t going

       to kill me in the abandoned McDonalds ; because he invested in so much money into $10
                                                                                 P a g e 15 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.16 Filed 08/28/20 Page 16 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

      crack rocks for me to find; that it was clear he was trying to get into the abandoned

      McDonalds of Kim Jong UN secret Detention .Also right before the Arab- Russian gas

      station attendant told me to GO SEE! I saw a man sitting on the gas station floor , the

      other attendant was pouring coffee into a dog dish or a dish on the floor and I saw feet of

      a man sitting of the floor at that point I’m thinking its Osama Bin Laden - The Police let

      the 68 Whisky go and arrested only me that night . ( Although I smoked crack I was a

      highly functional addict – and could articulate the truth of what was going on in my

      community -the detainment of Kim Jong UN , although the police wanted to make the

      case about petty drugs when in actuality I was witnessing the detainment of Kim Jong

      UN at the time I thought it was Osama Bin Laden because the secret detention was just

      opened and emptied ; in other words Kim JONG UN Body was moved , but I also

      thought the person who was sitting on the floor of the gas station at 12517 Mack was the

      same person being detained in the abandoned McDonalds. I could only see they feet in

      the gas station sitting on the floor )

              During this time I was going to Wayne Community College District – Fort Street

      campus, downtown campus and the Eastside campus on St. Jean ,As I said I believe

      Sam at the Kercheval Ave gas station had Gustavo Guerrero -Osama Bin Laden number 1

      on a gas station shelf . This older Sikh started approaching me for sex on my way to

      college. He was Guarding the Parking lot near Wayne County Community College

      District (WC3D) on Fort street . He took me to his home on Griswold Street which was

      a senior building . When the man took me into his apartment he showed me a washboard

      the same type of washboard , that we used in Adrian Training school – Bootcamp for our

      underwear and bra’s , except he used the washboard for his turbans .( I went to Adrian

                                                                              P a g e 16 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.17 Filed 08/28/20 Page 17 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

      Training School in Michigan in 1990 which was a bootcamp atmosphere that thrived

      off the check yourself model in which you would have to check your group members if

      they got out of line , or surround and put group member down ( Put’em down quick) if

      they ever showed violate outburst . I became the Check Yourself Prom Queen In Adrian

      Bootcamp where we had , Teenage men who were sexual predators on the other side of

      the boot camp , often time the only boys we would see was the sexual predator boys , in

      which Stephen a 6 foot 5 inches 250 pound Caucasian boy became Prom King and we

      had to dance together , during that stint I had the chance to understand the psychology of

      the young boys who were in Boot camp for criminal sexual conduct and most didn’t

      understand statutory rape. But me personally I didn’t like getting sexual with the rape

      boys so I would tell my mom to bring Paul McGee who later became my daughter’s

      father ; Paul McGee would sign up as my cousin in order visit me at bootcamp on visits

      so that I can see a man, who was not wanted to sex assault , later this would change with

      Paul who went to prison for 10 years for strong arm robbery and Armed robbery )( all

      this is important later down the line)

             When the Mujahideen man found out I was Muslim , he made it seem like he was

      Sikh Mujahideen and as if he confirmed “something.” Then he threaten me and told me

      not to come back as if I blew his cover ( I kept having to switch campuses at community

      college because the terrorism was taking me into 2 different directions of downtown

      Detroit Campus of WCCC3D( Wayne County Community College District )                  to the

      St. Jean Campus of WCCC3D to Mack and Peck where Kim Jong Un Secret detention

      was . ( All the while I thought Osama Bin Laden was in the abandoned McDonalds

      because I could only see the man feet , but when I met Kim Jong UN momma ,

                                                                             P a g e 17 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.18 Filed 08/28/20 Page 18 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 I had given Shawn Cabot P-64021 the brief of Kim Jong UN Secret Detention and he as my

attorney showed willful misconduct by “objecting” or “ blocking discovery         to James

McGinnis line of questioning blocking discovery Title V and the mechanics of discovery and

disclosures, on when I was on drugs basing his objection to relevance .Rule (27) Depositions to

Perpetuate Testimony (a) (4) Using the Deposition. A deposition to perpetuate testimony may be

used under Rule 32(a) in any later-filed district-court action involving the same subject matter if

the deposition either was taken under these rules or, although not so taken, would be admissible

in evidence in the courts of the state where it was taken. Shawn Cabot as my attorney blocked

critical information , thus blocking my original settlement amount of $75,000 for the physical

crucifix and police brutality by Srgt. Brenda Stevenson because 2 days earlier I had made the

FBI aware of Chief of Police Theodore Caldwell II involvement in the Osama Bin Laden

Terrorist Tapes and the location and phone number of hamza Bin Laden due to the constant

threats being put on them to make more terrorist tapes , . Instead James McGinnis , William

Ford and Shawn Cabot colluded not to pay me $5 million dollars for the Terrorism work of

finding Osama Bin Laden number 1… in 2004, and Osama Bin Laden in 2005 - and Kim Jong

Un in Highland Park Michigan in 2014 and Vladimir Putin in 2013 and $75,000 as a separate

payment for the police brutality committed by Srgt. Brenda Stevenson on November 7th , 2007 ,

2 days after I gave the FBI geographical profiled locations of the World Leaders and Most

Wanted Terrorist listed above . For a grand total of 5 million 75 thousand dollars for the work

I’ve done for the FBI ( Chris Hess-7 ,David Harmon, Gwen Rosenthal in her Professional and

Personal Capacity ) James McGinnis laughed and said they don’t have to pay me because I told

them I am not an Informant . I work for Chris Hess- 7 the FBI as a confidential informant which

means that I don’t have to divulge my work to James McGinnis or Srgt. Brenda Stevenson


                                                                                P a g e 18 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.19 Filed 08/28/20 Page 19 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

without the permission or confirmation from Chris Hess-7 , David Harmon and Gwen Rosenthal

in her personal and professional capacity ,especially when Chief Theodore Caldwell II of

Highland Park Police is and has been apart in the making and distribution of the Osama Bin

Laden Terrorist Tapes with Osama Bin Laden number 2 taking advantage of the fears of

American People and Government from with inside of America.

           When I met Osama Bin Laden Number 2 Aaron Labarrie – I pegged him – so I didn’t

have to see a man have sex with him, as with Tupac Shakur the rapper – Harry Davis taught

me that heart breaking lesson with our personal sex experience .

        Rule 11 ( b) ( 2) James McGinnis and William T Ford Rule 11(b) (2) didn’t take the

law into mind Or the fact that title of informant or Mohamet does not described the content of

my work performed for the FBI Chris Hess-7 In Highland Park , Michigan . In other words , “ it

doesn’t matter what they call me , all that matters is the work I did for Chris Hess-7 until present

day . I called Chris- Hess-7 with geographical profiled information regarding the terrorist and

Most wanted World Leaders 2 years before the Highland Park Police Srgt. Brenda Stevenson put

me in a crucifix and police brutality me on November 7th 2007, 2 days after I went to the FBI on

Chief Caldwell. “Officer Rikki told me he didn’t take my police report because I was talking

about their Chief , and he reiterated that I was basically being assaulted by Srgt. Stevenson

while I was in a crucifix because I was talking about the they Chief , referring to Police Chief

Caldwell who was having sex with Osama Bin Laden number 2 forcing him to make terrorist

tapes and retrieving crack for him and Mayor Yopp. I had already given the information to the

FBI before the Highland Park Police assaulted me .

               Rule 44 (a)(1) (A) (B) (i) (ii) Later I sent all 3 FBI agents Chris Hess-7 , David

       Harmon , Gwen Rosenthal and Kaplan Online University Administrative Analysis of
                                                                      P a g e 19 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.20 Filed 08/28/20 Page 20 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

       the Most Wanted Terrorist and Most wanted World Leaders Geographic profiled

       Locations in 2012 .

                But in 2007 I was police brutality because I went to the FBI in which 2 days

       later I was put in a crucifix by Highland Park Police for implementing Chief Theodore

       Caldwell II in the Osama Bin Laden Terrorist Tapes . Then 5 years later I sent the

       Geographic Profiled updated locations of the Most Wanted Terrorist and Most Wanted

       World Leaders on another occasion in 2012 ; I sent a copy of my thesis in 2012

       reporting the Terrorism and Detainment of the Most Wanted World Leaders and Most

       Wanted Terrorist locations ( Geographical Profiling , by Crime Mapping and Crime

       Analysis ) Furthermore , is how right before Muammar Ghaddafi – Adel Al- Hajami

       Faked his Death ( Adel Al- Hajami is not dead included is a picture Which goes toward

       my Qualitative data )Adel Al- Hajami as Muamar Ghaddafi – was in America way

       before the Arab Spring – Adel – Ghaddafi told me he came to America on a ship. (

       Because Ghaddafi submitted to Bush #43 he was hated, that’s the narrative played out in

       the fake death tape of Muamur Ghaddafi as Adel Al- Hajami .. ) Adel Al- Hajama lost

       everything and became a chronic alcoholic in America. Adel Al- Hajami Detroit Police

       arrest record for drunk driving Rule (44) (a) ( 1) (a) (b) (c) ( I have to compare , and

       contrast the dates so that the pattern can found example:

         Beyonce’ Knowles went to perform for Ghaddafi son’s for $ 2 million dollars . Then in

2016 Charles Nii Armah Mensah Jr. / Shatta Wale came riding a bike to me screaming with his

teeth knocked out , I couldn’t understand him so he gave me his Michigan Identification card ,

then he drove away back to the secret detention , his teeth were knocked out . Then I found him

on Whitmore and 3rd in an abandoned building being detained . Rule (44) ( a) (1) ( a) (b) (c) I

                                                                               P a g e 20 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.21 Filed 08/28/20 Page 21 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

made a call for service by calling 911 in which the 12th police department by 911 a day after I

went Face- Book Live to Prove that someone was being detained-chained up in the abandoned

building surrounding my home which I figured was another Most wanted Terrorist or World

Leader . Rule (44) (a) (1) (a) (b) (c) for my Facebook Live video to be used as evidence of me

finding and searching for Shatta Wale – Charles Nii Armah Mensah Jr. secret detention and

finding it.

        The police at the 12th precinct told me to go home when they find Shatta Wale/ Charles

Nii Armah Mensah Jr. they will have him call me . Charles Nii Armah Mensah Jr. did call me

in 2018 over Whats App . Rule 44 ( a) (1) (a) (b) (c).

         An important factor is where I met Shatta Wale / Charles Nii Armah Mensah Jr. that is

where Qari Bilal- Sam used to work at 820 W. Mc Nichols – Qaril Bilal Kidnapped my 5 year

old son . ( while Kim Jong UN family and Soldiers Children are at 230 W. McNichols, Detroit

mi. 48203 ) Qari Bilal-Sam Kidnapped my Son Farrad Al- Kindi to 885 Covington Detroit Mi.

48203 a secret detention - from 3901 Margareta St. Which is my son’s elementary school

Palmer Park Elementary School ( the Detroit Police took my son back to school as if nothing

happened , and my son had to let me know he was taken out of school to a House with the Red

Door , in retrospect Aaron Labarrie - Osama Bin Laden Number 2 – house at 145 Tyler

Highland Park , Michigan is a house with a red door..” …………………..




                                                                              P a g e 21 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.22 Filed 08/28/20 Page 22 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

       2 years before I found Charles Nii Armah Mensah Jr.- Shatta Wale - Once I help to

free them ( Shatta Wale and Ghaddafi ) ( Charles Nii Armah Mensah – Shatta Wale) from their

secret detention Beyonce’ Knowles is involved like with Shatta Wale – they did the Lion King

Movie Song Already together , but I have to work with them( Ghaddafi and Shatta Wale ) on a

secret detainment level , on a FBI level , on a “captured” Level– which is finding their secret

detention or when they locked and chained down in an abandoned building ,and like Ghaddafi-

Adel Al- Hajami living in squalor in my community . ( I’m asking William Barr and Matthew

Schneider . to watch “Catch a Fire” to understand my analogy of Vladimir Putin in the League

of World Leaders – Catch A Fire -The True Story of Patrick Chamusso- according to Joanne

Laurier

11 November 2006 catch a Fire - Patrick Chamusso - Leaving Precious in the dark about his

mission, Patrick abandons his family and illegally enters Mozambique where he begins training

with the ANC under MK commander Joe Slovo, one of the few white leaders of the force. Slovo

is in charge of Special Ops, a unit set up to engineer acts of military propaganda designed to

demoralize the white oppressors. Patrick (codenamed “Hotstuff”) prepares to become a one-man

assault team for a second hit on the Secunda refinery.( In my eye’s Vladimir Putin plays the role

of MK Commander Joe Slovo – except in my eyes Vladimir Putin is not the savior of Apartheid

nor is he the better “white man” for Black America to put their trust in as Black people have

been fighting the Russians since the Egyptians days . Refer to Black Georgia in Russia . As

President John F. Kennedy built thousands of bomb-shelters across America as a result of

Vladimir Putin and the cold war.

       As Jimmy Carter Book Palestine Peace not Apartheid ,spoke how the Russian’s migrated

in the millions to Israel learning Yiddish and setting up corporations in Israel but the fastest

                                                                                P a g e 22 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.23 Filed 08/28/20 Page 23 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

growing population in Israel is the Israeli Arab. My evidence of the Israeli Secret Intelligence

Services or ISIS . This is about “Israel” having a Terrorist organization in the middle east

because America had-has Al-Qaeda in the middle east , and Israel had no Middle Eastern

Allies or terrorist group to kill the Arabs with the “Al” connotation to their name who helps or

have helped American causes through warlord tactic’s . Example : Al- Baghdadi , Al-Zarqawi ,

        As we know the war in Israel is the Ashkenazim Jewish immigrants from Europe and

America were against the oriental Jews called the Sephardim whose families had come from the

middle east and Africa. The oriental Jews or the Sephardim had a higher birth rate in Israel ,

then their European and American Jewish Counterparts, besides the Arabs who were told to

emigrate out of Israel and the Jews of Palestine before it was called Israel .( Carter,2006p.40)

       Carter states in Palestine Peace Not Apartheid , “ Menachem begin was also a major

force for victory in Palestine. After he and his family suffered persecution in Eastern Europe

and Siberia for his political activity as a Zionist, he was released from a Soviet Union prison

and went to Palestine in 1942. He became the leader of the militant underground group called

the Irgun, which espoused the maximum demands of the Zionism. These included

       1. Driving British Forces out of Palestine., He fought with every weapon available to

           him against the British , who branded him a pre-eminent Terrorist in the region.

           (Palestine Peace Not Apartheid , Carter ,2006 p.40)

        Retracking my steps from 2001-2003, I worked at Butzel Elementary School at 2301

Van Dyke St Detroit , Michigan 48214 after I stopped dancing at the Topless Bars in Detroit ,

Michigan. I was then recruited by the New Black Panthers . The leader stayed on Ewald circle.

The female who recruited me to the New Black Panthers son went to the school . Rule 27 (a)

                                                                               P a g e 23 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.24 Filed 08/28/20 Page 24 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

(4) using the Osama Bin Laden Deposition 2:09 cv 14238 referring to my connection to the

Nation of Islam , Minister Farrakhan , and my visit with Minister Farrakhan at the Detroit

number 1 Mosque on Wyoming in Detroit - when I was 10 and he offered to find me a husband .

When the Beltway Sniper Attacks happened beginning in 9/5/2002 according to Wikipedia…

       The New Black Panthers wanted me to go with them to apprehend Lee Boyd Malvo

and John Muhammad before the police caught them, the New Black Panthers Leader

specifically wanted to cut off John Muhammad and Lee Boyd Malvo in Virginia and capture

them before the police captured them. . However I was working at 2301 Van Dyke St. Detroit

, Mi. 48214 ( In which I was clean from any drugs) at Butzel elementary school – Helping the

disabled children who couldn’t feed themselves eat, during lunch time and helping put up

bulletin boards and taking disabled children who couldn’t get out their wheelchair to the

bathroom safely – I had to carry them and put them on the toilet then leave them alone until they

finished ,( They - in some cases could not wipe themselves.) I helped Mrs. Hill the normal lunch

lady for the disabled class at lunchtime, and the teacher for the disabled class by putting up her

Bulletin boards keeping the class visually audible . The New Black Panther’s went to Virginia

and Washington to find the DC snipers as a group to apprehend both John Muhammad and Lee

Boyd Malvo .Speeding up years later , In 2010 , after writing a demand letter to know or a

Habeas Corpus to Michigan State Legislators demanding to know where the secret detainee’s

was being held in Michigan and why each one was being held asking Michigan State Legislators

publicly on social media accounts about the secret detainee’s true location as I started believing

from the evidence of the secret detention at 885 Covington that President Obama moved the

detainee’s in the “Hood”, in the Black community ( years later this was very important ) , in

2016 while having register voters sign petitions to increase minimum wage , I saw Lee Boyd

                                                                                P a g e 24 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.25 Filed 08/28/20 Page 25 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

Malvo , Downtown Detroit at 1310 Cass Rosa Parks Transit Center, Detroit , Mi . He and his

crew of young men had on red and black . I told him , “ you look like Lee Boyd Malvo as he

signed my petition and the crew of boys started going wild .( I don’t remember the name he

signed on my petition because the young men he was with was so rowdy when I mentioned the

name Lee Boyd Malvo , I was paying attention to the crowd , because they all were dressed

alike .

          Except Lee Boyd Malvo had a bald fade . That’s important because when I told the

          Transit police at Rosa Parks Transit Station that day , the Police waited until the next day

          when the same group of boys came to the Transit Center with the same red and black on

          without Lee Boyd Malvo , this time the young man was with a female and the Police

          Stopped and Frisked the Wrong guy , although he was with Lee Boyd Malvo and had on

          the same colors – but this guy had a long ponytail and red and black jacket on . So I

          took pictures of the Transit Police stopping and frisking one of the guy’s with Lee Boyd

          Malvo , with the red and black Jacket on ,just like Lee Boyd Malvo had on when they

          were together a day before at Rosa Park Transit Station . I will include those pictures as

          evidence , into my case( of the Transit Police stopping and frisking the young man with

          Lee Boyd Malvo a day later ) . After the Police stopped and Frisked the young man with

          a female only , I never saw that young man again at the Transit Station. The Transit

          Police waited a day to “Act”. Lee Boyd Malvo should not be in a secret detention –

          instead of a jail. .However , after I tried contacting Lee Boyd Malvo mom. This tall

          black female about 5’8 started following me into Manchester Check Cashing at 14001

          Woodward , to me she look like Lee Boyd Malvo ’s mom, She kept telling me wait

          until her boyfriend get there , because she kept running up to fight me but she would stop

                                                                                  P a g e 25 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.26 Filed 08/28/20 Page 26 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

       in midstream of actually approaching me - So when her boyfriend showed up she

       started running up to fight me , I pulled out my knife to let them know if they come close

       I’m stabbing the both of them. Then the female pulled out her knife , she ran up on me

       again but there was no where for me to go , when she saw I was ready standing solid

       with my knife out , she left out the Metro PCS store calling someone on the phone telling

       them I’m trying to fight her as if they knew me , having a conversation about me with

       someone on the other end - but I didn’t know them. I called the police , but they never

       came . Her and Her boyfriend left , once they saw I was fighting back . I grabbed my

       petitions off the floor then left the Metro PCS by T- mobile store . Pars Minuta prima - ,

       details and major addresses of Ghaddafi fake death tape ( where it was made at 15736

       West Warren Detroit Mi. ) have been sent to Congress Woman Rashida Tlaib of the 13th

       Congressional District because she has family in the Middle East , and I found it easier

       to talk to a Palestinian – American Female about intimate sex details( of why Omar

       Mateen sent a message to the want-to -be gay terrorist in Detroit by shooting up the Gay

       night club in Florida or why some of the secret detentions are in the Gay area of Palmer

       Park , mi.48203 ) – since Agent Gwen Rosenthal doesn’t work with the Detroit FBI .(

       A Secret Detention is a place where someone is taken and secretly tortured , and detained

       )

       Also I worked under Osama Bin Laden number 1- Gustavo Guerrero EIN( employer

identification number) taking the place of Khalid Al-Fawwaz doing spiritual writing for the

internet News Paper . Khalid Al – Fawwaz was extradited to the United States one year after I

took the Osama bin Laden Deposition case number 2 :09 cv 14238 on 2/11/2011 . In October



                                                                              P a g e 26 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.27 Filed 08/28/20 Page 27 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

2012 Al-Fawwaz was arraigned on four counts of conspiracy to Kill Americans and Destroy

property in the 1998 U.S. Embassy Bombings in Kenya and Tanzania .

        By 2006 , at the direction of a California Sheriff officer who was Arab and Muslim ,

whose Caucasian Sheriff officers were abusing him because he was an Arab Muslim and a

Sheriff , He contacted me and told me about Caged-prisoners in the UK website , which put me

in contact with Khalid Al- Fawwaz . I also wrote a rebus to Khalid Al- Fawwaz in Cage

prisoners in the United Kingdom Detention Center to show him I was with Osama Bin Laden

number 1 – Gustavo Guerrero and Osama Bin Laden number 2- Aaron Labarrie . I wanted to

Know from Khalid Al-Fawwaz which Osama Bin Laden did he work with or did he work with

both Aaron Labarrie – Osama Bin Laden Number 2 and Osama Bin Laden number 1 – Gustavo

Guerrero. And did he work with them personally one on one or through video contact . I realized

Khalid Al- Fawwaz could identify both Osama Bin Laden’s , and because I don’t have the

authority to question him in the UK Prison system , I don’t know how he communicated with

Osama Bin Laden Number 1 – Aaron Labarrie 2 and Osama Bin Laden number 1 Gustavo

Guerrero

        Also James McGinnis asked me did I give Osama Bin Laden Drugs Rule 27 (a) (4)

under Rule 32 (A) ( James McGinnis knew former Chief of Police Theodore Caldwell II is

Osama Bin Laden number 2 – Aaron Labarrie and Mayor Yopp of Highland Park Michigan

Drug dealer. That’s how Osama Bin Laden was detained by Chief of Police Theodore Caldwell

II as an narcotics officer , according to Aaron Labarrie -Osama Bin Laden number 2 , “they use

to shoot at the police at first” ) . No I didn’t give neither Bin Laden’s drugs . Chief of Police of

Highland Park Theodore Caldwell II used crack cocaine as a tool to have Aaron Labarrie-

Osama Bin Laden number 2 make terrorist tapes against America and its political allies.

                                                                                P a g e 27 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.28 Filed 08/28/20 Page 28 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

       Only Gregory McKay I had to resource crack cocaine for; outside of his normal network .

Gregory McKay told me he works for “Fats”. “Fats” is Vladimir Putin nick-name . Gregory

McKay did have a drug dealer named Fats as well on Drake and McNichols in Detroit Mi.. Fats

crack house was too dangerous to drive to as Fats owned the entire block of crack heads and

crack houses . So I found a better safer- tougher drug dealer for Gregory McKay, in my area of

Palmer Park , Michigan within my network . Gregory McKay wasn’t talking about “Fats”

Fugitive apprehension Teams. He was talking about “Fats”- Vladimir Putin at 14333 Woodward

Highland Park , Michigan 48203 . As Gregory McKay was taking me to Subway when Vladimir

Putin was working at 14333 Woodward . But I recognized Vladimir Putin – Sam from the

Lyndon LaRouche Foundation when my mom took me when I was 10, Minister Farrakhan had

outsourced work to my Mom one job was at the Lyndon LaRouche foundation Minister

Farrakhan had also invited my mom to spend a week at his home before he started outsourcing

work for her to appear or speak at .( I want to be clear The Vladimir Putin I’m Talking about is

not the Vladimir Putin we see on TV, but the Vladimir Putin shown to me from the Lyndon

LaRouch Foundation and Gregory McKay from a completely different vantage point. Vladimir

Putin uses his well known front man that we see on TV as a diversion to make the world think

he is in one place because everyone is looking for the representative – Vladimir Putin not Sam

– The Real Vladimir Putin President of Russia . )   When I told Gregory McKay that my son

was kidnapped , he laughed and said “ Yeah that happens sometimes.”

        Gregory McKay absconded from the Joint Terrorism Task Force . Gregory McKay

told me in 2020 his ex wife of his children( Paul and Gregory Fulk) mother whose name is

Lois was arrested for having 650 grams or a pound of crack cocaine in Roseville Michigan , she

was apprehended for trafficking cocaine from Detroit Mi to Roseville Mi.

                                                                              P a g e 28 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.29 Filed 08/28/20 Page 29 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 Years earlier in 2013 at this time Gregory McKay while on the run from the Joint Terrorism

Task force told me that he had a “pen” in his pocket . Then Detroit Police Officer D. Penn

started pulling me over in different police precincts taking my car and towing it although I was

working next door at the T- Mobile store that sat in Pumpkin Complex which included Kim

Jong Un Mom Beauty Supply Store -        but in front of her store I worked the entire Parking

lot of Kim Jong UN Mother Beauty Supply store doing Assurance Wireless Lifeline phones as

a cover to talk to Kim Jong Un Mother . Which was arranged by my Boss Sahar Odurn – because

years earlier I did a Facebook Live Video on How and what I saw in Kim Jong UN secret

detention inside the abandoned McDonalds on Mack and Peck in Detroit Michigan . It was my

PSA to the Arabs- Asians – Africans -People to trust me Only I kept saying it was Arabs –

because I thought it was Osama Bin Laden Secret detention as the men would only let me see the

men feet in both situations , including the Detroit Black Out when my children and I were in the

Red Roof Inn . Kim Jong Un Momma corrected me , when I met her face to face – she made sure

I knew that it was Kim Jong UN that shit on the floor of the abandoned McDonalds . Please

excuse my language for saying shit , but those was Kim Jong UN momma words to me , she

used the expression , “ Yes, He just shit all over the floor – after I made it clear when I asked

her , was this the UN Beauty Supply store as in KIM JONG UN and she said Yes , he just shit all

over the floor . At that point I knew that abandoned McDonalds was Kim Jong Un Secret

Detention and not Osama Bin Laden Secret Detention . The meeting with Kim Jong UN Mom

was in June-2016 , but I was arrested for coming out his secret detention in 2002 around the

time President George W. Bush gave the 7 state sponsors of Terrorism Speech .

Because Gregory McKay said the KKK was investing in Black Hair Care in 2013 , I knew at that

point that it had something to do with Terrorism . Officer D. Penn was towing my car , but

                                                                                P a g e 29 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.30 Filed 08/28/20 Page 30 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

allowing Lois Gregory McKay children mother sale more than 650 pounds of crack cocaine on a

regular basis .

 Gregory McKay was trying to stop me from finding out for the FBI what was really going on

with Kim Jong UN the President Of North Korea , by having officer D. Penn tow and try to stop

me from meeting with Kim Jong UN.. Gregory McKay had been gone away from me for 2 years

before

         Synopsis : Selfridge Airbase trained me during my summer youth Job when I got out of

Adrian Training School – Boot camp). Selfridge Airbase sat me in an office and had me write

out work orders for their army vehicles; while I worked at Selfridge youth program individually

of my friends ; Selfridge let me live my life outside the airbase in Mt. Clemens, Michigan

neighborhood (Clemens hill and Shady side ) ;so it is in 2020, in and around Detroit , Chicago ,

New York- New Jersey . – I worked at King Adult Education school in Mt. Clemens Michigan in

the day care to disinfect and clean everything around the day care – I worked with older white

Caucasian females , who kept me on staff until the school closed and we all transferred to the

“Born Center”, in St. Clair shores Michigan where I took advanced Manufacturing at the

Sterling Heights assembly plant, Chrysler now Fiat Chrysler which included wielding, beard

weld and arc weld , HVAC, and Robotics. I realized then there was a different need for Black

students who didn’t have time to go to school – they needed the job “right now”, hands on

training, while getting paid , going to school isn’t for everyone – some cultures especially the

Suburban Black cultures -need hands on training while getting paid to maintain the higher

socio-economic standards of the suburbs in other words “ the job is needed now” to afford the

cost of living    . Also I volunteered at 3901 Margareta st. Det. Mi. at Palmer Park Preparatory

Academy to Guard the children’s bathroom – because near the children’s bathroom was an

                                                                                P a g e 30 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.31 Filed 08/28/20 Page 31 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

outside access door to the school – there was adults , maintenance , and parents and people

picking up other people’s children using the bathroom with 5 year old school boys and girls .

Plus the children would literally leave feces on the floor after the bathrooms were not

maintained by Sodexo janitors . This was after my son was kidnapped from Palmer Park

Preparatory Academy – I volunteered to stop the outside maintenance men, from going into the

bathroom with 5 years ( because the boys pull they pants all the way down at the urinals and

grown people not related to the children would walk in on the children while they were using

the bathroom , because this particular kindergarten bathroom was by a maintenance door – that

Adults was accessing going into the bathroom on the 5 and -6 year old’s. The timing was right

when Palmer Park Asked Parents to Volunteer to watch that bathroom during class hours – to

make sure that there wasn’t feces on the floor or toilets as Mrs. Dunnigan started taking pictures

of the feces all in the urinals and the toilets and Sodexo maintenance female ( a Latino) she

didn’t clean the bathrooms , she stayed in the lunchroom - trying to be the “cafeteria food lady

and distribute food, rather than clean the bathrooms, and do security while she was cleaning the

elementary bathroom” .The elementary children bathroom sat by an outside door , used by

maintenance , and other faculty , also parents . So I spent $1,000 of my own money to Volunteer

over a 5 month period ( Mr. T was still working at Palmer Park Preparatory Academy with

Mrs. Knocks in the Lunchroom-after they kidnapped my Son Farrad Al-Kindi from Palmer Park

Preparatory Academy, there fore I had to find out exactly who took my son to a secret detention ,

so I didn’t take him out of school , instead I attended Palmer Park Preparatory Academy School

with him volunteering in his class and and by volunteering I found out Sam- Qari Bilal

kidnapped my Son through Mr. T the Yemen National and Mrs. Knocks a black lunch aide

woman; at Lunch time the Kids are with the Lunch Ladies and Mr. T who watches the


                                                                              P a g e 31 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.32 Filed 08/28/20 Page 32 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

children in the Lunchroom, at times some 150 kids are left in the sole custody of the Lunch

room attendants and per the teachers contract according to Mrs. Dunnigan the Teachers have an

45 min lunch break , in which they can leave the school” – while the teachers are allowed to

leave the school at lunchtime, and at lunchtime Mr. T and Mrs. Knocks gave my Son Farrad Al-

Kindi to Qari Bilal -Sam) So because my Son knew the name of his kidnapper , and where they

took him , I was able to access my leads in 1. Bradford , 2. Manchester 3. London , England –

where I saw Qari Bilal- Sam in a fake beard , colored in henna and looking like an old man in

Muslims clothes( dishdasha)and a Turban just like the Osama Bin Laden Terrorist tapes – but

Really Qari Bilal- Sam is a young man , and well dressed, clean cut short bald fade hair cut. I

know him personally because he worked at my neighborhood gas station at 820 W. McNicholas

Detroit Michigan , I buy blunts from him every night – but I had found him on Facebook

through my leads in Bradford , Manchester , London , England - looking like a 50-60 year old

man, but really in real life he is a young man . Plus Tarriq El-Assad From Sudan at the time my

friend who introduced to me to Rasta Music because he does shows all around Michigan, Tarriq

El- Assad would always speak Arabic to Qari Bilal – Sam at the gas station 820 W. McNichols .

Tarriq El-Assad went to Oman simultaneously when Qari Bilal- Sam kidnapped my Son

suddenly from Palmer Park Preparatory Academy at 3901 Margareta st Detroit Mi. . When

Tarriq El-Assad came back from Oman as an interpreter he was detained by department of

Homeland Security because he had killings and radical videos on his phone of beheadings. Then

Haider Khan Sultanate of Oman Royal Oman Police Badge number 93795197 issued at Samail

started frequenting my Facebook page. However he had generic pictures of Once again just like

at Hot Tamales when the men from Al- Qaeda asked me to take care of the fathers , and showed




                                                                               P a g e 32 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.33 Filed 08/28/20 Page 33 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

me men in cave, Rule 32 (a) (1) (a) USING DEPOSITIONS.( THE DEPOSITION OF OSAMA BIN

LADEN, AND THE WORK I DID FOR CHRIS HESS-7 DAVID HARMON , GWEN ROSENTHAL )

    (1) In General. At a hearing or trial, all or part of a deposition may be used against a party

  on these conditions:

       (A) the party was present or represented at the taking of the deposition or had reasonable

    notice of it;

       (B) it is used to the extent it would be admissible under the Federal Rules of Evidence if

    the deponent were present and testifying; and

       (C) the use is allowed by Rule 32(a)(2) through (8).

       James McGinnis and William T. Ford ( was the deciding attorney) was present at the

    Osama Bin Laden deposition and based on “Title” and not the content of the work I did for

    the FBI basing there reason on not paying a sum of 5 million dollars and attorney fee’s to

    Veretta Burnett ( attorney fee’s was paid ultimately by Veretta Burnett to Shawn Cabot-P-

    64021 )

.Tarriq El- Assad from Sudan showed me pictures of 2 men in a cave in Oman - that looked

like Abu Bakr Al- Baghdadi , with wild hair underneath the black Muzzar , in a black

dishdasha this was in 2013-14 , the second man was skinny while Abu Bakr was Fat . Both men

had on a Black dishdasha and black Muzzar with wild hair hanging out underneath their Muzzar

. They( Abu Bakr Al- Baghdadi and the skinny man hair wasn’t Silky straight like Hamza Bin

Laden Hair- (Trevor- Rod) or like Osama bin laden number 2 – Aaron Labarrie Hair whose hair

is silky strait , Abu Bakr hair was thick and curly like Gustavo Guerrero- Osama Bin Laden

number 1 hair. )    who said he was Columbian and Black not Arab. Aaron Labarrie – Osama
                                                                                P a g e 33 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.34 Filed 08/28/20 Page 34 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

Bin Laden number 2 , Hamza Bin Laden -Trevor – Rod, and Abu Masab Al- Zarqawi- Joe hair

is silky straight , its too hard to braid, it unravels when braided . Also while volunteering Mrs.

Brackett the 1st grade teacher started taking days off- Mr. Armadi and African substitute teacher

took over Mrs. Brackett class . Mr. Armadi did the class attendance , then he came running to me

down the hallways , leaving the class unattended while they ate breakfast , saying , “ Mother ,

Mother , your son has an Arabic Last name (referring to Farrad Al-Kindi my youngest son) ; and

Osama Bin Laden has a 50 Billion dollar deal with George W. Bush . Then he asked me did I

know who Boko Haram is. I told him yes they kidnapped the girls. Then he looked at me

strangely and walked back down the hallway to Mrs. Brackett class which was about 15 feet

from where the school Principle and Teachers gave me a table to sit at in the hallways of the

school , with hand-sanitizer and paper towels because Detroit Public Schools had went public in

2013-14 schoolyear that they didn’t have any toilet paper , hand soap, hand sanitizer , Kleenex

and asked the parents to bring in extra supplies per student to fulfill the sanitary needs for the

children while they were in school. Back to Mrs. Brackett the first grade teacher at Palmer Park

Preparatory academy . Elizah my daughter was in her classroom , Mrs. Brackett didn’t allow

anyone , (outsiders in her class , sometime not even the parents were allowed in her class) So

when I saw Mrs. Brackett allowing Mr. T to be in her class , and the kids was messaging him and

playing in his hair and Mr.T was just sitting in a chair loving the 6-7 kids surrounding him

playing in his hair and messaging him. From the angle I was coming down the hallway I

thought that was Ali – my baby daddy , I was so angry I went to bust open Mrs. Brackett door

but as I got closer I saw Mr. T in her classroom , and Farrad my son was just sitting at his desk ,

he wasn’t amused by Mr. T . So I just watched from the outside of the door . Then Mrs. Brackett

comes to tell me she selling these nail designs that you stick to your nails and she going to be


                                                                                  P a g e 34 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.35 Filed 08/28/20 Page 35 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

taking some days off from work to learn how to do and sell the nail designs . She even had some

on her nails at the time we was talking .- That’s how Mr. Armadi got her classroom as a

substitute teacher and told me that Osama Bin Laden has a 50 billion dollar deal with George W.

Bush. After that occurred Parents started complaining how Mrs. Brackett was isolating them

from their children when they in school amongst other things . It was instinctively that the

Parents started complaining about Mrs. Brackett and Mr. T independently of one another . One

Parent came to the school to fight Mr. T because Mr. T the Yemen national told their child that

he was going to smack him. So the child told their parent and the Parents came to fight Mr. T at

the school; but he still wasn’t replaced by the Principle or the police. I made a Police report and

sent a copy to Federal Judge Marianne O. Battani. Rule (44) (A) Proving an official record

MEANS OF PROVING.

     (1) Domestic Record. Each of the following evidences an official record—or an entry in

  it—that is otherwise admissible and is kept within the United States, any state, district, or

  commonwealth, or any territory subject to the administrative or judicial jurisdiction of the

  United States:

       (A) an official publication of the record; or

       (B) a copy attested by the officer with legal custody of the record—or by the officer's

     deputy—and accompanied by a certificate that the officer has custody. The certificate must

     be made under seal:

          (i) by a judge of a court of record in the district or political subdivision where the

       record is kept; or




                                                                                  P a g e 35 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.36 Filed 08/28/20 Page 36 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

          (ii) by any public officer with a seal of office and with official duties in the district or

       political subdivision where the record is kept.




 .I called Marianne O . Battani judicial quarters and a male clerk told me my police report got

lost in translation. My Police report included Vladimir Putin’s location at 14333 Woodward (

Subway) in America specifically Highland Park , Michigan 3 years before the Russian collusion

into American Politics in 2016 (specifically Hillary Clinton’s campaign and Donald Trump ).

 Second , included in my police report to Marianne O Battani was the fact that Kaplan Online

University now known as Purdue Global acted in an arbitrary , unfair and capricious way 2

weeks before I was set to graduate in 2012 by expelling me , in such way I was not able to go to

another college . My first draft of my Thesis I received a “C”. Kaplan refused to honor my

Thesis and my “C” grade which was a CPLR article 78 proceeding because the CPLR article 78

proceeding is time barred – Kaplan University’s breach of contract that we signed that Kaplan

or Purdue University will honor the Professor’s Grading scale and the student will get the grade

that the instructor gives them. Kaplan registrars office arbitrarily , unfairly and capriciously

recorded my grade as an “F” despite the numerous grade change request sent into the Registrars

office by Cloud – Miller my instructor/ Professor who requesting that my grade be changed to

a “C” so that I can continue on to part 2 of the thesis track/course . Which was to make

mathematical corrections to my null hypothesis or remove the null hypothesis completely . My

Thesis and Kaplan University now known as Purdue Global was acting racist telling me there is

no such thing as Palestinian People , or continuously pointing out African American Crime rates

but never discussing the crime rate of the Caucasian Counterpart . Olson V. Board of Higher

Education. My Thesis comprised of empirical research based on real life Terrorism that had

                                                                                   P a g e 36 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.37 Filed 08/28/20 Page 37 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

reached a political opponent and it killed her , that was Jane Bashara . Empirical research consist

of 5 steps which is 1. Observation 2. Induction 3. Deduction 4. Testing 5. Evaluation which is

is imperative because My Instructor requested that I interview a Klu – Klux – Klan Member

since I was talking about the crimes the KKK committed . My Thesis contained empirical

evidence as does this U.S.C. 42 Section 1983 lawsuit of the Most wanted World Leaders and

Most Wanted Terrorist . Empirical evidence is (the record of one's direct observations or

experiences) which can be analyzed quantitatively or qualitatively. Quantifying the evidence or

making sense of it in qualitative form, a researcher can answer empirical questions, which

should be clearly defined and answerable with the evidence collected (usually called data).

Quantitative data is how much and how many Most wanted World Leaders and Most Wanted

Terrorist there are in the population of America that my observation discovered . My empirical

research was done in Chicago , Illinois , Jersey City , New Jersey, Hoboken New Jersey , New

York , Detroit Michigan, and Highland Park Michigan within the United States of America . In

Which the Qualitative data includes the addresses in which case we would call the detainee’s of

the Most Wanted Terrorist social security number , and the Telephone numbers of the Most

Wanted World Leaders and Most Wanted Terrorist .

To observe and evaluate Bob Codden a KKK tax/dues paying member was at my access for

empirical research through Gregory McKay ( who was wanted by the Joint Terrorism Task

Force) – Bob Codden of Gross Pointe Michigan representing the KKK – put a hit or murder for

hire contract out on Jane Bashara and her entire family including her children . The KKK was

tired of Bob Bashara and Jane Bashara as a whole . Gregory McKay came to me at 730

Whitmore Apt D7 – and told me Bob just asked him to kill Jane Bashara and her entire family . (

Jane Bashara was still alive at this point ) I worked at 730 Whitmore and lived there , Charles


                                                                               P a g e 37 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.38 Filed 08/28/20 Page 38 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

Belanger was suppose to pay me for logging into excel rent payments and collect and record

the rent payments by name and apartment as I collected and recorded them on my home

computer . Then Charles Belanger hired Gregory McKay as the maintenance man . Gregory

McKay introduced me to Bob Codden while they worked together doing roofing . I did as I was

instructed by my Professor Cloud- Miller on the Thesis Track to observe, evaluate and quantify

Bob Codden the KKK member who ordered the assassination of Jane Bashara . Cloud – Miller

also realized that I already talked to the FBI about the World Leaders and Most Wanted Terrorist

in my Thesis . As the Footnotes to my Thesis was named : A Hess-7 , Harmon and Rosenthal

document . My Thesis was called Discovery of the Bee-Hive – The White Anglo Saxon

Protestants ( WASP) and the effects it has on Terrorism. Cloud- Miller sent in numerous grade

change request – requesting that Kaplan Online University give Veretta Burnett the “C” grade

he intended for me to have as my instructor and not to breach the grading contract - on the First

Thesis Track-Course . When a person takes a Thesis course – the first track – course is to see if

you can take the second course . You have to pass the first Course to go to the second course to

finalize your work and make corrections to bring your final grade up. Therefore , Kaplan

registrar’s office committed fraud arbitrarily , and unfairly gave me an “F” for a class I actually

passed . Then enrolled me into Final courses . Although I had passed my first thesis Track with

a “C” that Kaplan registrar’s office recorded fraudulently and arbitrarily my grade as a “F” for

the first Thesis track- course . Then as I started making Kaplan aware that I’m a Thesis student ,

and its unheard of for a student to pass a Thesis , then have to take final courses for another 3 –

5 months , or write a finals essay . As I took the courses -to the finals I spoke about how the

KKK as an organization attacks Emit Tills memorial. Olson v. Board of Higher Education –

they expelled me for violating student code of conduct, because some of my classmates online


                                                                                P a g e 38 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.39 Filed 08/28/20 Page 39 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 were spouses of police officers who was being indicted for racist tactics in their field of police

 work in their state . Kaplan University now Purdue Global charged me 900 dollars for a finals

 course ,instead of allowing me to go into my second course for the Thesis program. Kaplan

 Online University broke their contract arbitrarily , unfairly of honoring the Professor Cloud

 Miller grade given to the student- Veretta Burnett ( myself). That Thesis was for the Master’s

 Degree Program which I earned 55 credit hours , and a Passing Thesis for the first course .

1. Kaplan University is holding onto my Master’s Degree and publishing rights to my Thesis in

   the student research PACE - ; citing that I owe them 900dollars for a finals course . I wasn’t

   on the finals track , I’m on the Thesis Track -. In college you either write a Thesis or you do

   Finals . I originally signed up for the Thesis Track- Course and although I got a “C” my first

   course , I had room to improve in the second course of the Thesis Program. Therefore , the

   breach of contract arbitrarily under the grading scale and using fraudulent tactic’s to cause

   mental pain and suffering , lost of wages , more false arrest , at a total of 10 million dollars to

   be paid and 1 million dollars late fee’s retro-actively starting at 2012 and every year after in

   which I do not have my Masters Degree in Hand or in my home for damages accrued when I

   should have received my Master’s degree from Kaplan 2 weeks before I was expelled . Which

   is another breach of Student and Kaplan University contract which states if a student

   takes/passes 70% of the course they should not be charged out of pockets for that course . I

   passed 70 % of the course in days completed and hours accredited . Yet, Kaplan is charging

   me fee’s for which is a finals course which I completed 70 % of . The course isn’t a Thesis

   course – Kaplan now known as Purdue Global material breach 2 of its contract signed during

   my admission into Kaplan are:

    1.   The student will get the grade the Professor – or Instructor gives them.

                                                                                  P a g e 39 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.40 Filed 08/28/20 Page 40 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT


   2.   If the student passes 70% of the course the fee’s will be paid from student loans and not

        out of pocket from the student ; which is why Kaplan University Claim they are holding

        onto my Master’s degree , because they expelled me 2 weeks before I was to Graduate ,

        taking a final’s course . I have 55 credit hours and a Passing Thesis for the first course .

        Kaplan registrar’s office recorded my grade fraudulently as an “F”, causing me great

        danger and harm , colluding with Ali Al-Kindi who was working with Agent Gwen

        Rosenthal who no longer works for the FBI , as far as I know . Kaplan Online

        University now Purdue Global has held me back for 8 years , since 2012 in peer-

        reviewed publications in the Master’s Degree Program of Criminal Justice, with a solid

        passing Thesis I earned with an emphasis on Terrorism .



This case with Kaplan depicts the quantitative and Qualitative data , Quantifying the Terrorism

by empirical research that can be copied but with risk to human life , and the Location of World

Leaders and Most Wanted World Leaders on George W. Bush 7 State Sponsors of Terrorism

list , plus Osama Bin Laden Number 1- Gustavo Guerrero and Osama Bin Laden Number 2 –

Aaron Labarrie and how they manage to be alive after President Obama Said he killed Osama

bin Laden in 5/2011 by Seal Team 6 . The statute of limitations should start until present day

2020 for a sum of 8 million dollars in lost wages , peer -reviewed – publication work, which

Kaplan University denied by fraudulently recording my grade as a “F”. For the final sum of 18

million dollars amounting and rising until I have my Master’s Degree in hand, with Publication

rights of my Thesis and , student research rights , with PACE inside Kaplan’s- Purdue Global

online University research engine -granted to Passing Thesis Students – to- have peer- reviewed

work . (Peer-Reviewed by Colonel James Hickey, and Task Force 121- to add Colonel James

                                                                                P a g e 40 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.41 Filed 08/28/20 Page 41 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

Hickey to answer for Task Force 121 and Seal Team Six Naval Warfare Development Group

commonly known as DEVGRU under             Rule (16) (a) PURPOSES OF A PRETRIAL CONFERENCE.

In any action, the court may order the attorneys and any unrepresented parties to appear for one

or more pretrial conferences for such purposes as:

     (1) expediting disposition of the action.

     (2) establishing early and continuing control so that the case will not be protracted because

  of lack of management.

     (3) discouraging wasteful pretrial activities.

     (4) improving the quality of the trial through more thorough preparation; and

     (5) facilitating settlement.

(b) SCHEDULING.

     (1) Scheduling Order. Except in categories of actions exempted by local rule, the district

  judge—or a magistrate judge when authorized by local rule—must issue a scheduling order:

       (A) after receiving the parties’ report under Rule 26(f); or

       (B) after consulting with the parties’ attorneys and any unrepresented parties at a

     scheduling conference.

     (2) Time to Issue. The judge must issue the scheduling order as soon as practicable, but

  unless the judge finds good cause for delay, the judge must issue it within the earlier of 90

  days after any defendant has been served with the complaint or 60 days after any defendant

  has appeared.


                                                                                P a g e 41 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.42 Filed 08/28/20 Page 42 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

    (3) Contents of the Order.

       (A) Required Contents. The scheduling order must limit the time to join other parties,

    amend the pleadings, complete discovery, and file motions.

       (B) Permitted Contents. The scheduling order may:

         (i) modify the timing of disclosures under Rules 26(a) and 26(e)(1);

         (ii) modify the extent of discovery.

         (iii) provide for disclosure, discovery, or preservation of electronically stored

       information.

         (iv) include any agreements the parties reach for asserting claims of privilege or of

       protection as trial-preparation material after information is produced, including

       agreements reached under Federal Rule of Evidence 502;

         (v) direct that before moving for an order relating to discovery, the movant must

       request a conference with the court.

         (vi) set dates for pretrial conferences and for trial; and

         (vii) include other appropriate matters.

    (4) Modifying a Schedule. A schedule may be modified only for good cause and with the

  judge's consent.

(c) ATTENDANCE AND MATTERS FOR CONSIDERATION AT A PRETRIAL CONFERENCE.

    (1) Attendance. A represented party must authorize at least one of its attorneys to make

  stipulations and admissions about all matters that can reasonably be anticipated for discussion

                                                                                P a g e 42 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.43 Filed 08/28/20 Page 43 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

   at a pretrial conference. If appropriate, the court may require that a party or its representative

   be present or reasonably available by other means to consider possible settlement.

      (2) Matters for Consideration. At any pretrial conference, the court may consider and take

   appropriate action on the following matters:

         (A) formulating and simplifying the issues, and eliminating frivolous claims or defenses.

         (B) amending the pleadings if necessary or desirable.

         (C) obtaining admissions and stipulations about facts and documents to avoid

      unnecessary proof, and ruling in advance on the admissibility of evidence.( Empirical

      Evidence)

     Therefore I am asking for shares and Kaplan to Facilitate Rule (16) (1) (a) (b) (into Kaplan

     Online now Purdue Global University stock based on my work done for Kaplan Online

     University now Known as Purdue University and for picking up where Colonel James

     Hickey Task force 121 left off , under Saddam Hussein OPEC Deal which is why the

     American Government said they killed Saddam Hussein , but Saddam Hussein and Uday

     Hussein are alive in present day 2020 .( I have not met Qsay)       Stock meaning the goods or

     merchandise kept on the premises of a business or warehouse and available for sale or

     distribution.

 merchandise · goods · wares · items/articles for sale · commodities · vendible’s

2. the capital raised by a business or corporation through the issue and subscription of shares.

   capital · funds · assets · property




                                                                                   P a g e 43 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.44 Filed 08/28/20 Page 44 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

  Rule 26 (F) (4) (f) CONFERENCE OF THE PARTIES; PLANNING FOR DISCOVERY., Federal Rule 16

  (A)(1)(2)(3)(4)(5) for Colonel James Hickey to answer for Task force 121 Saddam Hussein

  and Sons employs OPEC Deal- given by the United States .




   Furthermore , According to Boba , (2007) Crime Analysis is a field of study and practice in

  criminal justice that utilizes systematic research methods and data , supports the mission of

  police agencies ( FBI in this case) and provides information to a range of audiences. Crime

  mapping is a subset of crime analysis that focuses on understanding the geographic nature of

  crime and other activity . Crime analysis is a new topic in criminal justice education , and

  Boba is the first to bring crime analysis and crime mapping to an understanding to an

  undergraduate audience. ( Boba ,2007)

       First , “Crime analysis refers to the set of systematic , analytical processes that provide

  timely , pertinent information about crime patterns ( Domestic Terrorism that lead to

  International Terrorism in this case) and crime trend correlations . It is primarily a tactical

  tool . Patrol reports and crime records ( Of Chief Of Police Caldwell ) furnish data about crime

  scenes, weapons, modus operandi, stolen or getaway vehicles, and suspects. Analyzing and

  comparing data on file with those on current cases can give patrol officers important

  information on activities in their beat areas. This includes developing crime patterns, stolen

  property descriptions, and suspects identities . Using this information patrols can better deploy

  resources” , Boba ,(2005) . More specifically , “ crime analysis employs both qualitative and

  quantitative data and methods. Crime analysis uses qualitative data and methods when they

  examine nonnumerical data for the purpose of discovering underlying meanings and patterns

  of relationships. The qualitative methods specific to crime analysis include field research (
                                                                               P a g e 44 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.45 Filed 08/28/20 Page 45 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

  such as observing characteristics of locations) and content analysis such as examining police

  report narratives Crime Analysis uses quantitative data and methods when they conduct

  statistical analysis of numerical or categorical data . ( Boba , 2007) (p. 6) The central focus of

  crime analysis is the study of crime and disorder like noise complaints, burglary alarms,

  suspicious activity – problems and information related to the nature of the incidents, offenders

  , and victims or targets of crime -targets are inanimate objects such as buildings or property (

  In this case we are talking specifically about the World Trade Center)

  The 2 types of analysis mostly used in this 42 U.S.C. subsection 1983 civil action for

  deprivation of rights – are Tactical Crime Analysis (TCA)- which is the study of recent

  criminal incidents and potential criminal activity through the examination of characteristics

  such as how, when and where the activity has occurred to assist in pattern development ,

  investigative leads and suspect identification and case clearance. ( Boba , 2001) Moreover,

  TCA focuses on recent crimes and on specific information ( which you will find in this U.S.C.

  42 1983 lawsuit about the methods of the crimes as well as the individuals and vehicles

  involved. TCA has three goals

  a. to link crime and thus identify patterns

  b. to identify potential suspects of crimes or crime patterns,

  c.   to link solved crimes to open cases and thus help clear or close cases .

       Second , Is the subset of Criminal Investigation which is Geographic profiling ( which I

       did by giving the FBI on numerous occasions the geographic profile of Osama Bin Laden

       number 1 – Gustavo Guerrero and Aaron Labarrie and Hamza Bin Laden – Trevor- Rod.

       On other Occasions reporting the Geographic profile of Omar Mateen , Mullah Krekar ,

       Mullah Krekar Son, His Holy High Rashid Al- Maktoum , Kim Jong UN , etc. ) in this

                                                                                  P a g e 45 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.46 Filed 08/28/20 Page 46 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

      type of analysis is the geographic locations of an offender’s crime such as body dump

      sites but in this case -secret detentions , homes, apartments , store fronts , Condo’s , places

      of business , of the Most Wanted World Leaders and Most wanted Terrorist . These are

      used to identify and prioritize areas where the offender is likely to live ( Rossmo,2000)

      Once again when the idea is to identify and capture the offender so I practice catch and

      release – a system of you talk to me willingly or you talk to the FBI forcefully, under

      interrogation . ( important note : I was not trained to detain World Leaders and Most

      Wanted Terrorist )

  An Example of my Tactical Analysis and Geographic profiling is as stated below in real

  time in year 2002- 2020 :

 Why is .Purdue Global University at 550 West Van Buren Street , 7th Floor , Chicago , Il.

60607 1-866-522-7747 which is 0.9 miles with heavy traffic driving its 5 minutes away via

West Adams Street , W. Van Buren to the Kluczynski Federal building at 230 S. Dearborn

Street Chicago IL. Then Ossama’s Hair Design at 5100 S. Cornell avenue Chicago Il. 60615. is

17 minutes away from Kaplan Online – now Purdue Global - Where I met and found Uday

Hussein working at 5100 S. Cornell ave. – at 7.5 miles away from Purdue Global – is where

Uday Hussein took me to see Saddam Hussein who was in Hyde Park, where President Barack

Obama used to live which is 8.4 miles and 20 minutes away via I-94, I -90 W- away from

Purdue Global University 550 West Van Buren street 7th floor Chicago Il. 60607. Purdue

Global had direct knowledge of the Facts of The Most Wanted World Leaders and Most Wanted

Terrorist and is located central to where I met Saddam Hussein and Uday Hussein, which is no

coincidence surrounding the nature of my meeting with Uday Hussein and my involvement with



                                                                                 P a g e 46 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.47 Filed 08/28/20 Page 47 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

Chicago police , then the recruitment of myself to Kaplan now Purdue Global by a Kaplan

University recruiting agent .

     Mohamet- Veretta Burnett (myself, female for Muhammad although the FBI duty agent

said I am Elijah) Mohamet with Company (The company is the most wanted world leaders and

most wanted terrorist, on former President George Bush State Sponsors of Terrorism list ; But

also including Al-Qaeda ,( not associated with Vladimir Putin; also not on George Bush #43

State Sponsors of Terrorism List which I provided to the FBI on November 5th and November

7th 2007 I was assaulted by Highland Park Police for going to the FBI against Chief Of Police

Caldwell of Highland Park Mi , because I informed the FBI of the Terrorism )Rule 26 (a)

REQUIRED DISCLOSURES.

     (1) Initial Disclosure.

       (A) In General. Except as exempted by Rule 26(a)(1)(B) or as otherwise stipulated or

     ordered by the court, a party must, without awaiting a discovery request, provide to the

     other parties:

          (i) the name and, if known, the address and telephone number of each individual likely

       to have discoverable information—along with the subjects of that information—that the

       disclosing party may use to support its claims or defenses, unless the use would be solely

       for impeachment;

          (ii) a copy—or a description by category and location—of all documents,

       electronically stored information, and tangible things that the disclosing party has in its

       possession, custody, or control and may use to support its claims or defenses, unless the

       use would be solely for impeachment;

                                                                                P a g e 47 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.48 Filed 08/28/20 Page 48 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

         (iii) a computation of each category of damages claimed by the disclosing party—who

      must also make available for inspection and copying as under Rule 34 the documents or

      other evidentiary material, unless privileged or protected from disclosure, on which each

      computation is based, including materials bearing on the nature and extent of injuries

      suffered; and

         (iv) for inspection and copying as under Rule 34, any insurance agreement under

      which an insurance business may be liable to satisfy all or part of a possible judgment in

      the action or to indemnify or reimburse for payments made to satisfy the judgment.

      (B) Proceedings Exempt from Initial Disclosure. The following proceedings are exempt

    from initial disclosure:

         (i) an action for review on an administrative record.

         (ii) a forfeiture action in rem arising from a federal statute.

         (iii) a petition for habeas corpus or any other proceeding to challenge a criminal

      conviction or sentence.

         (iv) an action brought without an attorney by a person in the custody of the United

      States, a state, or a state subdivision.

         (v) an action to enforce or quash an administrative summons or subpoena.

         (vi) an action by the United States to recover benefit payments.

         (vii) an action by the United States to collect on a student loan guaranteed by the

      United States.

         (viii) a proceeding ancillary to a proceeding in another court; and
                                                                               P a g e 48 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.49 Filed 08/28/20 Page 49 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

         (ix) an action to enforce an arbitration award.

      (C) Time for Initial Disclosures—In General. A party must make the initial disclosures at

    or within 14 days after the parties’ Rule 26(f) conference unless a different time is set by

    stipulation or court order, or unless a party objects during the conference that initial

    disclosures are not appropriate in this action and states the objection in the proposed

    discovery plan. In ruling on the objection, the court must determine what disclosures, if any,

    are to be made and must set the time for disclosure.

      (D) Time for Initial Disclosures—For Parties Served or Joined Later. A party that is first

    served or otherwise joined after the Rule 26(f) conference must make the initial disclosures

    within 30 days after being served or joined, unless a different time is set by stipulation or

    court order.

      (E) Basis for Initial Disclosure; Unacceptable Excuses. A party must make its initial

    disclosures based on the information then reasonably available to it. A party is not excused

    from making its disclosures because it has not fully investigated the case or because it

    challenges the sufficiency of another party's disclosures or because another party has not

    made its disclosures.

    (2) Disclosure of Expert Testimony.

      (A) In General. In addition to the disclosures required by Rule 26(a)(1), a party must

    disclose to the other parties the identity of any witness it may use at trial to present evidence

    under Federal Rule of Evidence 702, 703, or 705.

      (B) Witnesses Who Must Provide a Written Report. Unless otherwise stipulated or

    ordered by the court, this disclosure must be accompanied by a written report—prepared
                                                                                 P a g e 49 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.50 Filed 08/28/20 Page 50 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

    and signed by the witness—if the witness is one retained ( Osama Bin Laden Number 1 -

    Gustavo Guerrero and Osama Bin Laden number 2 – Aaron Labarrie ) or specially

    employed to provide expert testimony ( colonel James Hickey for 1-2-1- Task force ) in the

    case or one whose duties as the party's employee regularly involve giving expert testimony.

    The report must contain:

      (i) a complete statement of all opinions the witness ( Veretta Burnett ) will express and

    the basis and reasons for them; ( Having the Physical Saddam Hussein in 2002, and Uday

    Hussein working at Ossama’s hair design at 5100 S. Cornell Ave, Chicago Illinois ) (

    Paying the Expert Witness James Hickey would be Federal Rule 26(4) (E) Payment. Unless

    manifest injustice would result, the court must require that the party seeking discovery:

         (i) pay the expert a reasonable fee for time spent in responding to discovery under Rule

      26(b)(4)(A) or (D); and


         (ii) for discovery under (D), also pay the other party a fair portion of the fees and

      expenses it reasonably incurred in obtaining the expert's facts and opinions.)




         (ii) the facts or data considered by the witness in forming them.

         (iii) any exhibits that will be used to summarize or support them.

         (iv) the witness's qualifications, including a list of all publications authored in the

      previous 10 years.

         (v) a list of all other cases in which, during the previous 4 years, the witness testified as

      an expert at trial or by deposition; and

                                                                                 P a g e 50 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.51 Filed 08/28/20 Page 51 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

         (vi) a statement of the compensation to be paid for the study and testimony in the case.

      (C) Witnesses Who Do Not Provide a Written Report. Unless otherwise stipulated or

    ordered by the court, if the witness is not required to provide a written report, this disclosure

    must state:

      (i) the subject matter on which the witness is expected to present evidence under Federal

    Rule of Evidence 702, 703, or 705; and

      (ii) a summary of the facts and opinions to which the witness is expected to testify.

      (D) Time to Disclose Expert Testimony. A party must make these disclosures at the times

    and in the sequence that the court orders. Absent a stipulation or a court order, the

    disclosures must be made:

         (i) at least 90 days before the date set for trial or for the case to be ready for trial: or

         (ii) if the evidence is intended solely to contradict or rebut evidence on the same

      subject matter identified by another party under Rule 26(a)(2)(B) or (C), within 30 days

      after the other party's disclosure.

      (E) Supplementing the Disclosure. The parties must supplement these disclosures when

    required under Rule 26(e).

    (3) Pretrial Disclosures.

      (A) In General. In addition to the disclosures required by Rule 26(a)(1) and (2), a party

    must provide to the other parties and promptly file the following information about the

    evidence that it may present at trial other than solely for impeachment:



                                                                                    P a g e 51 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.52 Filed 08/28/20 Page 52 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

         (i) the name and, if not previously provided, the address and telephone number of each

       witness—separately identifying those the party expects to present and those it may call if

       the need arises.

         (ii) the designation of those witnesses whose testimony the party expects to present by

       deposition and, if not taken stenographically, a transcript of the pertinent parts of the

       deposition; and

         (iii) an identification of each document or other exhibit, including summaries of other

       evidence—separately identifying those items the party expects to offer and those it may

       offer if the need arises.

       (B) Time for Pretrial Disclosures; Objections. Unless the court orders otherwise, these

    disclosures must be made at least 30 days before trial. Within 14 days after they are made,

    unless the court sets a different time, a party may serve and promptly file a list of the

    following objections: any objections to the use under Rule 32(a) of a deposition designated

    by another party under Rule 26(a)(3)(A)(ii); and any objection, together with the grounds

    for it, that may be made to the admissibility of materials identified under Rule

    26(a)(3)(A)(iii). An objection not so made—except for one under Federal Rule of Evidence

    402 or 403—is waived unless excused by the court for good cause.

    (4) Form of Disclosures. Unless the court orders otherwise, all disclosures under Rule 26(a)

  must be in writing, signed, and served.

(b) DISCOVERY SCOPE AND LIMITS.

    (1) Scope in General. Unless otherwise limited by court order, the scope of discovery is as

  follows: Parties may obtain discovery regarding any nonprivileged matter that is relevant to
                                                                                 P a g e 52 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.53 Filed 08/28/20 Page 53 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

  any party's claim or defense and proportional to the needs of the case, considering the

  importance of the issues at stake in the action, the amount in controversy, the parties’ relative

  access to relevant information, the parties’ resources, the importance of the discovery in

  resolving the issues, and whether the burden or expense of the proposed discovery outweighs

  its likely benefit. Information within this scope of discovery need not be admissible in

  evidence to be discoverable.

    (2) Limitations on Frequency and Extent.

       (A) When Permitted. By order, the court may alter the limits in these rules on the number

    of depositions and interrogatories or on the length of depositions under Rule 30. By order or

    local rule, the court may also limit the number of requests under Rule 36.

       (B) Specific Limitations on Electronically Stored Information. A party need not provide

    discovery of electronically stored information from sources that the party identifies as not

    reasonably accessible because of undue burden or cost. On motion to compel discovery or

    for a protective order, the party from whom discovery is sought must show that the

    information is not reasonably accessible because of undue burden or cost. If that showing is

    made, the court may nonetheless order discovery from such sources if the requesting party

    shows good cause, considering the limitations of Rule 26(b)(2)(C). The court may specify

    conditions for the discovery.

       (C) When Required. On motion or on its own, the court must limit the frequency or extent

    of discovery otherwise allowed by these rules or by local rule if it determines that:

         (i) the discovery sought is unreasonably cumulative or duplicative, or can be obtained

       from some other source that is more convenient, less burdensome, or less expensive.

                                                                                P a g e 53 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.54 Filed 08/28/20 Page 54 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

         (ii) the party seeking discovery has had ample opportunity to obtain the information by

      discovery in the action; or

         (iii) the proposed discovery is outside the scope permitted by Rule 26(b)(1).

    (3) Trial Preparation: Materials.

      (A) Documents and Tangible Things. Ordinarily, a party may not discover documents and

    tangible things that are prepared in anticipation of litigation or for trial by or for another

    party or its representative (including the other party's attorney, consultant, surety,

    indemnitor, insurer, or agent). But, subject to Rule 26(b)(4), those materials may be

    discovered if:

         (i) they are otherwise discoverable under Rule 26(b)(1); and

         (ii) the party shows that it has substantial need for the materials to prepare its case and

      cannot, without undue hardship, obtain their substantial equivalent by other means.

      (B) Protection Against Disclosure. If the court orders discovery of those materials, it

    must protect against disclosure of the mental impressions, conclusions, opinions, or legal

    theories of a party's attorney or other representative concerning the litigation.

      (C) Previous Statement. Any party or other person may, on request and without the

    required showing, obtain the person's own previous statement about the action or its subject

    matter. If the request is refused, the person may move for a court order, and Rule 37(a)(5)

    applies to the award of expenses. A previous statement is either:

         (i) a written statement that the person has signed or otherwise adopted or approved; or




                                                                                  P a g e 54 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.55 Filed 08/28/20 Page 55 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

         (ii) a contemporaneous stenographic, mechanical, electrical, or other recording—or a

      transcription of it—that recites substantially verbatim the person's oral statement.

    (4) Trial Preparation: Experts.

      (A) Deposition of an Expert Who May Testify. A party may depose any person who has

    been identified as an expert whose opinions may be presented at trial. If Rule 26(a)(2)(B)

    requires a report from the expert, the deposition may be conducted only after the report is

    provided.

      (B) Trial-Preparation Protection for Draft Reports or Disclosures. Rules 26(b)(3)(A)

    and (B) protect drafts of any report or disclosure required under Rule 26(a)(2), regardless of

    the form in which the draft is recorded.

      (C) Trial-Preparation Protection for Communications Between a Party's Attorney and

    Expert Witnesses. Rules 26(b)(3)(A) and (B) protect communications between the party's

    attorney and any witness required to provide a report under Rule 26(a)(2)(B), regardless of

    the form of the communications, except to the extent that the communications:

         (i) relate to compensation for the expert's study or testimony.

         (ii) identify facts or data that the party's attorney provided and that the expert

      considered in forming the opinions to be expressed; or

         (iii) identify assumptions that the party's attorney provided and that the expert relied on

      in forming the opinions to be expressed.

      (D) Expert Employed Only for Trial Preparation. Ordinarily, a party may not, by

    interrogatories or deposition, discover facts known or opinions held by an expert who has

                                                                                 P a g e 55 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.56 Filed 08/28/20 Page 56 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

    been retained or specially employed by another party in anticipation of litigation or to

    prepare for trial and who is not expected to be called as a witness at trial. But a party may

    do so only:

         (i) as provided in Rule 35(b); or

         (ii) on showing exceptional circumstances under which, it is impracticable for the party

      to obtain facts or opinions on the same subject by other means.

      (E) Payment. Unless manifest injustice would result, the court must require that the party

    seeking discovery:

         (i) pay the expert a reasonable fee for time spent in responding to discovery under Rule

      26(b)(4)(A) or (D); and

         (ii) for discovery under (D), also pay the other party a fair portion of the fees and

      expenses it reasonably incurred in obtaining the expert's facts and opinions.

    (5) Claiming Privilege or Protecting Trial-Preparation Materials.

      (A) Information Withheld. When a party withholds information otherwise discoverable

    by claiming that the information is privileged or subject to protection as trial-preparation

    material, the party must:

         (i) expressly make the claim; and

         (ii) describe the nature of the documents, communications, or tangible things not

      produced or disclosed—and do so in a manner that, without revealing information itself

      privileged or protected, will enable other parties to assess the claim.



                                                                                P a g e 56 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.57 Filed 08/28/20 Page 57 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

      (B) Information Produced. If information produced in discovery is subject to a claim of

    privilege or of protection as trial-preparation material, the party making the claim may

    notify any party that received the information of the claim and the basis for it. After being

    notified, a party must promptly return, sequester, or destroy the specified information and

    any copies it has; must not use or disclose the information until the claim is resolved; must

    take reasonable steps to retrieve the information if the party disclosed it before being

    notified; and may promptly present the information to the court under seal for a

    determination of the claim. The producing party must preserve the information until the

    claim is resolved.

           However Chief of Police Caldwell , the KKK , Gregory McKay and City of

    Highland Park , and Mike the owner of Subway who gave me the secret handshake to let

    me know there is a Terrorist at his subway at 14333 Woodward ,48203 are Vladimir Putin

    cohorts @ “14333 Woodward” . Mike the owner of the Subway at 14333 Woodward took

    my phone after he gave me the secret handshake to let me know that there’s terrorism at his

    restaurant Subway .The FBI should consider helping Mike the owner of the Subway

    because he originally let me know about the Terrorism by giving me the secret handshake.

           Vladimir Putin was introduced to me by the Lyndon LaRouche Foundation when I

    was 9 or 10, by Lyndon LaRouche himself; in Chicago Illinois. Vladimir Putin has a

    doppelgänger ; The one we see on TV is the Doppelgänger or true representative of the Real

    Vladimir Putin, the Vladimir Putin as Sam at Subway is the real Vladimir Putin – the one I

    saw at the Lyndon La Rouche Foundation by photos and books( only the books was given

    to my mom)



                                                                                P a g e 57 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.58 Filed 08/28/20 Page 58 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

           I am called Mohamet with Company – According to Encyclopedia Britannica,

    “Company in military service , the smallest body of troops that functions as a complete

    administrative and tactical unit. A military company consists of headquarters (the FBI) (

    JTTF) ( Most wanted World Leaders and Most Wanted Terrorist ) 2 or more platoons

    organized an equipped to perform the company’s operational functions. It is usually

    commanded by a captain , who discharges the basic responsibilities for training ,

    disciplines and providing for the welfare of the personnel . ( FBI- Specifically Chris Hess-7

    , David Harmon and Gwen Rosenthal in her personal and professional capacity ) ..{

    Encyclopedia Britannica } My Company asked the FBI if they wanted Vladimir Putin

    Killed or shot while he was at 14333 Woodward working undercover as Sam at Subway

    with Mike ( who gave me the secret handshake to let me know that there is terrorism at his

    subway) . I wanted to Know if the FBI wanted Vladimir Putin Killed or wounded so he

    can be identified – ( for having Russian construction workers paint Nano- Thermite on the

    walls of the World Trade Center possibly under the prevailing wage mandate or a

    Government Bill like it .,) by Veretta Burnett- Mohamet with Company         .. but the FBI

    (themselves) didn’t give me a gun. This was in 2013-14 , 3 years previously to the

    Russian collusion into American Politics during Hillary Clinton and Donald Trump 2016

    Presidential campaigns , I tried to shoot Vladimir Putin for the FBI but Chris Hess-7 and

    David Harmon didn’t give me a Gun. (Also I noticed once I offered the FBI to shoot

    Vladimir Putin – Sam at Subway he then started closing the bullet proof glass .) Also in the

    summer of 2014-15 the Detroit police received a satellite 911 call from a Russian man

    saying he was in an abandoned building trapped- being detained .The police went to the

    Old Packard Building on East Grand Blvd in Detroit Michigan but the Russian Police


                                                                              P a g e 58 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.59 Filed 08/28/20 Page 59 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

    Choir Director was looking at 885 Covington from the Sochi winter Olympics and Draft

    Punk’s cover of Get Lucky , as the Today show with Savannah Guthrie and Al Roker on

    2-10-2014 Broadcasted the Russian police choir - The Director of the Russian Police Choir

    was here in Palmer Park at 885- Covington , Detroit Michigan . I was watching 885

    Covington and so was he in a 2 seater grey hatchback foreign car like a “Porsche” ..A Big

    Black Man came to the window of 885 Covington with a swollen penis from an

    overflowing catheter ; and two broken arms , I immediately made an FBI report , I was for

    sure this was a secret detention , the big black man ( pictures are included in this document ;

    the big black man with the swollen penis pictures was included in Kim Jong Un Appeal 17-

    2170 appeal ) was said to die in a Chicago County jail in 2017 . But I saw him in the secret

    detention where Qari Bilal -Sam kidnapped my Son, Farrad Al-kindi he was only 5 . They

    (Qari Bilal – Sam and Mr. T a Yemen national -kidnapped my son from School -Palmer

    Park Preparatory Academy. Mr. T worked at Palmer Park Preparatory Academy ) After my

    son told me Sam took him to the abandoned building( secret detention) Sam- Qari Bilal

    told him “kids can’t stay at his house” , my son also told me the police had to arrest some

    abc( FBI) kids .I saw Qari Bilal- Sam , myself in back of 885 Covington in a sky blue

    caravan . I also saw some men dressed in Tactical gear over they chest in 885 Covington

    sweeping 3 pieces of candy paper out the window. The apartments was pitch black but the

    hallway lights was on in the secret detention , I could see they shadows and one man had a

    black mullet of the men dressed in army tactical gear . I could see 2 men in Tactical Gear

    maintaining the inside of the secret detention from my living room window at 900

    Whitmore (always about 2-3 am) , Detroit Mi. as my apartment 203 faced the secret

    detention 885 Covington .


                                                                               P a g e 59 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.60 Filed 08/28/20 Page 60 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

           Demetre Brown was at my house right before the Joint Terrorism Task Force came

    into my home – He ( Demetre Brown told me he was in jail and his cell mate was a sexual

    deviant , and another cell mate of his was catheterized , before they moved him into a cell

    with the sexual deviant , and Demetre Brown told me he learned how to do a catheter ,

    from putting a catheter in his own penis , when he was in the cell with a detainee – patient

    who needed catheters . He also said because he catheterized himself , he was called a sexual

    deviant - but if I was to reasonably put 2 and 2 together Demetre Brown had to be in 885

    Covington the secret detention or he catheterized that big black man in the window of 885

    Covington with the swollen penis and 2 broken arms . Demetre Brown( light skin , blue

    eyes , 5’6 ,145 , with sandy brown hair with tampered waves ) told me , his cell mate was

    a sexual deviant – not him- but the FBI report I made in 2014 the big black man Had a

    Catheter in his penis and 2 broken arms . Then the Joint Terrorism Task Force burst into my

    apartment at 900 Whitmore apt 203 and asked me to help apprehend Gregory McKay – as

    he had absconded , after he sucker punched me I had stabbed him , and I had apprehended

    him , but the police arrested me instead of Gregory McKay ; whereas Gregory McKay

    called the police because he couldn’t walk from being stabbed after he sucker punched me

    to the ground and split my forehead open -inside the back entrance of 900 Whitmore . The

    police arrested me and allowed Gregory McKay to abscond from the Joint Terrorism Task

    Force by arresting me and not him .So when the ambulance took Gregory McKay to the

    hospital he absconded . So the JTTF came to me to help re-apprehend Gregory McKay. My

    direct words to the JTTF was I can’t be seen with a Task Force because too many Terrorist

    and World Leaders is watching me ) I have to work 1 on 1 with the Most Wanted Terrorist

    or World Leader – as I catch and release , but Gregory McKay was apprehended after he


                                                                              P a g e 60 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.61 Filed 08/28/20 Page 61 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

    sucker punched me to the ground , I stabbed him ,but the 12th police department arrested

    me instead of Gregory McKay who absconded from the Joint Terrorism Task Force -JTTF)

    refer to the 36 Most wanted World Leaders and Most Wanted Terrorist in this document

    that make up Mohamet with Company under Federal Rule 26 (1) ( a). Again these cases are

    filed as domestic violence as if I’m a violent person when actuality these cases are

    Domestic Terrorism cases that I help the FBI and JTTF in my own way special way as

    Mohamet with Company ; it may not be how the JTTF want me to work ; but it’s the way I

    know how to work for them – but in my Health and Human Services cases they have these

    incidents down as domestic violence , when these cases involved apprehension of a Most

    Wanted Terrorist – and those records with Department of Health and Human Services

    should be corrected to reflect the truth instead of a falsehood that these were simply

    domestic violence cases .These were cases of me doing my job for FBI agent Chris Hess- 7

    , then David Harmon came in , the Gwen Rosenthal ( I thought they gave me a female FBI

    agent because I came into this Terrorism apprehension as a sex slave , I was working as a

    Topless dancer then I became a sex slave to Al- Qaeda ( at one point only having sex with

    them) ( Osama Bin laden number 1 – Gustavo Guerrero , Abu Masab Al-Zarqawi , Osama

    Bin Laden number 2 – Aaron Labarrie , Hassan from the Marathon Gas station where Abu

    Masab Al- Zarqawi-Joe worked to go to college at Henry Ford for nursing , Marcus Thomas

    who told me he was 12( 12 is slang for police) but dressing in Muslim Garb as the Terrorist

    the “Prince” in Iraq ) Marcus told me he just like the “Emir”, but Neither Osama Bin

    Laden’s knew him , Abu Masab Al- Zarqawi didn’t know him usually one terrorist

    introduce me to another terrorist , Or One World Leader introduce me to another World

    Leader:


                                                                               P a g e 61 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.62 Filed 08/28/20 Page 62 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

Example: Osama Bin Laden number 1 – Gustavo Guerrero took me to his Dad’s cohorts of

Muqtada Al- Sadr , and Hassan Nasrallah and Osama Bin Laden number 1 – Gustavo Guerrero

did know and recognize Osama Bin Laden Number 2 – Aaron Labarrie as Gustavo – Bin Laden

number 1 saw me with Aaron Labarrie – Osama Bin Laden number 2 , and started throwing

glass ramekins out the window at us , telling me to get away from him before he rape me .”

Gustavo was screaming and yelling at me to Get Away from – Bin Laden number 2 – Aaron

Labarrie before he rape me” . That told me they knew each-other, and they knew of each other

not just through me because that was my first day meeting Osama Bin Laden number 2 – Aaron

Labarrie. Aaron Labarrie – Osama Bin Laden number 2 sat on a thin fence, like a rail and just

held me , until Gustavo Guerrero -Osama Bin Laden number 1 started throwing ramekins at us

and yelling about him raping me.

Example number 2- I found Kim Jong UN secret detention in 2002 and was arrested for drug

paraphernalia ; But Kim Jong Un- Himself as Danny told me he been here for 20 years in

America – Then introduced me to his Mom through the Arab Sahar- Sam ( Kim Jong UN Mom

and Kim Jong Nam- Danny at his family Beauty Supply store at 7615 Gratiot , Detroit Michigan

and Eboni Beauty Supply store on Gratiot and Harper )

I also started first apprehending Fugitive’s .. My ex- Boyfriend Jarreau Bullock and 2 other men

had robbed his best friend’s mother with a shot gun ( unloaded) , we had broken up and he

wasn’t staying at my house or coming by my house anymore . But the Mt. Clemens Police was

looking for him because they had apprehended everyone else , Jarreau Bullock said he would

turn himself in to the police If I walked him into the Mt. Clemens Police Station , to make sure

that he didn’t get beaten, as he was the last to be caught and only 16; I was 18 – instead he just

turned himself in as long as I was with him , (he was over sentenced for the crime) Again I

                                                                               P a g e 62 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.63 Filed 08/28/20 Page 63 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

didn’t turn Jarreau Bullock in I had no idea about the robbery until the Police was looking for

him, and he came to my house on the run, from the Mt. Clemens Police and asked me to go with

him while he turn himself in. I waited until the Police handcuffed him and took him to a holding

cell ) Jarreau Bullock brother Frank Nitty was my best male friend at the time , but Frank Nitty

Robbed a gambling party with his cousin who was killed and Frank Nitty was shot and injured .

(Frank Nitty and Jarreau Bullock was a combination of my birth father Lamont Foster )

       As Lamont took his friend to rob a bar and his friend was shot and killed but Lamont

Foster my father lived and got away. Again Frank Nitty abruptly cut me off months before he

robbed the gambling party with his cousin. That’s a trend with him and his brother Jarreau

Bullock , they cut me off , like we wasn’t just best friends yesterday but today you don’t know

me . In that event they was planning robberies. So early on I learned when people cut you off

like that they either deathly sick which I would learn that lesson later in life; but the feeling of

abandonment was the same (like Tupac Shakur – Harry Davis in 2004-2011- when he was dying

until present day )( when my Grandma died secretly by telling no one she had cancer , until it got

to stage 4. My Grandma would always take me to Kings Island, then when I grew up I found out

is Kings Island Highland Park, Michigan ) or they planning a robbery( Like Jarreau and Frank

Bullock ). So I learned early to press my friends when they try to abandoned me when I know

they care for me ; so I kept going to Tupac Shakur – Harry Davis house unannounced in New

Jersey , because I knew , he cared for me in my heart , but I also knew he was dying of cancer –

so I wouldn’t let him abandoned me, like my Grand jenny did. I didn’t know my grandma was

dying, but Tupac Shakur – Harry _Davis flew me to JFK airport to New York . Took me to his

home – and SHOWED me he was dying in 2002.He dropped me off in front of my home at 2429

Field St. and told me he was going to Chicago . I had just lost my Granny jenny from cancer – I

                                                                                 P a g e 63 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.64 Filed 08/28/20 Page 64 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

followed Harry Davis – Tupac Shakur to Chicago . I jumped on a grey hound I couldn’t afford

to fly. I went to Chicago – and was stranded . I didn’t know anyone – so I sat in the Sears –

federal Park. I met this panhandler named Poppi- O – we moved under a viaduct in Chicago .

Where 2 GD Gangster Disciples lived Adam and Aaron, At first it was these 2 twin females but

they left , and this dirty Chinese looking man that looks like Ali – Al-kindi – ( my baby daddy ) .

Adam and Aaron would smash and grab from the stores ( 711) so we would have food and

distract the police . I would walk around downtown Chicago alone and I walked past Ossama’s

Hair Salon and Uday Hussein - Mahmoud came out and told me to come with him. Uday took

me to an apartment his home scrubbed me down from head to toe in a shower we had sex, then

as I started rinsing the soap off from him Uday scrubbing me he started scrubbing the toilet ,

telling me he sorry his Father is so nasty , because their toilet had dried poop spots , that Uday –

Mohmoud had to scrub with the rag, he was disgusted, by the toilet, and the condition his father

Saddam Hussein would leave the dried poop stains everywhere from inside the toilet and on the

seat and the back part of the toilet . It was like splattered dried poop – which Ali – Al- Kindi

does, I haven’t seen that splatted dried poop on a toilet like this , since being at Uday Hussein

apartment . But Uday took me to Hyde Park to Saddam Hussein Apartment that had another Hair

Salon beneath it. I saw a man that Look exactly like Saddam Hussein with 4 or 5 other Soldiers

or Senior men , Saddam Hussein was bald on the top but had hair around the back of his head ,

no beard and was fat , and sat and covered his mouth with his hand. I didn’t want to stay there

with all the men alone it was too many. So Uday took me back to down Town Chicago , where I

met Emeka a cab driver , Uday Hussein told me he used to be a cab driver before he dropped me

off , so it was like a hint to trust Emeka – Emeka would take me to eat at the African

Restaurants , take me to rooms so I didn’t have to sleep outside under the viaduct , he would


                                                                                 P a g e 64 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.65 Filed 08/28/20 Page 65 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

take me on his runs , and then take me back to the grey hound bus station in Chicago . Adam

the Gangster Disciple had smash and grab on the construction workers , and the police arrested

us . The cop put us in separate cars, and the Police that arrested me started yelling at me saying ,

“ you a Guerilla”, you need to go back home to Detroit . So I starting cussing him, saying Allah

going fuck you up , “ Because I thought he was calling me a monkey , because I’m black.” But

before I left Chicago the Latin Kings and the GD’s was shooting at each other. 2 Latin Kings got

shot in front of the hospital and after they got shot we went to where the Jazz festival is held and

smoked a blunt and talked about how they don’t want to beef with the GD’s no more , they

showed me they really got shot and they didn’t want no more beef they wanted to call a truce . I

told Adam when we went to the Viaduct.

         At first I didn’t respect Aaron , so I spit at him , he was trying to tell me what to do , so I

spit at him and he smacked me and told me don’t spit at GD’s . I believe the Latin Kings saw

that Aaron hit me , like Don’t Spit at GD’s but I didn’t fall down , I took that slap and smiled at

Aaron because I knew for sure I was with the Gangster Disciples, because I didn’t know who

they was at first I didn’t respect them I just thought they was some homeless guys. I needed to

know for sure who was stealing for me so I could eat . In Chicago I was so busy, I never got in

touch with Harry Davis – Tupac Shakur, because I was with Uday Hussein. I even went to the

Chicago Shelter to see what they system was , but they separate the men and women. I got out of

there.

         The Indian man at the 7-11 came out of the store at the park bench I was sitting at and

said to me , “ you the only one that don’t steal out of my store “ “ He asked me why I didn’t

steal out of his store , because everyone at the Park use to smash and grab food, chips , drinks,

out of his store, .Then he told me he was getting married and instead of buying rings their

                                                                                    P a g e 65 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.66 Filed 08/28/20 Page 66 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

tradition was to tattoo their partners name on their ring finger .” So, once I talked to the Indian

Man the owner of the 7-11. I took Adam to Rabbit park put my knife to his neck and told him to

stop smash and grabbing at the 7-11 ( because that Indian man peeped that they was stealing so I

didn’t have too , Adam was stealing so I had tickets to eat at Chicago Jazz Festival , (because

Uday Hussein – Mohmoud told me his wife was coming from Iraq to Chicago and he really

lived on Lake Shore Drive, and I can come to his house on Lakeshore Drive once , his Wife goes

back to Iraq,)    – that’s when Adam started smashing and grabbing on the construction

workers; and we was arrested - after I demanded with my knife in rabbit park that he stop

smashing and grabbing on the 711 down town Chicago .         I basically sat in the Federal Park for

days before I met Poppio who took me the viaduct – the Chinese looking man was filthy , and

had on a due rag and never spoke .This synopsis Is why I found fit to originally go to the FBI

and gain an agent of my own as in Chris Hess- 7 , David Harmon , Gwen Rosenthal in her

professional and personal capacity )

        Also Samba Ka ( Noah) An African from Senegal , use to let me work with him , at the

African festivals , he wasn’t a terrorist , but one day I was sleeping in my dream the police a

white man took my phone while I was sleep, but I couldn’t move , to react to him taking my

phone – he was a white police officer with deep blue eyes on Jefferson.

       Another dream( foggy event ) like that was the Aug 14, 2003 Black out I was at

Doorstep shelter , with my kids and the shelter said we had to leave so I started walking toward

26300 Dequindre rd Red Roof Inn on 12 mile and Dequindre Rd in Warren Mi. 48091 , the

lady- the Front Desk Attendant gave us a room for free , the store across the street of the Red

Roof inn. This particular Red Roof Inn at 26300 Dequindre Rd - is where Harry Davis –

Tupac Shakur stayed while recording Joy Road the movie , He spent so much Money on

                                                                                 P a g e 66 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.67 Filed 08/28/20 Page 67 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

different rooms at the Red Roof Inn for his acting staff , I knew they would give me a free room

.( Important note : I didn’t have to mention “Harry” in order to get the room – the lady was nice

enough to give me a room ) The store was passing out all its perishable food and gave us

Spinach pie and me and my kids was knocked out, immediately . But me and Darius was taken

to a White Van they thought Darius was a girl but he was wrapped up in a blanket , and a man

was laying on the floor of the white Van with chains wrapped all around his body . Then the

men carried me and Darius my son back inside the Hotel . I woke up back in the Red Roof room

Inn . I couldn’t see the man face as he was chained up on the Van floor , all I saw was his feet

. I didn’t see the men faces who carried me and my son Darius to the Van , It’s like me and

Darius my Son was in the van and then I woke up in the van and that morning I was in the

Red Roof Inn at 26300 Dequindre Rd Warren , Mi. 48091, like nothing happened back in the

bed , Christopher my son and Loreatha my daughter and Darius who was with me slept through

everything . Also when the White police officer took my phone it was like a dream , but right

before that I had went and had a cup of noodles, I got hot water from the coffee machine and the

noodles knocked me out and I went to sleep right away in the divider of the street on Jefferson ;

it was filled with bushes , but I was so sleepy I went to sleep on Jefferson in the middle of the

street divider inside the bushes and the white police officer with deep blue eyes in a Blue Detroit

Police uniform took my dark blue Nokia Phone he said give me that and took my phone -in

my dream but when I woke up my phone was really gone..




                                                                                P a g e 67 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.68 Filed 08/28/20 Page 68 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT




Rule (1) Scope and Purpose- This document is Veretta Jenny Burnett filing A Bivens Claim on


  the United States of America for Domestic Terrorism that reached international borders and

  inadequately training officers on Terrorism in Highland Park Michigan , Jersey City , New

  Jersey , Hoboken, New Jersey , New York , Detroit Michigan , and Chicago Illinois . I’m

  filing 42 U.S.C. 1983 suit for Lost wages Equal Pay/Compensation Discrimination

       The Equal Pay Act requires that men and women in the same workplace be given equal

  pay for equal work. The jobs need not be identical, but they must be substantially equal. Job

  content (not job titles) determines whether jobs are substantially equal. Which goes back to

  my 42 U.S.C. 1983 section lawsuit in discrimination in pay from James McGinnis and

  William T. Ford of Highland Park and Highland Park City . All forms of pay are covered

  by this law, including salary, overtime pay, bonuses, stock options, profit sharing and bonus

  plans, life insurance, vacation and holiday pay, cleaning or gasoline allowances, hotel

  accommodations, reimbursement for travel expenses, and benefits. If there is an inequality

  in wages between men and women, employers may not reduce the wages of either sex to

  equalize their pay.


Equal Pay/Compensation and Sex Discrimination

Title VII also makes it illegal to discriminate based on sex in pay and benefits.. ( Equal

Employment Opportunity Commission ) My Equal Pay Act Claim under Title VII is that I

didn’t get paid , by Highland Park Municipality because James McGinnis , and William T Ford

the then acting Attorney for Highland Park Municipality - wanted to pay me based on a “title”

and not the “work” and content of my “work”I did for FBI Chris Hess-7 and wanted me admit to

                                                                                P a g e 68 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.69 Filed 08/28/20 Page 69 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

being an informant- Consultant as ( Mohamet With Company ) ( being that each Most wanted

World Leader, or Most wanted Terrorist ( Freedom fighter) ( Hassan Nasrallah and Maqtadr Al-

Sadr,) , in front of Srgt. Brenda Stevenson who works for Chief of Police Caldwell of Highland

Park whom was committing Terrorist acts and William T. Ford - Highland Park Attorney .

By further covering up discovery.

– “The City of Highland Park Law Department is established by Section 7-5 of the Charter of the

City of Highland Park. The administrative head of the Law Department is the City Attorney,

William T Ford who is appointed by, and directly responsible to, the mayor. ( which is Huebert

Yopp who smoked crack cocaine retrieved by Ponytail (then narcotics officer Caldwell ), who

also retrieved crack cocaine for Osama Bin Laden number 2- Aaron Labarrie ) -Acting Chief of

Police in 2007 was committing international Terrorism from a Domestic Vantage point , which

resulted in domestic Terrorism.

        Chief Caldwell had the inside knowledge about the Osama Bin Laden terrorist tapes

because he was apart of making the Osama Bin Laden Terrorist Tapes - but he did not reveal

that information to the FBI because he was directly involved in the Terrorism (1) the term

“international terrorism” means activities that—

(A)

involve violent acts or acts dangerous to human life that are a violation of the criminal laws of

the United States or of any State, or that would be a criminal violation if committed within the

jurisdiction of the United States or of any State.

(B) appear to be intended—


                                                                                P a g e 69 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.70 Filed 08/28/20 Page 70 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

(i)

to intimidate or coerce a civilian population.

(ii)

to influence the policy of a government by intimidation or coercion; or

(iii)

to affect the conduct of a government by mass destruction, assassination, or kidnapping; and (

The kidnapping refers to Aaron Labarrie – Osama Bin Laden number 2 , Hamza Bin Laden , and

using them to make Terroristic threats on- or against the United States of America – in collusion

with the Terrorist tapes )( the Osama Bin Laden terrorist tapes had to be dubbed or voice over,

because Gustavo Guerrero – Osama bin Laden number 1 kept telling me he didn’t like his voice

and someone would speak for him, and that he could make himself look taller on camera )

(5) the term “domestic terrorism” means activities that—

(A)

involve acts dangerous to human life that are a violation of the criminal laws of the United States

or of any State.

(B) appear to be intended—

(i)

to intimidate or coerce a civilian population.

(ii)

to influence the policy of a government by intimidation or coercion; or
                                                                               P a g e 70 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.71 Filed 08/28/20 Page 71 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

(iii)

to affect the conduct of a government by mass destruction, assassination, or kidnapping; and

(C)

occur primarily within the territorial jurisdiction of the United States; and

(6) the term “military force” does not include any person that—

(A) has been designated as a—

(i)

foreign terrorist organization by the Secretary of State under section 219 of the Immigration and

Nationality Act (8 U.S.C. 1189); or

(ii)

specially designated global terrorist (as such term is defined in section 594.310 of title 31, Code

of Federal Regulations) by the Secretary of State or the Secretary of the Treasury; or




        when I was assaulted by Sargent Brenda Stevenson (who works directly for Chief of

      Police Caldwell - )after and for going to the F.B.I with the Most wanted Terrorist and World

      Leaders information November 5th 2007 - which included Chief Of Police Caldwell’s

      involvement in the Terrorism) As I know once I alerted the FBI that Aaron Labarrie- Osama

      Bin Laden number 2 was in America -specifically Highland Park , Mi.

        Being detained by the Chief of Police Caldwell of Highland Park Mi. – Osama Bin Laden

      number 2 – Aaron Labarrie - That he was allowed to go to his family , as he also explained he

                                                                                P a g e 71 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.72 Filed 08/28/20 Page 72 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

  been in America for 20 years in the basement of a house on Tyler , in Highland Park Mi. as

  Osama Bin laden Number 2 – Aaron Labarrie moved into Chief of Police apartment complex ,

  when Chief Caldwell saw me, at the time I was pregnant with my son Farrad . The Chief of

  Police of Highland Park was moving out of the apartment complex, in Highland Park ,

  Michigan 48203 )



   This Municipality – Cities – counties lawsuit 42 U.S.C. 1983 is also filing suit against

  William T. Ford in his professional and personal capacity Rule 20 (2) persons may be joined

  as (2) Defendants. Persons—as well as a vessel, cargo, or other property subject to admiralty

  process in rem—may be joined in one action as defendants if:

       (A) any right to relief is asserted against them jointly, severally, or in the alternative with

    respect to or arising out of the same transaction, occurrence, or series of transactions or

    occurrences; and

       (B) any question of law or fact common to all defendants will arise in the action.

       James McGinnis and William T. Ford refused to pay me a sum of 5 million dollars in

    2012 during the Deposition(2:09-14238) about Osama Bin Laden - based on the fact of a

    title of “informant” and “not the content of the work”, done for the FBI Chris Hess-7 in

    their city of Highland Park, fore warning Highland Park about the Terrorism being

    committed in the city of Highland Park, Michigan , 48203         Due to the injuries suffered

    since 2012 interest should arise on the 5 million dollars , future medical bills covered and

    loss of wages , home and children should bring the amount to 10 million dollars . As the

    Deposition was about How I met Osama Bin Laden but I wasn’t deposition about each


                                                                                  P a g e 72 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.73 Filed 08/28/20 Page 73 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

    Osama Bin Laden as individuals example : Osama Bin Laden number 1- Gustavo Guerrero

    , who told me his father is Columbian .

      Osama Bin Laden number 2 – Aaron Labarrie, so that I can give precise information and

    location rather than having to talk about Osama Bin Laden as 1 person . As each Osama

    Bin Laden(number 1 and 2 ) actions make them the legendary “Osama Bin Laden”

      Next there is the Medellin Cartel – Griselda Blanco Restrepo know as La Madrina , the

    Black Widow , The cocaine Queen of Narco- Trafficking, is a Columbian drug Lord of the

    Medellin Cartel , The rumor that Griselda Blanco Restrepo died is not in good faith and is

    frivolous and thus lacks an arguable basis in law or in fact, Neitzke v. Williams , 490 U.S.

    319,325 (1989)

      6835 Michigan Ave, Detroit, MI 48210 At my Boss T- mobile Store he had me to do

    Assurance Wireless Lifeline - Federal program – ( the White Girl Beth hired-recruited me

    originally and took me to Sahar , Sahar had another Arab Frankie to train me to do the

    Assurance Wireless Free Phones; Beth play sister works at Sahar Boost mobile as well .

    With the 2 white girls together you have the likes of George W. Bush # 43 daughters but on

    methadone, Beth and her play sister hired me , Beth recruited me and took me to Rick

    Valdez he was over the Assurance Wireless account . Sahar was a field agent and the Boss

    with Johnny over Boost and T- Mobile stores throughout Michigan. Sahar Odurn is an

    older man – Senior Citizen , he couldn’t sit in the Grocery stores , he liked his office in

    Pontiac , so I worked under his( Sahar Odurn) POMS code . Then Sahar got Veretta

    Burnett her own POMS number and Password . Sahar owned the T- Mobile on 6835

    Michigan and Martin- where I was sent to the food truck ( Ali my baby daddy had taken

    me to the very same food truck ) by Beth ( the likes of Jenna Bush but on Methadone ) She
                                                                            P a g e 73 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.74 Filed 08/28/20 Page 74 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

    sent me to get her some Taco’s and Griselda Blanco – The Cocaine Godmother was in the

    Truck serving taco’s . I took Beth her Taco’s , but a Mexican- Columbian man with

    cowboy boots , was doing security , He was eating but he didn’t leave – he just stood

    outside the food truck, also Griselda Blanco is not short , she is at least Beth’s size and

    weight at 5’8 165 pounds and a bruise , from blunt force trauma on her forehead.” The

    pictures of the Food Truck were included in my federal Case’s appeal regarding Kim Jong

    UN #17-2170 .

      NBA Young Boy the rapper right hand man Ten that is usually always in his rap

    video’s was on Michigan Ave and Martin at 6835 Michigan ave, with me while I was

    enrolling clients into Assurance Wireless lifeline program . I sent those pictures into the 6th

    circuit of Appeal’s office not of Ten but of the Griselda Blanco food truck . The next day

    I went to get Tacos again but this time for myself and Griselda Blanco poisoned me – I ate

    the Tacos then I started pouring down sweat , I started shivering then vomiting , The poison

    made me feel like I was on a roller coaster ride ,like I was falling at 60 mile an hour . I

    couldn’t eat , I was in so much pain in my abdomen (I felt like I felt when my liver was

    lacerated, I was throwing up blood , I call it the Kings Island Poison, so I started drinking

    water and making myself vomit to get the poison out ) . When I did go back to work the

    Mexican- Columbian Man with the cowboy boots was gone but Griselda Blanco was still

    there inside the food truck selling Taco’s and the best fattest burrito’s for $10.00 – so I

    never ordered food from her again. The Food Truck isn’t associated with my Boss Sahar

    Odurn and his partner Johnny it sits in the parking lot of the Shopping Complex. Also Ali

    Al- Kindi my baby daddy took me to this food truck before , he ordered the food and I

    didn’t .

                                                                                P a g e 74 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.75 Filed 08/28/20 Page 75 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

  – Furthermore , under the Equal Pay Act - William T Ford , (Mayor Yopp) is included in

  this suit Rule 20 ( 2) (a)(b) - The City of Highland Park Mi- Attorney manages all civil

  litigation for the City; serves as chief legal advisor to the City Council and attends its

  meetings; advises officers, departments and boards in matters relating to their official

  duties; defends the City’s officers and employees in all actions that may be brought against

  them for acts done in the performance of their duties; and conducts such other actions in

  court and before other legally constituted tribunals as directed by the mayor. (Highland

  ParkMi.gov )

  The City’s Law Department is involved in the regulation of City liquor licenses, the

  preparation of development agreements and contracts, and the processing of Freedom of

  Information Act requests. In collaboration with the Police Department and Code

  Enforcement, the City Attorney prosecutes misdemeanors and civil infractions in 30th

  District Court and works to insure that people convicted of criminal or civil violations pay

  their share of fines and costs. (HighlandParkmi.gov)


I work for F.B.I agent Chris Hess-7 , and David Harmon starting in 2005. According to

Federal law and U. S. EEOC – job content(Not titles) like informant , consultant , matter ;

only thing that matters is the work I did for the FBI ) determine rather jobs are substantially

equal . As will the content of my work will show that it is equal to my male counterpart ) and

co-workers in the field of apprehension , catch and release , of Most Wanted World Leaders

and Most Wanted Terrorist - then report to the F.B.I in real time .

Title VII, the ADEA, and the ADA prohibit compensation discrimination on the basis of race,

color, religion, sex, national origin, age, or disability. Unlike the EPA, there is no requirement

under Title VII, the ADEA, or the ADA that the jobs must be substantially equal.

                                                                                 P a g e 75 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.76 Filed 08/28/20 Page 76 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

  As I Veretta Burnett was paid pretextual(for sex) ( from Abu Masub Al-Zaqawi/Joe )


  MINIMUM WAGE

  SEC. 206. [Section 6]


  (d) Prohibition of sex discrimination


  (1) No employer having employees subject to any provisions of this section shall

  discriminate, within any establishment in which such employees are employed, between

  employees on the basis of sex by paying wages to employees in such establishment at a rate

  less than the rate at which he pays wages to employees of the opposite sex in such

  establishment for equal work on jobs the performance of which requires equal skill, effort,

  and responsibility, and which are performed under similar working conditions. (U.S.

  EEOC)




(Osama Bin Laden number 1- Gustavo Guerrero lived at my home )( while Osama Bin Laden

number 2- Aaron Labarrie frequented my home while I worked for the FBI Chris Hess-7)( Then

in 2014 – I started going to Kim Jong UN Nail Salon at 12027 Woodward -in Highland Park

Municipality – where he told me he been here in America for 20 years, due to the fact that I was

arrested for coming out of his secret detention at an abandoned McDonalds on Conner and Mack

on Peck street in 2001-2 ) I was also paid pretextually for enrolling new accounts who qualifies

into Assurance Wireless lifeline a federal program of free phones) where Mullah Krekar , His

Holy Rashid Al- Moktum the Supreme Ruler of Dubai , and Abu Bakr Al- Baghdadi worked,

and Omar Mateen -the Florida Gay Night Club shooter ) to help apprehend the Most Wanted

World Leaders and Most Wanted Terrorist – including those on Former President George W.
                                                                          P a g e 76 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.77 Filed 08/28/20 Page 77 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

Bush – State Sponsors of Terrorism List , I want SSDI work credits for the 15 years I been

working for and throughout the Presidents of the United States named in this document , 10

million dollars for pain and suffering , 5 million dollars to buy a home for myself and a home

for my 3 grown children, lifetime medical plan for the plaintiff ‘s in the case which includes

myself Veretta Jenny Burnett , Loreatha McGee, Christopher Burnett, Ladarius Burnett-

Sanford, Elizah Davis Burnett and Farrad Al- Kindi Rule 17 (3) (c) MINOR OR INCOMPETENT

PERSON.

     (1) With a Representative. The following representatives may sue or defend on behalf of a

  minor or an incompetent person:

       (A) a general guardian.

       (B) a committee.

       (C) a conservator; or

       (D) a like fiduciary.

     (2) Without a Representative. A minor or an incompetent person who does not have a duly

  appointed representative may sue by a next friend or by guardian ad litem. The court must

  appoint guardian ad litem—or issue another appropriate order—to protect a minor or

  incompetent person who is unrepresented in an action. 2 million dollars for each government

  entity that molested Elizah Davis Burnett which was : Ali Al-Kindi ,- working with Agent

  Gwen Rosenthal but she was let go from the FBI , Vincent and Freeda Fulton) for a sum of 6

  million dollars for Elizah Burnett being molested by Government entities, 5 million directly

  to Farrad Al-Kindi my son for being kidnapped by Qari Bilal- Sam.     5 million for the work

  I’ve done for the FBI while disabled , College Tuition Paid – I earned a Master’s Degree in –
                                                                              P a g e 77 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.78 Filed 08/28/20 Page 78 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

  Global issues in Criminal Justice – with a Specification in “Terrorism in the 21st century ” to

  do this job. I’m asking for   5 million dollars from Highland Park City for the work I’ve done

  finding Terrorist in their City who was on former President George W. Bush # 43 State

  sponsors of Terrorism list .I’m asking 5 million Pain and Suffering and Negligence on

  Behalf of Highland Park Police Department( City ) for failing to train its officers on Terrorism

  Training, and being involved at the Governmental level in the Domestic Terrorism – And

  James McGinnis and William T. Ford for loss of wages in their Professional and Personal

  Capacity (for not paying me in 2011 a sum of 5 million dollars, during the Osama Bin Laden

  deposition , basing their choice not to pay me on my “title of informant /consultant in real

  time ”, instead of the work that I did in the City of Highland Park , finding Osama Bin Laden

  Number 2 -Aaron Labarrie being held by Chief of police Theodore Caldwell II of Highland

  Park , and Osama Bin Laden number 1- Gustavo Guerrero ( who wanted me to fill Khalid Al-

  Fawaaz positions) , Abu Masab Al-Zaqawi, Hassan Nasrallah , and Maqtadr Al- Sadr ,and

  Kim Jong UN ) . Highland Park City allowed a Pedophile fugitive/Terrorist like Richard

  Steve Goldberg to attend City Council meetings-where Chief of Police Theodore Caldwell

  participated in collusion with the intent on starting a “war against Islam for personal and

  financial gain , political gain and the act of domestic terrorism from inside America .( An

  example of Domestic Terrorism is The Oklahoma Federal Bombing by Timothy McVeigh )

  Highland Park City – Chief Of Police Caldwell-Ponytail and Richard Steve Goldberg

  connection to the World Trade Center Civil Aircraft attack ; and allowing Vladimir Putin to

  work in America at Subway – Highland Park , Michigan.

(1) Conspiracy to Commit an Act of Terrorism Transcending National Boundaries in violation

of 18 U.S.C. §§ 2332b(a)(1) and 2332b(a)(2).

                                                                               P a g e 78 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.79 Filed 08/28/20 Page 79 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

       (8) Willful Attempt to Destroy and Wreck a Civil Aircraft in violation of 18 U.S.C. §§

  32(a)(8) and 32(a)(1).


       (3) Attempted Murder Within the Special Aircraft Jurisdiction of the United States in

  violation of 18 U.S.C. § 1113 and 49 U.S.C. § 46506.


 I’m charging Negligence on behalf of Wayne county department of Health and Human Services

for removing my children from my custody which has resulted in grave injury for me and my

children. - Negligence - which is A failure to behave with the level of care that someone of

ordinary prudence would have exercised under the same circumstances. The behavior usually

consists of actions, but can also consist of omissions when there is some duty to act (e.g., a duty

to help victims of one's previous conduct) . I Veretta Burnett as a private citizen Working for

F.B.I. agents Chris Hess -7 , David Harmon , In her personal and Professional Capacity Agent

Gwen Rosenthal for over 15 years finding World Leaders and Most Wanted Terrorist alone and

working on a team for the F.B.I. and other Arabs like Sahar Odurn who was/is my Boss ,

retaining $13 Trillion dollars in assets oil that Abu- Bakr Al – Baghdadi ISIS gave up in

TANF on the Iraqi , Syrian border ; to Donald Trump #45 .

   Furthermore I help maintain other     assets such as the Peace deal between the United States

and the Taliban , by working with Hamid Karzi next door to my Boss Boost Mobile store at his

Boost Mobile location in Pontiac at 619 Auburn rd. Pontiac Michigan 48342 ( which I gave

to the Detroit FBI Duty Agents after I finished the job There was 2 duty agents a white male and

a white female at the Detroit FBI whom I gave the geographical profiled location of Hamid

Karzi ) the former President of Afghanistan.




                                                                                P a g e 79 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.80 Filed 08/28/20 Page 80 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

   I believe that Hamid Karzi knew that I found Osama Bin Laden number 1 and 2 alive in

the United States and I worked for FBI agent Chris Hess-7 and David Harmon and Gwen

Rosenthal) for the United States Government covering Ronald Regan#40 George Bush #43 ,

Barack Obama #44 and President Donald Trump # 45 Presidencies Hamid Karzi , worked inside

the dollar store where I did Assurance wireless phones.     .18 U.S.C Section 242 states “

Whoever , under the color of law , statute , ordinance, regulation or custom, willfully subjects

any inhabitants of any State , Territory or District to the deprivation of any rights, privileges or

immunities secured or protected by the Constitution or the Laws of the United States , or to

different punishments , pains or penalties , on account of such inhabitant being an alien, or by

reason of his color or race than are prescribed for the punishment of citizens , shall be fined not

more than 1,000 or imprisoned not more than 1 year or both and if death results shall be subject

to imprisonment for any term of years or for life . To be held liable under Section 242 a law

enforcement officer must act with specific intent to deprive a person I Veretta Burnett are also

filing this lawsuit on behalf of my 5 children . (Veretta Burnett , Loreatha McGee , Christopher

Burnett , LaDarius Burnett- Sanford, Elizah Davis-Burnett, Farrad Al-Kindi)( Rule 17 (3)

(c) MINOR OR INCOMPETENT PERSON.

     (1) With a Representative. The following representatives may sue or defend on behalf of a

  minor or an incompetent person:

       (A) a general guardian.

       (B) a committee.

       (C) a conservator; or

       (D) a like fiduciary.

                                                                                P a g e 80 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.81 Filed 08/28/20 Page 81 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

     (2) Without a Representative. A minor or an incompetent person who does not have a duly

  appointed representative may sue by a next friend or by guardian ad litem. The court must

  appoint an guardian ad litem—or issue another appropriate order—to protect a minor or

  incompetent person who is unrepresented in an action.)

of important constitutional or other federal rights (Screws v.United States,325 U.S. 91 {1945}

Also for criminal liability under Section 242 , a constitutional right must clearly be

established (United States v. Lanier, 520 U.S. 259 {1997}. The facts will show that under

Section 242 which is maintained for the most egregious forms of police misconduct this

suit is warranted . As in case # 09: 14238 Veretta Burnett v. Highland Park Police Department

and Brenda Stevenson who was indicted by the F.B.I. for Using Excessive force and Lying to

the F.B.I. In which case Veretta Burnett (myself) was deposed about Osama Bin Laden

presence in Highland Park Michigan Under Barack Obama Presidency , and due to my own

attorney willful misconduct discovery was purposefully blocked , including the brief I had

given to Shawn Cabot about Kim Jong UN before my Federal Deposition about Osama Bin

Laden .Federal Rule 27 ( 4) ( Depositions to perpetuate Testimony under federal rule (32)

Using Depositions in Court proceedings .


Rule (13) Counterclaim and Cross claim against Shawn Cabot-P-64021 P-64021 and Law

offices of Christopher Trainor and Associates for willful neglect and misconduct In 09: 14238

that involved Terrorism, in which Shawn Cabot-P-64021 told me he was going to “lie” to the

Federal Judge Marianne O. Battani after I had already given him a brief regarding Kim Jong UN

secret detention in 2011 .Placing Kim Jong UN in America – as I had told the FBI it was Osama

Bin Laden Secret detention , it wasn’t until 2016 when Kim Jong UN Momma told me that it

was him that “shit” on the abandoned McDonalds floor when I was arrested in 2002-at Mack
                                                                               P a g e 81 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.82 Filed 08/28/20 Page 82 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

and Peck at the Marathon Gas Station ( coming out of Kim Jong UN Secret Detention) being

under duress when the Arab/Russian Marathon gas station owner told me to go into the

Abandoned McDonalds which was a secret detention to “Go See”, as a man was in the gas

station with no shoes on sitting on the floor drinking coffee out of a dog dish . I did as I was

told and I took a male black nurse( a hood 68 whisky) into the front of the Abandoned

McDonalds( because that same male black nurse had been at the back of Kim Jong UN secret

detention trying to open the back door, he was throwing crack rocks at the door for me to find , I

found so many crack rocks that the male black nurse was throwing at the back door of Kim Jong

Un Secret Detention, then I realized I can stay up all night and work at the gas station (

marathon ) The male Black nurse was like a lighter( a person who trying to tell you something

without saying the words but rather they show you ) , he had really bad skin , but he didn’t want

sex . he wanted to get inside the abandoned McDonalds but we couldn’t get into the Back door

of Kim Jong Un Secret detention . The back door was sealed shut with bead welding - because

someone had opened the Front metal door with a blow torch., plus someone was bringing food

into the Secret detention of Kim Jong UN because I saw Turkey bones piled up in the urinal and

foil pans of rice that Kim Jong UN had piled up on the floor of the men bathroom. Kim Jong

Un Secretly works at any said 3 locations : 12027 Woodward Highland Park Michigan 48203

Highland Nails , 820 W. McNicholas SUN-SUN Chinese food Detroit Michigan 48203 or 7651

Gratiot Detroit Michigan – the UN Beauty Supply store as in Kim Jong UN - that I find

relevance today of Shawn Cabot-P-64021 and Christopher Trainor and Associates liability for

my continued pain and suffering , false Arrest , and lost wages, and SSDI lost work credits .

Rule 23.(2) Combing Christopher Trainor and Associates with Shawn Cabot-P-64021 – Rule 20

(a)(2)as defendants ; Persons as well as defendants, as well as vessels ,cargo, or other property


                                                                                P a g e 82 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.83 Filed 08/28/20 Page 83 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

subject to admiralty processing in rem; Rule 20 (a) (2) (a)(3) Rule 32 (1)(a) Shawn Cabot-P-

64021 was present at the Osama Bin Laden Deposition and was grossly incompetent about my

federal rights – he had the brief of Kim Jong UN Secret detention of 2002 – he failed to advise

me , and advise James McGinnis of my work- content and not “title” describes my work for the

FBI as “Mohamet with Company”. Kim Jong UNs Detention exist in present day in 2012 at the

time of the Deposition ; and Osama Bin Laden – Brief . Rule 32(a) (1) (b) Rule 32(a)(1) ( a) (2)

through (8)


I am a confident informant to the FBI regarding “only” “Terrorism” of The World Leaders and

Most Wanted Fugitive and Terrorist ; in which case some World Leaders Listed in this

Document are/was on former President George W. Bush #43                7 State Sponsors of Terrorism

List 2002 which included North Korea , Iraq and Libya .( Now that we know in 2020 Saddam

Hussein didn’t have weapons of Mass Destruction ) Uranium From Africa and the Valerie

Plame- Wilson Expose .


 At the time North Korea , Iraq and Libya were deemed state sponsors of Terrorism Which were

countries in 2002 determined by the Secretary of State to have repeatedly provided support for acts

of international terrorism are designated pursuant to three laws: section 6(j) of the Export

Administration Act, section 40 of the Arms Export Control Act, and section 620A of the Foreign

Assistance Act. Taken together, the four main categories of sanctions resulting from designation

under these authorities include restrictions on U.S. foreign assistance; a ban on defense exports and

sales; certain controls over exports of dual use items; and miscellaneous financial and other

restrictions.




                                                                                    P a g e 83 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.84 Filed 08/28/20 Page 84 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

Designation under the above-referenced authorities also implicates other sanctions laws that penalize

persons and countries engaging in certain trade with state sponsors. Currently there are four countries

designated under these authorities: The Democratic People’s Republic of Korea (North Korea), Iran,

Sudan, and Syria. (United States Department of State,2020)


Kim Jong UN constant detainment and release into Black society and the origin of Osama Bin

Laden Terrorist Tapes( being that Bin Laden number 2 was detained by Chief of Police to Make

Terrorist tapes) has caused me and my children who were minors during the World Trade Center

Attack (Loreatha McGee born 1994 , Christopher Burnett born 1996 , LaDarius Burnett-Sanford

born 1998 , Elizah Burnett born 2004 , Farrad Al- Kindi born 2012 ) personal pain and suffering

with my children , housing and living situation . Rule 20 (1) (a ) (b) ; and Lost of wages ( From

The F.B.I.- specifically- the FBI duty agents - Chris Hess-7 , David Harmon , and then acting agent

Gwen Rosenthal ) because other Arabs and Mexicans hire me for terrorist apprehension Such as (

Sahar Odurn , Rick Valdez , Wii, in which I worked on the Kim Jong UN case for Sahar , Wii , Rick

, Johnny ,Beth , and Beth sister whom I call “Jenna and Barber Bush” when you see them together

except they were not uppity President Daughters these girls were on Methadone. My Boss Sahar

has his own crew , in which I named the bosses of his crew above. … ;

        I didn’t know in 2001 my job was going to be finding world leaders and Most Wanted

Terrorist , but that Is why I originally went to the FBI , because this was terrorist not a five and dime

drug deal. My Latest work has been to find the World Leaders on Former President #43 George

W. Bush 2001- State Sponsors of Terrorism Speech- List when they go missing from the United

States Government ; which included North Korea- Kim Jong UN , Iraq- Saddam Hussein and Uday

Hussein , Libya- Muammar Ghaddafi - when the Most wanted World Leaders go missing from the

United States Government or detained by “someone” other than the United States Government or
                                                                                    P a g e 84 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.85 Filed 08/28/20 Page 85 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

“terrorist group” I am called in to do a job of Geographical Profiling as Mohamet with Company to

go into the secret detention to witness the suffering(detainment) and the solitary confinement : and

if possible rescue ; Any world Leader or Most Wanted Terrorist and to go to the F.B.I. agents that I

work for with that information those agents are (F.B.I agent Chris Hess-7,F.B.I. agent David

Harmon, and Then acting F.B.I agent Gwen Rosenthal in her personal and professional capacity .)



    One terrorist organization like the KKK detaining and releasing Kim Jong UN back into Black

Society and culture has affected not only my life , but my home life and wellbeing ,as well as my

children upbringing and the ability to remain safe in school has affected my children who are still of

child age .Although Qari Bilal – Sam a Yemen national kidnapped my son with no association to

Kim Jong Un , I find it no coincidence that Qari Bilal worked at 820 W. McNichols less than a block

from one of Kim Jong Un Family location where Kim Jong Un can be at any time at 230 W.

McNichols.


    ( As my son Farrad Al-Kindi was kidnapped from Palmer Park Preparatory academy in Detroit

Michigan Rule 44 (a) (1) (a) (b) proving an official record from the Detroit Police Department and

Federal Judge Marianne O Battani who received a certified copy by mail of the police report

regarding my son’s kidnapping and Vladimir Putin involvement in American Politics by operating

in Highland Park , in 2013. Rule 71 -Enforcing relief for or against a non -party I call the Joint

Terrorism Task Force as witnesses who came to my home to apprehend Gregory McKay who

took me to Vladimir Putin in Highland Park after my time working for Charles Belanger who hired

me to collect money orders at his apartment buildings at 730 Whitmore and 725 Whitmore , Detroit

Michigan 48203, Charles Belanger hired Gregory McKay as the maintenance man , where we

became acquainted because we both worked for Charles Belanger . An important note is that the

                                                                                   P a g e 85 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.86 Filed 08/28/20 Page 86 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

JTTF – Joint Terrorism Task Force had to come to my home because Gregory McKay had

absconded and assaulted me and I stabbed him for sucker punching me to the ground , when the 12th

police Department arrived they arrested me instead of Gregory McKay who was wanted by the Joint

Terrorism Task Force .


   Every facet of life having me absent from my children lives has made them vulnerable to

terrorism , pimps, prostitution ,drugs , and HIV where as custody of my children was taken from

me, and my child was then infected with HIV . My son Christopher Burnett was perfectly healthy as

long as he was in my custody , and as soon as the court took my children during the 09-14238 the

Osama Bin Laden case , where I was police brutality by Srgt. Stevenson ; for telling the FBI that

Highland Park Chief of Police was holding Osama Bin Laden Number 2 hostage. The law is Chief

of Police Theodore Caldwell was supposed to invite the FBI into Highland Park Michigan , 48203

so that the FBI would not violate jurisdiction, when domestic terrorism is involved . Instead Chief

Of Police Theodore Caldwell was /is using the fears of American Government to enforce and

distribute the Osama Bin Laden Terrorist Tapes by using Osama Bin Laden number 2 – Aaron

Labarrie . Evidence will show that I am handling Government business and the Terrorism of not

only Kim Jong UN intercontinental Ballistic missiles weapons and his detainment the consequences

behind his detainment in my neighborhood weigh on my shoulders because it’s in the Black

community where I live shop , work and play , in the area where my children go to school . Which

adds to my U.S.C 42 Section 1983 Municipal and County Liability Lawsuit Against Highland Park

and Wayne County for the constant Terrorism apprehension work I have to do specially in ( Wayne

county) Detroit and Highland Park , Michigan – U.S.C 42 Section 1983 Municipal and County

Liability -Wayne County Depart Of Health and Human Services ; Rule 11 (b) (2) (3) The claims and



                                                                                 P a g e 86 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.87 Filed 08/28/20 Page 87 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

defenses and other legal contentions are warranted by existing law or by a nonfrivolous argument

for extending, modifying or reversing existing law or establishing new law.


   1. Which takes into court immediately Foster Parent who have had the child in their custody for

       6 months before the sexual abuse is expected by proof of Sexually Transmitted Disease in

       the Foster home with a 3 year old child should. The child should be removed from the

       foster parents as with the parent . However in “our” “case” although Elizah Burnett had a

       S.T.D which was vaginitis that she had been only in the custody of the Foster Parent Vincent

       and Freeda Fulton . Who sexualized Elizah when she was 4 years old. Elizah Burnett told me

       Mr. Fulton was sticking his finger into vagina. Again in the sexualization of my daughter

       Elizah at a young age the Fulton’s gave her “treat’s” for sexual behavior . In fact when she

       came home from Foster care she had climbed into my lap and asked me if she could help

       me? Of course I’m being playful and asked her help me how? ( Because I am aware of what

       my job is) But Elizah was only 5 and asking to help me sexually . The Fulton’s had taken

       away Elizah the 4 year old baby I knew and given me an entire new child who was fully

       aware of her vagina sexually . The way she came home it’s like they spent personal time

       teaching Elizah about sex outside of me. This was done during the time she spent with

       Vincent and Freeda Fulton being sexualized for treats, while they saying to Elizah I’m

       mentally unstable I have Munchausen ; because after 8-9 months after Elizah Burnett was

       taken out of my custody and I was able to have 4 hour visits , Elizah Burnett started to faint

       during our visit , she also would have a 104 degrees fever , with vomiting and a swollen

       vagina. All my visits with Elizah Burnett – she was sick to where I had to rush her to the

       hospital because the Fultons was allowing Elizah to be sexualized . Everyone at Foster Care

       had known about my case with the police brutality , involving Osama Bin Laden , and the

                                                                                 P a g e 87 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.88 Filed 08/28/20 Page 88 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

      Foster Parents as Government agents sexualized Elizah , and while sexually abusing her

      telling her I’m mentally unstable or paranoid. And Ali Al- Kindi another Government entity

      statutorily raped my daughter .Ali Al- Kindi didn’t forcefully rape Elizah , he followed suit

      of Vincent and Freeda Fulton the Foster Parents . He started calling me Bitches in front of

      the my children then treated Elizah to alone time in the bathroom. And I kept telling Elizah

      to put Ali in jail because whenI caught him in the bathroom with Elizah he told me I can stab

      him. But I’m tired of stabbing him , and not putting him jail. He will take the stab wound to

      be a pedophile , which is having sex with my underage daughter . Telling my daughter I’m a

      crazy bitch , but watching porn in front of the children , and if I speak up , and tell him to

      stop acting like a pedophile watching pornography in front of the children . Then he watching

      teen -porn , where the teenagers barely look like they went through puberty in front of the

      kids – he expects me not to say anything , but even I feel uncomfortable knowing the children

      in the room and he watching pornography . I kept telling Elizah even if I call the police the

      Police need to hear it from you that Ali was having sex with you . Its called Staurtory rape ,

      even if you let him have sex with you . But when I caught my daughter and Ali red handed

      coming out the Bathroom together on 701 Covington Apt. E2 ( which sat behind Minister

      Farrakhan Secret Detention) Elizah started talking that I’m crazy following Ali suit . Ali

      went in the room and sat down and said I can stab him… But I went to Elizah and told her to

      put him in jail, lets call the police , I begged her to put Ali In Jail , I explained to her , how

      she was there when I had to stab him before . I’m tired of fighting and stabbing him because

      he keep acting eradicate and like a pedophile . Then when Elizah just lied to my face and

      said nothing happened and laughed it off , I did discipline Elizah physically because she was

      13 years old , I told her not to go into any locked rooms with Ali , and she went into the


                                                                                      P a g e 88 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.89 Filed 08/28/20 Page 89 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

      bathroom willingly and locked the door and had sex with Ali my sons father and she refused

      to put him in jail. The Terrorist kept threatening me , If they cant have sex with me , then

      they will rape and have sex with my kids. ( All of which FBI Chris Hess-7 has that

      information .)


   2. On Occasion I would have to redirect Elizah’s behavior such as : the incident that we are in

      Court for now. But years ago I would have to access Elizah because she kept trying to sit

      up under my company , instead of going to play with the kids. As with Gregory McKay -

      he was wanted by the Joint Terrorism Task Force – so I had to come clean the carpet , I put

      the kids to bed early , and made sure I put them in pants pajama’s because I knew I would

      be in they room late night with a male cleaning the carpet . But Gregory McKay said he

      was tired , and I decided to at least use the carpet cleaner on the children room , so it would

      be dry by the morning . I come in the room Elizah has a bare butt hanging out . I had to

      redirect her behavior and explain that there is a male in the house , and she knows that , she

      needs to be fully dressed , so I spanked her and reminded her that when I have company she

      need to be fully dressed in what ever I gave her to put on. I kept telling her , “ you’re a child

      Elizah .. I don’t sale little kids for sex. Stop trying to be grown or doing what you learned

      with the Fultons , over here at home with me , we don’t sale kids into sex. However , Elizah

      kept trying to one -up me with Ali , like they was best friends against me . Elizah till this day

      will not put Ali Al- Kindi in jail because he gave her treats to have sex with her, even though

      she was underage .


   3. The rules are with my children when I have company ;


   a. The children especially Elizah are NOT to sit on my male company lap.
                                                                                   P a g e 89 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.90 Filed 08/28/20 Page 90 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

   b. My male company don’t give my children money – if they want the children to have

       something then it comes through me . Not my male company


   c. There is no kissing the children or hugging the children if your are a boyfriend or male

       visitor at my home.


    Rule 11 (3) If a young child gets a Sexual transmitted disease in foster care the Foster Parents

   will be held accountable especially when the child has been only in the custody of the Foster

   Parents


       Rule 11 (3)The factual contentions have evidentiary support or if specifically so identified

       will likely have evidentiary support after a reasonable opportunity for further investigation

       or discovery    , for denying me the immunities of working for the F.B.I. , sexual abuse of

       Elizah Davis Burnett my daughter – in the care of Vincent and Freeda Fulton in which case

       Elizah Davis Burnett contracted vaginitis in the care and custody of the Wayne County

       department of Health and Human Services and Catholic Social Services . Loreatha McGee

       my daughter was Prostituted out on Las Vegas Track. When Wayne County Family Court

       took custody of my 4 children from me after a Police Brutality in 2007. ( Rule 17 ( 3) Rule

       17 (2) Loreatha McGee, Christopher Burnett , LaDarius Burnett Sanford , Elizah Davis

       Burnett , ) was taken from me because I went to the FBI on Monday November 5th ,2007

       with Terrorist names , numbers, addresses , including information regarding chief Of Police

       Caldwell so in retaliation custody was taken from me and given to my mother Loreatha

       Clark and they moved to Las Vegas , Nevada ,- where Loreatha McGee my daughter was

       prostituted out on the Vegas Strip and out of State , Christopher Burnett my oldest son was

       severely injured to present day ; LaDarius Burnett Sanford my son suffers from not having
                                                                                   P a g e 90 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.91 Filed 08/28/20 Page 91 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

      his mom and father , mentally ; he was a breastfed baby , he needed me , Elizah Davis –

      Burnett my daughter has been sexually assaulted by Government officials , Vincent and

      Freeda Fulton and Ali Al-Kindi who was working with my then acting F.B.I agent Gwen

      Rosenthal ; independently of me, Veretta Burnett ( Mohamet ) and Farrad Al-Kindi who

      was kidnapped by Terrorist Qari Bilal, who was being detained in a secret detention at 885

      Covington with Abdullah Haqani , in Palmer Park Michigan . As I wrote a Habeas Corpus

      in a demand letter to State Legislature to find the secret detainee’s including ( Minister Louis

      Farrakhan aka Louis Walcott )( When I was a child Minister Farrakhan outsourced work to

      my mother Loreatha Clark to the Lyndon LaRouche Foundation and Cliff Kelly radio station

      in Chicago ,Illinois . My mother Loreatha Clark always kept me by her side .Rule 11(3) The

      factual contentions have evidentiary support or is specifically so identified will likely have

      evidentiary support after a reasonable opportunity for further investigation or discovery . As

      we went to Lyndon LaRouche Foundation before Lyndon LaRouche went to Federal Jail, he

      called me and my mother to His foundation in Chicago and told us Russia is the problem and

      showed us pictures of Russian President Vladimir Putin . My Mother also called Rush

      Limbaugh saying she was going to marry Minister Farrakhan . However, I was the one going

      to jail for boycotts ; we closed down IN and OUT Liquor store on Houston Whitter and

      Chalmers in Detroit . A store in the black community that mistreated Black people, I was

      the one watching my brothers and sister and cleaning the House . When Minister Farrakhan

      saw all the work I was doing as a child – he called us into his office In Detroit Michigan at

      the Mosque and Told my mother – he was sorry for the Vangaurd fighting her( as my

      Mother Loreatha Clark would wear her wedding /prom dresses to the Mosques saying she

      was going to be Minister Farrakhan second wife ) When Minister Farrakhan heard that the


                                                                                  P a g e 91 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.92 Filed 08/28/20 Page 92 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

       Vanguard fought my mother and ripped off her dresses on numerous occasions ; Rule 11 (3)

       Minister Farrakhan came from Chicago to the Detroit Mosque and reprimanded the

       Vanguard in a public speech , then Minister Farrakhan called me and My mother and

       siblings into his personal office at the Mosque Minister Farrakhan apologized personally to

       my mother Loreatha Clark then he turned to me in front of my mother and told me “He

       would find me a Husband” , but I was only 10 and did not want to profit from my mother’s

       pain of not marrying Farrakhan , so I told Minister Farrakhan in front of my mother “I don’t

       need you to find me a Husband.” My mother Loreatha Clark spent a week in Minister

       Farrakhan Home with his wife and staff. So I didn’t know then around 1986 Minister

       Farrakhan was facing a secret detention hearing as I was too young to understand Minister

       Farrakhan’s motives behind wanting to find a husband for me, and not my mother while I

       was only 10 years of age )


( I reproduced the demand letter ( Habeas Corpus ) on social media accounts of Legislators all over

America – even the account of those who kidnapped my son Farrad Al-Kindi at age 5 in 2013-14

school year at Palmer Park Preparatory Academy with Mr. T another Yemen national ),( because I

knew my son was with them, as he knew their names when he came home . Because my Son Farrad

Al- Kindi knew their names ,I was able to access my leads in Europe including Britain , Manchester

, Bradford ,London and parts of Detroit where Qari Bilal ran after he kidnapped my son) ( Qari Bilal

, kidnapping of my son help me to understand the secret detentions was behind my home at 900

Whitmore and 701 Covington E2 ) The addresses of the secret detention are 885 Covington - The

Hampshire House and 900 Covington – the Cambridge House .




                                                                                P a g e 92 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.93 Filed 08/28/20 Page 93 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

During the October 1996 term, the Supreme Court handed down two cases involving municipal

liability under 42 U.S.C. §1983, McMillian v. Monroe County, Alabama, 117 S. Ct. 1734 (1997),

and Board of the County Comm'rs v. Brown, 117 S. Ct. 1382 (1997). By a narrow majority, the

Court in these cases emphasized the importance of State law in determining the reach of § 1983,

thereby preserving the States' role in organizing their political subdivisions within a larger

Federal system.


In each case, a county was sued for damages under Section 1983 by individuals who claimed that

they suffered injury at the hands of the county sheriff. The Supreme Court in both cases

reiterated the role of the States in the formulation of municipal policies and found that the City

was not liable for damages under Section 1983. Chief Justice Rehnquist delivered the opinion of

a 5-4 Court in McMillian (Justices Stevens, Souter, Ginsburg and Breyer dissented); Justice

O'Connor delivered the opinion of the same 5-4 Court in Brown.


Under Monell v. Department of Social Serv., 436 U.S. 658 (1978), a municipal government can

be held liable under Section 1983 if a plaintiff can demonstrate that a deprivation of a federal

right occurred as a result of a "policy" of the local government's legislative body or of those local

officials whose acts may fairly be said to be those of the municipality. Municipalities, however,

cannot be held liable under Section 1983 for constitutional torts on a theory of respondeat

superior. In other words, municipalities are not liable for the actions of their employees simply

as a result of employment status: an employee must be acting pursuant to a municipal "policy."

To establish a municipal "policy," a plaintiff must prove that the municipal action was (i) taken

with the requisite degree of culpability and (ii) causally linked to the deprivation of a federal




                                                                                  P a g e 93 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.94 Filed 08/28/20 Page 94 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

right. This standard has produced, in the words of Justice Breyer, "a highly complex body of

interpretive law." Brown, 117 S. Ct. at 1401 (Breyer, J. dissenting).


       In which case Highland Park City as a village-annex has allowed for “Kim Jong Un” –

“Nail Shop”( Highland Nails) at 12027 Woodward to exist under the employment of the KKK ,

Highland Park City has a trend of allowing enemies of the state/ Country/ state sponsors of

Terrorism to own and operate businesses within Highland Park City – refer to Osama Bin

Laden deposition which resulted from me being assaulted by Highland Park Police and Srgt

Stevenson Charged by the FBI for lying and using excessive force – The police brutality was in

retaliation for alerting the FBI Chief of Police Of Highland Pak ;Caldwell, involvement and

arson fires ; after I went to the FBI with Hamza Bin Laden- Trevor-Rod - and Other Most

wanted Terrorist information; that included Chief of Police Caldwell cohorts ; or who Chief

Caldwell was holding captive for his own political gain , financial gain, ; and Kim Jong Un

Brief given to Shawn Cabot-P-64021 my attorney at the time of the Osama Bin Laden

Deposition .


Of the two cases decided this past term, McMillian may have the larger impact -- despite claims

from the dissent that the decision does little to alter Section 1983 jurisprudence -- because it

emphasized the importance of applicable state law in determining whether a county sheriff is a

municipal "policymaker" in any given situation. McMillian filed a lawsuit under Section 1983

against, among others, Monroe County, Alabama. McMillian's suit alleged injury flowing from

having spent six years on death row before his capital murder conviction was reversed.

McMillian alleged that the Monroe County sheriff and others in the sheriff's office had acted as

county officials when the evidence was suppressed, and that as a result the county was liable


                                                                                 P a g e 94 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.95 Filed 08/28/20 Page 95 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

under Section 1983. The county did not dispute that the sheriff was a "policymaker" for purposes

of Section 1983 but contended that the sheriff was a policymaker for the State, not Monroe

County. The district court, which was affirmed by the Eleventh Circuit, agreed with the county

and dismissed McMillian's lawsuit against the county on the ground that the sheriff was a State,

not a county, policymaker when acting in a law enforcement capacity.( In my Case Chief Of

Police Caldwell, an acting Chief of Police of the municipality/city of Highland Park - was

acting as a policy maker by practicing in City Council meetings along with Richard Steve

Goldberg – A Most wanted Sexual Predator who is an Aero -Space Engineer and Terrorist )


The Supreme Court affirmed, and made clear that its holding was driven by two factors: first, its

decision turned on an analysis of state law; and second, its inquiry was limited to the

circumstances presented by the sheriff's actions at issue in the case (actions taken in a law

enforcement capacity). In assessing whether the sheriff was a state or county "policymaker," the

Court focused its analysis on how Alabama county sheriffs were intended to function under

pertinent Alabama legal authorities, particularly the Alabama constitution. The Court relied

heavily on the fact that the Alabama Supreme Court had held that under the Alabama

constitution, claims brought against a county sheriff based on official acts constitute suits against

the State, not against the sheriff's county.


The Supreme Court specifically rejected an argument that finding Alabama county sheriffs to be

state officials would conflict with the decisions of several Federal Courts of Appeals that had

concluded that county sheriffs were county officials. That argument was characterized by the

majority as "ignor[ing] our Nation's federal nature." McMillian, 117 S. Ct. at 1741. The Court

also noted that there would be no inconsistency in decisions declaring sheriffs to be county


                                                                                 P a g e 95 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.96 Filed 08/28/20 Page 96 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

officials in one State, and not in another -- perhaps inviting a reconsideration in those circuits

that have uniformly held sheriffs to be county policymakers.


Brown involved a suit under Section 1983 seeking compensation against, among others, a City

for injuries allegedly incurred when plaintiff Brown was forcibly removed from a vehicle by a

sheriff's deputy of Bryan County, Oklahoma. Brown claimed that the county was liable because

the county sheriff (the uncle of the deputy's father) had failed adequately to review the deputy's

background, which included various misdemeanor convictions, before hiring him.


In Brown, the issue of whether the sheriff was a county "policymaker" was not contested. Brown

addressed the standard of culpability and causation necessary to establish that a federal right was

deprived by a municipal "policy." The municipal action at issue in Brown was a single act, the

decision to hire a particular individual as a sheriff's deputy -- an action that was neither itself a

violation of federal law nor a municipal directive that produced a denial of federal rights. The

county argued that the sheriff's single hiring decision could not give rise to Section 1983

municipal liability. The district court and the Fifth Circuit disagreed, finding that a single hiring

decision by the county sheriff could be a "policy" under Monell.


The Supreme Court reversed, holding that the single hiring decision in Brown was not a

sufficient "moving force" behind the alleged injury to constitute an actionable municipal "policy"

for Section 1983 liability. The Court was driven by its concern that "[w]here a court fails to

adhere to rigorous requirements of culpability and causation, municipal liability collapses into

respondeat superior liability." Brown, 117 S. Ct. at 1394.




                                                                                   P a g e 96 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.97 Filed 08/28/20 Page 97 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

The Court made clear, however, that the municipal action at issue in Brown did not itself deprive

any federal rights. The Court reiterated a high standard of culpability and causation for liability

in such cases -- a standard of "deliberate indifference" to a risk that a violation of a federal right

will follow from the municipal decision. For "deliberate indifference" to exist, the causal

connection between the deprivation of a federal right and the municipal decision must be such

that the deprivation was a "plainly obvious consequence" of the decision. Id. at 1392. Brown also

squarely called into question whether a single municipal act that does not itself deprive a federal

right could ever constitute "deliberate indifference." In doing so, the Court qualified Canton v.

Harris, 489 U.S. 378 (1989), which left open the possibility that evidence of a single violation of

federal rights could result in municipal liability under Section 1983, as a decision hypothesizing

about an instance where the violation of a federal right is a highly predictable consequence of the

municipal action. ( Nelson,2020)


The decisions in both McMillian and Brown limit the scope of Section 1983 liability and

emphasize the importance of State law in detering the significance of municipal activity.

McMillian rejected the argument that a uniform national characterization of sheriffs would make

Section 1983 cases easier to decide, instead recognizing the States' "wide authority to set up their

state and local governments as they wish." McMillian, 117 S. Ct. at 1741. Similarly, in

scrutinizing whether a single municipal hiring decision could constitute a "policy," Brown drew

on the Congressional intent that municipalities would not be held liable under Section 1983

unless deliberate action attributable to the municipality directly caused a deprivation of federal

rights.( In which case Veretta Burnett and her children were injured under 42 U.S.C. 1983)

 Indeed, Brown cautioned that "[a] failure to apply stringent culpability and causation

requirements raises serious federalism concerns, in that it risks constitutionalizing particular

                                                                                   P a g e 97 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.98 Filed 08/28/20 Page 98 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

hiring requirements that States have themselves elected not to impose." Brown, 117 S. Ct. at

1394. *Daniel Nelson is an associate at Gibson, Dunn and Crutcher in Washington, D.C.




       Because Highland Park serves as its own police which used excessive force against me

once I reported Chief of Police Caldwell connection to the Domestic Terrorism along with the

phone numbers and addresses of Most Wanted Terrorist , Highland Park has its own city

council , its own business district, its operating as a Corporation as a city , it has its own

Mayor such as Mayor Huebert Yopp who is/was also involved in the making and distribution of

the Osama Bin Laden Tapes through his then – Narcotics officer Ponytail also known as Chief

of Police Caldwell, in 2007, as Ponytail would retain “crack cocaine” for Mayor Yopp as a

narcotics officer and Osama Bin Laden number 2 – Aaron Labarrie; and when Aaron Labarrie-

Osama Bin Laden tried to get drugs on his own even demanding crack cocaine he was shot with

a gun inside the United States , in Highland Park Michigan .     I assert a U.S.C. 42 1983

Municipality and Counties Claim against Wayne county Department of Health and Human

Services and Highland Park Municipality which is my community where I live sleep , play and

worship . With Wayne County - When I go and get gas on Conner I am constantly reminded that

Kim Jong Un was confined right in my footsteps at an abandoned McDonalds where as a child I

enjoyed having lunch with my family , but as an adult , McDonalds has become the house of

horrors for me , it wasn’t the United States Government that detained Kim Jong Un but the KKK ( ku

klux,klan) which realistically increases the chances of :


“The proliferation of nuclear, chemical, and biological weapons of mass destruction (WMD) and

their delivery systems, advanced conventional weapons, and related materials, technologies, and
                                                                                 P a g e 98 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.99 Filed 08/28/20 Page 99 of 216

 EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

expertise presents a grave threat to the security of the United States and to international peace.”

(Department of State, 2020)

North Korea, for example, pursues nuclear weapons and ballistic missiles in defiance of its

international obligations, destabilizing Northeast Asia and increasing the risk of nuclear war. The

Iranian regime develops ever more capable ballistic missiles and proliferates them to regional proxies

and terrorist forces. Both ISIS and the Assad regime in Syria have used WMD. Russia and China

have increasingly potent and diverse WMD and missile arsenals, and they provide advanced arms to

partners and proxies in various regions. ( Department of State ,2020)

It is a strategic goal of the Department of State to counter threats to the United States and the

international order. Ultimately, the Department’s work improves the security of the United States and

all the nations of the world. ( Department of State , 2020)

Read more about what specific bureaus are doing to support this policy issue:

Bureau of Arms Control, Verification, and Compliance (AVC): AVC helps to form key strategies

and goals of the U.S. government on arms control. These strategies and goals cover two broad areas:

1) assisting the United States and other nations in negotiating arms control and disarmament treaties

and 2) creating strong relationships with other nations to aid in the implementation of treaties. (

Department of State , 2020)

Bureau of International Security and Nonproliferation (ISN): ISN’s mission is to prevent the spread

of WMD, delivery systems, and advanced conventional weapons capabilities and to roll back such

proliferation where it has already taken root. ISN tracks, develops, and implements effective

responses to proliferation threats and shapes the international security environment to prevent their

recurrence. (Department of State – Arms Control and Non-proliferation, 2020 )




                                                                                     P a g e 99 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.100 Filed 08/28/20 Page 100 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 Rule 19 (b) required Joinder of Parties of Shawn Cabot-P-64021 and Law Offices of

 Christopher Trainor and Associates A Joinder as Hostile witnesses and Defendants – Admissible

 is my brief or Affidavit about Kim Jong UN secret detention to Shawn Cabot-P-64021 my

 acting attorney during my Deposition about Osama Bin Laden Number 1 – Gustavo Guerrero

 and Osama Bin Laden number 2 – Aaron Labarrie ; in which Gustavo Guerrero came from New

 Jersey – While Aaron Labarrie was already being secretly detained from the FBI and CIA by the

 Chief of Police Chief Caldwell of Highland Park , Michigan 48203 for personal, financial ,

 political gain . Police Chief Caldwell is what you call a meat -eater , The Meat- eaters are “dirty

 cops” they are dangerous to life and property( as with the Arson Fires Chief of Police Caldwell

 -Of Highland Park City was orchestrating to infringe on the fire department. Chief Caldwell

 orchestration of the Arson fires At Gran Liquor at 12889 Woodward and 10 Ferris , Highland

 Park Michigan 48203 both locations are where Richard Steve Goldberg lived- near 24 Ferris the

 Boys and Girls Club in Highland Park and Barbara Jordan Elementary in Highland Park

 Michigan 48203 ) The Trend of setting Fires - this caused the foot traffic of the community

 around 11 Farrand Park and 10 Ferris to cease so that Richard Steve Goldberg was able to go

 to and from Highland Park City Council meetings under a fake name and Identity ). Richard

 Steve Goldberg 1. Willful attempt to Destroy and wreck a civil aircraft in violation of 18 U.S.C.

 subsection 32 (a) and 32 (a) (1)


 Cops like Caldwell are Meat -Eaters – or Dirty Cops “ are shrewd and they are invariably

 rapacious and without conscience”. According to Delattre , Character and Cops - Ethics in

 Policing “ such persons should be weeded out by background investigations by observant

 academy instructors , by careful field training officers and so on.” In which case Narcotics

 officer Caldwell then Chief of Police Caldwell of Highland Park was an assistant to the Osama

                                                                                P a g e 100 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.101 Filed 08/28/20 Page 101 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 Bin Laden Terrorist tapes without the knowledge of the FBI or CIA. Our 2 Highest powers of

 Intelligence:


 Example 1- of Chief of Police Caldwell’s Terrorist actions :


 1. Willful Attempt to Destroy and Wreck a civil aircraft in violation of U.S.C. subsection 32

 (a) and 32 (a) (1)


 2. Conspiracy to commit an act of Terrorism Transcending National Boundaries in violation of

 18 U.S.C. subsection 2332b (a) (1) and 2332b (a) (2)


 3. Murder within a Special Aircraft Jurisdiction of the United States in Violation of 18

 U.S.C. subsection 1113 and 49 U.S.C. subsection 46506 on 911 in cohorts with Vladimir Putin

 who worked at 14331 Woodward at Subway for an Arab named Mike .( Refer to Steven E.

 Jones of Brigham Young University who stated , “ there was Nano -thermite painted on the

 Beams of the World Trade Center” “ Someone wanted to Start a War between Islam and

 America” Quotes By Steven E. Jones of Brigham Young University . Steven E. Jones Explains

 the detonation by Civil Aircraft of the World Trade Center – there was a chemical explosive

 used “ It was the Nano -Thermite in the Dust that was the second Terrorist Attack on First

 Responders on September 11, 2001 ( refer to certified police report I sent Federal Judge

 Marianne O. Battani of the police report I made at Detroitmi.gov, and F.B.I. report in 2013 of

 Qari Bilal Kidnapping my son with Mr. T in 885 Covington Secret Detention and Vladimir

 Putin working Subway( as cover) at 14333 Woodward . {Rule 44 1 (a) (b) (i) by a judge of a

 court in a district or political subdivision where the record is kept. (ii) by any public officer with

 a seal of office and with official duties in the district or political subdivision where the record is


                                                                                  P a g e 101 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.102 Filed 08/28/20 Page 102 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 kept Subsection 671{now 1733} Admissibility of copies of post office records and statement of

 accounts . Subsection 670 { now 1743} admissibility of copes Statements of demands by Post

 Office Departments Rule 26 (1) (a) (b) (c) Rule 27(2) } of Vladimir Putin being at14331

 Woodward - Subway, In Highland Park , Michigan a few years after I was Deposition about

 Osama Bin Laden. Rule 27(1) (a) (c) (d) and Qari Bilal aka Sam -kidnapped my 5 Year old son.

 Rule 34 1(a) Rule 34 (2) to Permit William Barr the Michigan Attorney General Danna Nessel,

 United States Eastern District Attorney Mathew Schneider to see the Police Report and the

 Copy of the Police report I sent to Federal Judge Marianne O Battani after my Police Brutality

 case had concluded to show Judge Marianne O Battani I myself and my children was still

 facing direct Terrorism in 2013-14 when Vladimir Putin was in Highland Park working for an

 Arab named Mike at Subway as Sam at 14331 Woodward Highland Park , Mi. 48203 .


 According to Homeland Security for Policing by Willard Oliver (2007) , “ On September 11,

 2001 , policing entered the era of homeland security . Prior to the attacks on America by

 Osama Bin Laden and his terrorist group Al- Qaeda , on that fateful day , policing in America

 recognized that various crime problems had international implications, but there was little

 acknowledgement of how these crimes would impact state and local police directly. (pg.1)

 Furthermore Oliver states, “ Issues such as international and transnational crimes, particularly

 organized and white-collar crime, and both drug and human trafficking were issues of concern,

 but generally the concerns for either the federal government and their criminal justice assets or

 for the international community” . “ Perhaps more importantly , reviewing how the local police

 respond to the attacks provides us some insight into what the era of Homeland security ,means

 for policing.” ( Oliver , 2007)(p.1) The Bubble Forms according to Oliver , “ Al- Qaeda was

 founded by Osama Bin Laden in Afghanistan in 1988. Osama Bin Laden was born in July 1957

                                                                               P a g e 102 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.103 Filed 08/28/20 Page 103 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 the 7th of twenty sons of a Saudi Construction magnate of Yemeni origin. Another of Bin

 Laden’s instructors was a major figure in the Jordanian branch of the Muslim Brotherhood , Dr.

 Abdullah Azzam . Azzam has been identified by some experts as the intellectual architect of the

 jihad against the 1979-1989 Soviet occupation of Afghanistan and ultimately of Al- Qaeda

 itself; he cast the Soviet invasion as an attempted conquest by non -Muslim power of sacred

 Muslim territory and people. ( Oliver ,2007 pg. 7)


 Bin Laden according to Oliver , 2007 went to Afghanistan shortly after the December 1979

 Soviet invasion and joined Azzam there . He reportedly used some of his own money to

 establish himself as a donor to the Afghanistan mujahedin and a recruiter of Arab and other

 Islamic volunteers for the war. ( In which case many FARC from Columbia joined Al-Qaeda

 )in 1984 Azzam and Bin Laden structured this assistance by establishing a new-work of

 recruiting and fund raising offices in the Arab World , Europe and the United States . That

 network was called the Maktab al- khidamat ( Services Offices) also known as Al-Khifah .

 Another major figure who utilized the Maktab network to recruit for the anti-Soviet jihad was

 Umar Abd Al- Rahman also known as the Blind Shaykh , the spiritual leader of the radical

 Egyptian Islamic group Al – Jihad . Bin Laden Also fought in the anti- Soviet war , participating

 in the 1986 battle of Jalalabad and more notably , a 1987 frontal assault by foreign volunteers

 against the Soviet armor. Bin Laden said he was exposed to a Soviet chemical and was slightly

 injured in the battle . ( Oliver , 2007 pg.7)


         “During this period , most U.S. officials perceived the volunteers as positive

 contributors to the efforts to expel Soviet forces from Afghanistan , and the U.S. officials made

 no apparent effort to stop the recruitment of non- Afghan volunteers , although the United States


                                                                              P a g e 103 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.104 Filed 08/28/20 Page 104 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 have repeatedly denied that the United States directly supported the volunteers , although the

 United States did covertly finance about 3 Billion dollars during the 1981-1991 and arm via

 Pakistan the Afghan mujahedin factions , particularly the Islamic fundamentalist Afghan

 factions, fighting Soviet Forces. At this time neither Bin Laden , Azzam nor Abd Al- Rahman

 was known to have openly advocated undertaken or planned any direct attacks against the

 United States , although they were critical of U.S. Support for Israel in the Middle East.” (

 Oliver , 2007 pg.7) “ The National Strategy for Homeland Security created by the Office of

 Homeland Security under then director - Tom Ridge. The National Strategy for Homeland

 Security does address the role of state and local police in homeland security but it’s a much

 broader document etc. The second source for developing a strategy for Homeland Security

 comes from the joint efforts of the international City /County Management Associations (

 ICMA) and the International Association of Chiefs of Police (IACP) . Both of these associations

 have pulled together a number of articles that have looked at the best practices for homeland

 security . The National Strategy for Homeland Security asked 4 questions ; ( These4 questions

 will be answered throughout this U.S.C. 42 1983 sections lawsuit )


    1. What is Homeland Security and What missions does it entails?

    2. What do we seek to accomplish and what are the most important goals of homeland

        security?

    3. What is the Federal executive branch doing now to accomplish these goals and what

        should do in the future ?

    4. What should nonfederal governments , the private sector, and citizens do to help secure

        the homeland ?



                                                                               P a g e 104 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.105 Filed 08/28/20 Page 105 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

        According to Oliver on May 17th 2005 the IACP issued their own white paper with a

        press release . The white papers were very critical of the National Strategy for Homeland

        Security . The White papers were written or constructed by Police Chief’s from all over

        the United States . The White Papers created by the IACP charged the National Strategy

        released in 2002 was developed by federal departments and agencies and that despite the

        assertions of Bush in the preface of the document it was in fact a federal strategy , not a

        national strategy . The IACP argued that all levels of government , including local , tribal

        and state and federal , should have participated in the development of the strategy to

        truly make it a national strategy . ( Oliver , 2007) (pg.103)

        Chief of Police Caldwell have great knowledge of the IACP and it’s development toward

        a strategy for securing the homeland – and instead Chief Of Police Theodore Caldwell II

        went out and started a war between Islam and America by detaining and torturing Aaron

        Labarrie – Osama Bin Laden Number 2.


 More Examples of Chief of Police Caldwell then acting Narcotics officer road to Terrorism - “

 Some of the “Buddy Boys” of the Seventy -seventh Precinct of the New York Police Department

 in Brooklyn served with honor for years.” When they saw drug dealers making huge profits and

 flouting the law, however they began to bust drug dealers to steal their money, and they finally

 stole and dealt drugs themselves .” So it is with Chief of Police Caldwell of Highland Park - as

 a Narcotics officers he made sure 2 people got their crack cocaine and they both were Political

 aspects of the Terrorism – Those 2 people were : Mayor Huebert Yopp of Highland Park and

 Aaron Labarrie – Osama Bin Laden number 2 so that he would continue to make Terrorist

 Tapes that threatened American Government and its policies . Admissible evidence of the

 Arson Fires directed and orchestrated by Police Chief Caldwell at 12889 Woodward and 10

                                                                                P a g e 105 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.106 Filed 08/28/20 Page 106 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 Ferris , Highland Park MI, will show the intent and urgency of Chief of Police Caldwell in

 Highland Park intention to “profit ” from Arson a form of Terrorism in this case ; at the

 expense of the Fire Department who put out the fires Caldwell directed and ordered. Caldwell is

 willing to profit from Arson a form of Terrorism in this case , Drug Dealers and Domestic

 Terrorism- that looked like International Terrorism – by being Involved in the making of the

 Osama Bin Laden Tapes - Aaron Labarrie- Osama Bin Laden number 2 , Chief of Police

 Caldwell and Richard Steve Goldberg’s involvement in Terrorist tapes from a Modus Operandi

 or ( MO) vantage point of attacking American Civil Aircrafts - that involved Osama Bin Laden

 and Hamza Bin Laden -Trevor-Rod.. The reason Al-Qaeda or Umar Farouk Abdulmutallab

 sought to attack Detroit in that MO of using an aircraft specially over Detroit was because word

 got back to Al-Qaeda Osama Bin Laden was in “Detroit”, being detained , by police which

 was actually “Highland Park”, Michigan. Refer to ;Umar Farouk Abdulmutallab.

 (“Abdulmutallab”), known nationally as the “underwear bomber,” attempted to detonate an

 explosive device in his underwear on Christmas Day in 2009. Abdulmutallab's chosen path

 towards radicalization began in August 2009 when he traveled to Yemen for the purpose of

 becoming involved in a violent jihadist group associated with Al Qaeda, a designated terrorist

 organization pursuant to 18 U.S.C. § 2339B(a)(1) and 8 U.S.C. § 1189(a). During his time in

 Yemen, Abdulmutallab received training at an Al Qaeda camp under the direction of the radical

 Imam Anwar Awlaki and agreed to carry out a suicide attack by bombing a United States air

 carrier over the United States. The bomb given to Abdulmutallab was built into a pair of

 underwear and Abdulmutallab was assured that the bomb would defy airport security because it

 contained no metal parts.




                                                                              P a g e 106 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.107 Filed 08/28/20 Page 107 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 On Christmas Day, Abdulmutallab boarded the flight from Amsterdam, Netherlands to Detroit,

 Michigan to execute his martyrdom mission. The flight carried 289 passengers. When the flight

 was close to landing in Detroit, Abdulmutallab went to the bathroom to prepare to detonate the

 bomb. Upon returning to his seat, Abdulmutallab told the passenger in the seat next to him that

 he was not feeling well, pulled a blanket up to his head, and pushed the button to detonate the

 bomb. The result was a single, loud pop, which other passengers described as sounding like a

 firecracker. The explosive device did not work as intended and caused only a large fireball

 around Abdulmutallab and then a fire coming out of Abdulmutallab's pants, igniting the

 carpeting, walls, and seat. A number of passengers restrained Abdulmutallab and attempted to

 put the fire out. As a result of the emergency, the pilot brought Flight 253 into a deep descent,

 landing approximately four minutes later. Once the plane landed, Abdulmutallab was taken to

 the University of Michigan Hospital for medical treatment.


 The superseding indictment charged Abdulmutallab with eight counts:


 (1) Conspiracy to Commit an Act of Terrorism Transcending National Boundaries in violation of

 18 U.S.C. §§ 2332b(a)(1) and 2332b(a)(2).


 (2) Possession of a Firearm/Destructive Device in Furtherance of a Crime of Violence in

 violation of 18 U.S.C. §§ 924(c)(1)(A), 924(c)(1)(B)(ii), and 924(c)(1)(C)(ii).


 (3) Attempted Murder Within the Special Aircraft Jurisdiction of the United States in violation of

 18 U.S.C. § 1113 and 49 U.S.C. § 46506.


 (4) Use and Carrying of a Firearm/Destructive Device During and in Relation to a Crime of

 Violence in violation of 18 U.S.C. §§ 924(c)(1)(A), 924(c)(1)(B)(ii), and 924(c)(1)(C)(ii).

                                                                                P a g e 107 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.108 Filed 08/28/20 Page 108 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 (5) Willfully Placing a Destructive Device in, upon, and in Proximity to a Civil Aircraft Which

 was Used and Operated in Interstate, Overseas and Foreign Air Commerce, which was Likely to

 Have Endangered the Safety of Such Aircraft in violation of 18 U.S.C. § 32(a)(2).


 (6) Possession of a Firearm/Destructive Device in Furtherance of a Crime of Violence in

 violation of 18 U.S.C. §§ 924(c)(1)(A), 924(c)(1)(B)(ii), and 924(c)(1)(C)(ii).


 (7) Attempted Use of a Weapon of Mass Destruction in violation of 18 U.S.C. § 2332a(a)(2).


 (8) Willful Attempt to Destroy and Wreck a Civil Aircraft in violation of 18 U.S.C. §§ 32(a)(8)

 and 32(a)(1).


 R. 28, First Superseding Indictment at 1–10, PageID # 86–95.


 https://caselaw.findlaw.com/us-6th-circuit/1654676.html - Find Law), (2020)




 Richard Steve Goldberg direct involvement in the Terrorist attacks on America ; living and

 working in Highland Park is why Caldwell Chief of Police in Highland Park in 2007 - refused

 to invite the F.B.I. into Highland Park Michigan , 48203 for the Terrorism involving The Osama

 Bin Laden Tapes and why I had to go to the F.B.I and ultimately why I was assaulted by Srgt.

 Stevenson because I had eventually gone to the F.B.I. on November 5th      with the Most wanted

 Terrorist ,American names (Including Trevor/Rod or Hamza Bin Laden) locations-

 (Geographical profiled) and phone numbers and by November 7th 2007 I was put in a crucifix

 with 2 pairs of handcuffs as retaliation for going to the F.B.I. alerting them of the Mass

 Terrorism in Highland Park Michigan and that Chief of Police Caldwell of Highland Park

                                                                               P a g e 108 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.109 Filed 08/28/20 Page 109 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 involvement and the role that he plays in the Osama Bin Laden Terrorist Tapes US.C. a

 designated terrorist organization pursuant to 18 U.S.C. subsection 2339B(a)(1) and 8 U.S.C.

 subsection 1189 (a)


        Terrorism is considered a Federal crime I went to the FBI and once I gave them the

 names and locations and secret detentions information, of the World Leaders and Most Wanted

 Terrorist I “assume” an agreement between myself and the FBI to continue performing duties

 under a contractor or lease; the FBI being the Contractor and the Lease being my Freedom

 being that these were Deemed Fugitives and Terrorist by The United States Government, Rule


 – the Terrorism was never-ending, it was always there ; a new Detainee; or Terrorist or Most

 Wanted World Leader to report to the FBI.I kept working like a slave for the FBI. What I mean

 by working like a slave for the FBI is – “ without payment from the FBI or the immunities that

 comes with being a Confidential informant for the FBI, I told James McGinnis Im not an

 informant, because I’m a confidential informant only about “Terrorism”. A reasonable person

 would have felt compelled to work for the FBI from the inside to give the FBI the Most Wanted

 World Leaders and Most Wanted Terrorist information Which is a civil rights issue ; The Fair

 Labor Standard Act – that guarantees 90% of Americans they will be paid for the work they have

 done ; hourly , commission ; salary however they are to be paid ; being that I performed duties

 for that FBI that resulted in freeing some from a third party secret detention that was directed

 Tyrannically to hurt the United States Government and the People for Financial Gain, to drain

 the pockets of the United States military by continue war or threats of war on the American

 People. Again the Osama Bin Laden Terrorist Tapes had to be dubbed by a voice over - as

 Osama Bin Laden number 1 and 2 Voices were altered on the Terrorist tapes . Also Osama Bin


                                                                              P a g e 109 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.110 Filed 08/28/20 Page 110 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 Laden Number 1 – Gustavo Guerrero wanted me to fill the shoes of Khalid Al-Fawazz , role as

 press and religious writer , I went to the FBI but I also wrote a rebus to Khalid Al- Fawazz in the

 UK “caged Prisoners” .


 This law suit will show the domestic Terrorism (B) violated Veretta Burnett , Christopher

 Burnett , Elizah Burnett , and Farrad Al- Kindi - state and federal civil rights under the 14th

 amendment for Racial Gerrymandering, partisan hi- jacking by the Republican Party , under

 Section 2 of the VRA ( Voting Rights Act) redistricting and Racial Gerrymandering which

 allowed the secret detentions to be put behind my apartment’s at 900 Whitmore #203, Detroit

 Michigan 48203 , 701 Covington Apt E2 Detroit Mi. 48203 . Three factors must be proven these

 factors are called: prima facie , that under a totality of circumstances


    1. The minority group is sufficiently large and geographically compact to constitute a

        majority in a single member district

    2. The minority group is politically cohesive

    3. The white majority -votes sufficiently as a bloc to enable it usually to defeat the minority

        -preferred candidate. Fact A. The African American community in Southeast Michigan is

        the only minority community that is sufficiently large , geographically compact , and

        politically cohesive in such a way as to require the creation of two majority African

        American Congressional districts under Section 2. ( Journal of Law in Society vol. 13

        No. 1,2011) Furthermore , Accordingly there are 2 districts in the Congressional map

        where the Voting Age Population for African Americans is over 5o percent , thus

        meeting the requirements : that Black Voting Age population (BVAP) 55.71% for

        Districts 13 and 57.05 % for District 14 .( District 14 is my Congressional District)


                                                                               P a g e 110 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.111 Filed 08/28/20 Page 111 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

        Therefore with the Republicans drawing the maps using Racial Gerrymandering the

        Republicans - or mostly Caucasian Vote at 53% . The majority Caucasian vote

        sufficiently as a bloc to enable it usually to defeat the minority -preferred candidate

        .Additionally , the map contains ten county and 14 municipal splits , suggesting a

        potential cause of action under the provision of state law that requires district lines to

        “break as few county , city and township boundaries as is reasonable possible . The legal

        claim that says that the newly drawn maps in 2010 violate state law. As it was in 2000

        African Americans and Latino’s have frequently faced discrimination during

        redistricting . For example: after 2000 census Louisiana adopted a discriminatory plan

        for its state House Representatives that harmed Black American voters . Despite 2000

        data indicating that Black- African American increased both numerically and by

        percentage in Louisiana the state legislature completely eliminated a majority-

        minority district in New Orleans area where African Americans did not lose any

        population in their proposed redistricting plan. Louisiana admitted that this elimination

        was a conscious effort to limit African American voting strength in the New Orleans

        are and to increase electoral opportunities for white- (Caucasian ) voters . ( Journal of

        Law in Society , 2011 p.24) Important note: communities vote on local school board

        members, city council , state legislature , and Congress and my Vote and been

        significantly blocked by the White -Caucasian vote .That the races are separated because

        of voting practices .


        According to the Journal of Law in Society , Wayne State University law School in

 Partnership with Damon J. Keith for Civil rights – “In July 2011 , the Michigan legislature

 enacted a plan for new congressional districts that could arguably be the most oddly shaped

                                                                                 P a g e 111 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.112 Filed 08/28/20 Page 112 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 districts maps in Michigan’s history , with districts swirling around Southeast Michigan like

 colors in a willy Wonka lollipop”. “The 9th , 11th and 14th congressional districts for Michigan

 are three of the most awkwardly shaped districts that Michigan has ever seen. The new 9th

 District is shaped like a Leprechaun’s shoe, heeled in Roseville and Eastpointe and the 11th

 district grew a tail that wraps around Pontiac to reach Birmingham . And, the serpentine shape

 of the 14th Congressional districts groups voters in Southwest Detroit and Gross Pointe with

 residents of West Bloomfield and Pontiac . (Shaw v Reno) That where shapes of districts are

 extremely irregular it is likely that they are unconstitutional if they are the result of an effort to

 segregate the races for the purposes of voting without regard for traditional districting

 principles.” (The Journal of Law in Society – Wayne State University Law School .


 Further states, The Journal Of Law in Society , with sizable majorities in both houses in the

 state legislature and Governor’s office , Republicans had complete control of the process. Then

 Congressmen Gary Peters -represented the soon to be eliminated Districts. Peters was relatively

 , young , moderate, and widely regarded to have a bright future . He was first elected in 2008 as

 the first Democrat – represented Oakland County in over a century . In the new map, Peter’s

 district is eliminated and parceled out to 3 neighboring districts. Strong Republican areas of the

 district was folded into Republican area’s then represented by Democrats Sandy Levine and

 John Conyers . This effort to eliminate Peter’s Democratic leaning district was one of the

 political and partisan factors that drove the re-districting process in 2011, Two other factors also

 influenced the process .


 Number 1 – The political ambition of the then current congressional delegation and the

 legislators drawing the maps. Those serving in congress are widely assumed to work behind


                                                                                  P a g e 112 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.113 Filed 08/28/20 Page 113 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 closed doors with state legislators to advocate for the best possible districts in which to run for

 re-election . To term – limited state legislator, redistricting offers opportunity to draw his or her

 owns future Congressional districts . ( I Lived in the 14th Congressional District , which

 Congress allowed the secret detentions to be put behind my home) . They can Literally, choose

 which voters they would like to include in their districts. More than ten years ago, then term –

 limited Senator Thaddeus McCotter aspired to serve in Congress. As a legislator sitting on the

 committee who drew the congressional districts lines , future Congressmen McCotter was able to

 select and vote on the creation of a district where he would late run a victorious campaign. (

 Journal of Law in Society – How Serpentine Districts Became Law p.11 vol. 13 no. 1 ) “ Then

 State Representative Marty Knollenberg , who announced his candidacy for Congress while

 serving on the House redistricting committee that commissioned the maps, was seeking to repeat

 history by drawing himself into Congressional District 11, Knollenberg later withdrew from

 the race when Congressman McCotter ended his campaign for Presidency and indicated he

 would be running for re-election in District 11”. Journal of Law in Society – How Serpentine

 districts became law, volume 13 No.1 )


 Number 2 -the second factor is the larger efforts by political parties to create maps that produce

 strangely shaped noncompetitive districts on order to ensure a pre-ordained partisan makeup in

 the state’s Congressional delegation . Michigan’s 2011 Congressional districts reflects the

 presence of both these phenomena . The plan which Michigan’s Democratic leaders referred to

 this as Partisan Hi-jacking – which spreads the states Republicans voters across 9 districts and

 packs nearly all of Michigan’s Democratic voters into the remaining 5 , With Republicans

 making up the estimated 53 % of the voting population.



                                                                                 P a g e 113 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.114 Filed 08/28/20 Page 114 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 The Claim and opinion concluded that a citizen in an racially gerrymandered districts could

 state a claim under the 14th Amendment if they could feasibly allege that traditional districting

 principles , such as respect for political sub-divisions , compactness , and contiguity , had been

 set aside in deference to considerations of the racial makeup of the districts The African

 American community in Southeast Michigan is the only minority community that is sufficiently

 large , geographically compact and politically cohesive in such a way as to require a creation of

 2 majority African American congressional districts under section 2 . Section 2 of the Voters

 Rights Act bans any redistricting map that results in a denial or abridgement of the right to

 vote on the basis of race, color , or language – minority status. 42 U.S.C. subsection 1973 (a)

 states with a history of pernicious racial discrimination must receive federal approval for their

 redistricting plans under Section 5 of the Voting Rights Act. Johnson V DeGrandy 512, U.S. 997

 , 1019 -20 ( 1994) ( Finding the remedy for a Section 2 violation is race- conscious districting

 and that proving racial , and ethnic cleavages affected my vote as it was blocked to appease the

 white/ Caucasian/ Republican - vote.


 (4th) Also in the Case with Harry Davis /Tupac Shakur the white vote or police over Tupac

 Shakur are using their position to block me from talking or questioning Harry Davis- Tupac

 Shakur . Being that my case is Federal – federal Law Trumps State law. In more than one way

 the white – Caucasian Vote or Police are blocking my calls or monitoring my calls when- I

 should be able to Ask Harry Davis – Tupac Shakur Questions, my case is Federal , federal law

 trumps state law or local police .I’m asking the court to send a cease and desist order to the

 Police or Homosexual Authority or Female - over Tupac Shakur – Harry Davis.




                                                                                P a g e 114 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.115 Filed 08/28/20 Page 115 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 Considering the fact that Harry Davis – Tupac Shakur brought me to his home in New Jersey

 when he was dying , not to mention I met him 2 days before the World Trade Center was

 Attack by Nano-thermite and a civil Aircraft attack on September 11, 2001 . Harry Davis –

 Tupac Shakur was dying – during 1996-2005 from cancer , Harry could not defend himself from

 the surrounding terrorism going on in New Jersey being that I brought Gustavo Guerrero –

 Osama Bin Laden number 1 to his home in New Jersey , because I left Osama Bin Laden

 number 1- Gustavo Guerrero at 54 Parkhurst in Newark in “our” apartment and I moved into

 Harry Davis – Tupac Shakur apartment because Gustavo and I were physically fighting .

 (Gustavo Guerrero wanted to join to Bloods because the bloods put a hit out on the police for

 taking their drugs – crack and heroin and re-selling it back to the streets . So the Bloods said if

 you kill a police officer you can be a Blood Gang Leader . But I was jumped into the Crip gang

 in middle school – and had to protect Gustavo Guerrero from the real Bloods , because he would

 try to wear their rag in the area and they didn’t know him , and would fight Gustavo Guerrero –

 Osama Bin Laden Number 1 . So Gustavo and I would fight about gang is Better. I told him we

 Lockett’s female for Loco – from Los Angeles California and Loc’s . I was jumped in by Ike

 Cousins from Los – Angeles California after the spread of the Iran -Contra that released crack

 cocaine into the black community. Crip gang members from California the L.O.C. – loc’s moved

 on Wilfred in Detroit Michigan . The Lockett’s females jumped me in by the 7th grade while

 attending Jackson Middle School . Afesa , LaShawnda , and Eureka jumped me in to the Crips

 and not “courted” or “Gang rape – sexed into the men crips-Loc’s .”


        When Gustavo was charged for Domestic Violence against me in New Jersey , The

 Police officers were being arraigned in the Part 1 Court in Newark for robbing the local dope

 dealers of Newark in 2004 and re-selling the drugs back to the streets . So the Bloods put a Hit

                                                                                 P a g e 115 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.116 Filed 08/28/20 Page 116 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 out on Newark police. The Newark Police were in the same Court with Gustavo Guerrero –

 Osama bin Laden number 1 being arraigned while he was being arraigned for Domestic

 Violence in Newark New Jersey . Gustavo Guerrero- Osama Bin Laden number 1 came to

 Detroit with me after he got my diary with Harry -Tupac – phone number – Gustavo Guerrero –

 Osama Bin Laden number 1 started calling Harry Davis- Tupac Shakur telling him I got a place

 to stay in Newark and where was I . Harry Davis – Tupac – Shakur told Osama Bin Laden

 Number 1 – Gustavo Guerrero I was at Penn station to go back to Detroit . In which Gustavo

 Guerrero – Osama Bin Laden number 1 came with his wife Keasha who put an enormous wart

 on his penis – then sent him with me where he Caught the Grey hound with me back to

 Highland Park Mi. – where we lived at 11 Farrand Park , Highland Park , Mi. 48203 .


         Also Being a Crip gang member a “Lockett” helped me in Chicago, Illinois in 2003 with

 the Gangster Disciples , they respected my position as a “Crip”. That in Chicago when Uday

 Hussein had to pick up his wife from the airport because she was coming from Iraq – so the

 Gangster Disciples kept me fed , gave me tickets for the Jazz festival for food and gave me

 protection. I noticed that the Chicago Jazz Festival they was serving Turkey Legs , just like I

 saw in Kim Jong Un Secret Detention before his capturer’s started feeding him and his soldiers

 rats( by the time they was moved on Van Dyke and Gratiot near Kim Jong Un Momma Beauty

 Supply store where I talked to her at in 2016 .


        Therefore I challenge Colonel James Hickey and 1 two 1 task Force, of the United States

 Army that Saddam Hussein and Uday Hussein are in the United States of America under an

 OPEC deal alive . Uday Hussein works at Ossama’s hair Salon at 5100 S. Cornell Ave and




                                                                              P a g e 116 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.117 Filed 08/28/20 Page 117 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 Saddam Hussein was in Hyde Park where President Barack Obama lived in Chicago , Illinois

 with about 4 or 5 senior soldiers.


 My 8th Amendment rights have been violated as pertaining to cruel and unusual punishment –

 when Supreme Court Justice Kavanaugh Clerks office gave me an extension on my writ of

 certiorari – however Department of Social Services is demanding I take parenting classes rather

 than work to obtain the money for the writ or certiorari . Taking Parenting classes , Random

 Drug screens -which I passed , as soon as the Supreme Court Justice Brett Kavanaugh gave me

 a chance at a writ of certiorari. Just like it is today . Ali Al- Kindi my Sons father now that I have

 the chance to be with my daughter is deliberately fighting my in front of our Son Farrad . I’ve

 been living here with Ali Al- Kindi since 10-28-2018 when family court Judge gave Ali Al-

 Kindi Custody of my son . Since Ali Al- Kindi is spying on me he is trying to fight me , because

 I am filing this case .The entire 2 years I ve been staying here with Ali and my Son Farrad and


  as long as I didn’t have anything like a computer to start my case everything was okay . We got

 alone together we didn’t fight in front of my Son Farrad until this Ramadan of 2020 . All of a

 sudden it became Ali against me and my son . I gave Ali Al-kindi all my furniture when I moved

 into his apartment in 10-28-2018, because he was laying on the floor with bed bugs crawling all

 over him. His solution was to pull some trash furniture out the garbage and bring it into the

 apartment but it was already infested as well with bed bugs . When Ali was making 500.00 a

 week , instead of buying furniture he is tricking with females and men with terrible sexually

 transmitted diseases in order to bait and switch the investigation and be a Terrorist to me and my

 son as he did by having sex with my underage daughter on numerous occasions. I stand on the

 truth , I exterminated the bed bugs from Ali apartment and brought my furniture to his apartment


                                                                                 P a g e 117 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.118 Filed 08/28/20 Page 118 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 for us to live since I am the one that work’s with my son educationally , emotionally and

 spiritually . The entire time Ali has had my son Farrad ; Ali has been introducing homosexuality

 to him by watching pornography in front of him or Arabic soaps with moaning and groaning

 and because I have asked him to stop watching Pornography in front of our 11 year old son he

 has been threatening to put me out . While Ali is watching Pornography in front of our son

 while I ‘m at work ( I see because Ali was sending Pornography to my 11 year old sons email

 or he falls to sleep watching porn in front of our son where it just pops up on the screen . Im

 asking the court to search Ali web history , since the Covid 19 and our child has been out of

 school Ali refuse to help with school work. He refuses to add any educational value to our son

 saying he aint going to be the “bitch” , because he is bi – sexual , pedophile , bait and switch

 terrorist- they feel like its being the “bitch” to clean up our common area , or teach the children

 the right way and not the wrong way.


   The job I have communicated with the FBI about the most wanted Terrorist and Most wanted

 World Leaders – Ali is trying to tear me down mentally by cheating , with infected females ,

 giving them money but giving my son nothing . My son has the bed I bought from 5 years ago .

 Ali receives 1,400 every 2 weeks from Unemployment and refuses to buy my son a bed . The

 bed is now a mattress because he has out grown the bed . This Ramadan now that CPS isn’t

 making visits Ali tries to deny food to Farrad . All of a sudden this Ramadan of 2020 he

 doesn’t want my son to eat with him. I’ve explained to Ali our son is too young to fast for 12

 hours especially during a pandemic and home schooling. Last year in 2019 everything was okay ;

 with the exception of Ali being a pervert watching pornography in front of Farrad , then going to

 the bathroom touching his rectum with his bare hands two to three times a day with raw feces on

 it , after watching Pornography . Ali is impotent so although he watches porn he cant achieve an

                                                                                 P a g e 118 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.119 Filed 08/28/20 Page 119 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 erection with out holding his penis or tying his penis up- so he is getting sexual gratification

 from watching porn in front of our son , then saying he has to poop , but touching his rectum

 with his fingers with raw feces on it . ( I kept telling Kimberly Craig of Channel 7 News in

 2016b that Omar Mateen and Rashid Al- Maktoum was smelling like raw feces , and Omar

 Mateen told me he like that smell) ( It’s a gay sex, poop , smell ) But Ali is producing those

 smells and pornographic moments on a daily basis since he has had custody of our Son and when

 I say something or ask him to stop , he wants to fight me or throw me out the apartment . Just

 like I’m filing this case under duress , because Ali has my son , holding him as Bait to a Hassan

 Al- Hamr whose a gay terrorist who lives at 6814 St. Mary’s in Detroit, Michigan . I had to quit

 my job because every time Ali has the children he does nothing with them, while he watches

 porn . He does not help with school work he allowed my son to fall a month behind in school

 work , while he watched pornography and have anal sex with men and women , squandering the

 money from unemployment rather than buying the necessities that is needed in the home.

 Making me spend my SSI -700 .00 on necessities when he gets 2,800 a month Which is a

 deliberate Terrorist tactic to stop me from being able to afford to file this case with he United

 States Court. The Terrorist keep using tactics to go after my employment by going after my

 children like Ali is doing . He doesn’t show me or my son any attention inside the house because

 he watching pornography and playing with raw feces on his rectum two to three times a day . (

 Remember he impotent -so he cant get an erection unless he cock ring his penis or hold his penis

 but he has gay sex – so he is getting some type of gratification off watching porn in the same

 room with my son then playing with his own rectum hole with feces on it . ) In other words he

 draining my little 700.00 then squandering his money on infected females , and men , instead of

 buying clothes , shoes, food, when I ask him to buy food for Farrad homeschooling he telling


                                                                                 P a g e 119 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.120 Filed 08/28/20 Page 120 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 me I just want to spend the money . But he is literally tricking off the money – taking my car ,

 destroying my car so I cant work or go to World Leaders when they call but making sure

 females/ men that help him lie to the government about who the real terrorist are he buy them

 cars , give them money but give me and my son crumbs and he living on all my furniture right

 now.


  For the last 2 years he has been splattering poop on the toilet like Saddam Hussein . I’m just

 asking the government to free me with my children as I was before when I originally asked for

 case 09; 14238 to be reopened in 2017 because I had found Kim Jong Un and both Osama Bin

 Laden’s. Due to Ali direct sabotage against me by having sex with my child , to cover up his

 sexual inequalities and terrorism .


         I have to have sex with him because the Terrorist said they will have sex with my kids if

 I don’t have sex with them, and Ali has already had sex with my 12 year old daughter . The first

 night my son moved into his room (5/20/2020) and went to sleep with the lights off , Ali goes

 into my son room with no underwear on , standing over my son with his penis out . I came in

 right behind him he talking about he trying to get some of Farrad’s underwear to put on . So I

 make My Son leave his bedroom light on so Ali cant assault my son sexually in the pitch dark or

 stand over him with his penis out . Ali had sex with my 11 year daughter in the wee hours of

 the morning right before school- I caught them in the bathroom together -coming out . Ali tactic

 is to yell and scream and over react because he knows he caught red handed being sexually

 inappropriate in front of my son . I am asking The Government to see the evidence will show

 not only is he is a Terrorist – but he is a sexually perverted terrorist on children - and not to tear

 my son Farad and myself apart from one another. Give me back custody of my children . As You


                                                                                  P a g e 120 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.121 Filed 08/28/20 Page 121 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 can see this is cruel and unusual punishment by taking my children giving them to the terrorist

 because I reported Kim Jong Un and Osama Bin Laden Number 1 and Number 2 still being

 exploited into Terrorism and Supreme Court Justice Kavanaugh gave me an extension on my

 writ of certiorari so as punishment my children were taken away from me .


 . Domestic Terrorism is defined as activities that are a violation of the criminal law of the

 United States or of any state. (A) Involve acts dangerous to human life that are a violation of

 the criminal laws of the United States . (B) appears to be intended to intimidate or coerce a

 civilian population or to influence the policy of a government by intimidation or coercion .

 According to Yungher, Terrorism the Bottom Line , “ State- Terrorism


 “Using political violence to gain and maintain power reached its peak in the first half of the

 twentieth century. Only this time there was a twist in the unfolding story of terrorism. The old

 idealistic bands of anarchist- terrorists, who had inflamed the hopes of some and the fears of

 others for over half a century gave way to centralized state run terrorism. The latter in turn,

 created new standards of mass repression and murder, terrorizing the mostly innocent( veretta

 Burnett and her 5 children) at a level unheard of in the modern era.” (Yungher,2008 p.21)


 As Criminal Procedure should not be confused with evidence procedure or trail procedure .

 Evidence procedures concerns the rules for presenting evidence to prove ones guilt of lack

 thereof , thus evidence cover such topics such as types of evidence ,rules for presenting witness

 testimony ,hearsay and the like . This Evidence will show by the time Former President George

 Bush # 43 gave the Speech “7 State Sponsors of Terrorism” – naming Libya , North Korea and

 Iraq as State sponsors of Terrorism who countries who invest into Terrorist Organizations , that

 Kim Jong Un was already in Detroit , Mi. on Mack and Peck inside an abandoned McDonalds;

                                                                                P a g e 121 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.122 Filed 08/28/20 Page 122 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 My Secretary of State Identification around 2002-3 will show I lived with Adel Al- Hajami-

 Muammar Ghaddafi in Dearborn Michigan on Jonathon St, if I remember correctly . I lived

 with Adel – Ghaddafi and 3 other Arabs from different parts of the world . But Adel –

 Muammar Ghaddafi had lost everything and turned into a complete alcoholic, where he was

 stopped by Detroit Police Department on numerous occasions for drinking and driving . Adel –

 would take me to Hassan’s Café(Hassan/chanchun helped me thus helping the FBI -) with him ,

 but Adel worked at the Palace Liquor store at 6416 E. Jefferson Ave. Detroit Michigan,

 48207.. ( I had just cut this Black dude neck for creeping up on me while I was homeless

 sending a message to all the men don’t fuck with me I fight back , refer to the unwritten rules of

 the street ).and Adel – Ghaddafi , seen me after I changed clothes from the man’s blood on me

 Adel- Ghaddafi took me home with him that night and because I was with Ghaddafi – Adel ,

 even though he drank I still took care of the “(father” like I was asked by the men from Al-

 Qaeda in Hot Tamales when I was a dancer in 2001 )( The family owned Hot Tamales –

 Topless Barr Owner told me she had the encounter of the Al-Qaeda Men on tape showing

 me the pictures of the fathers asking me to take care of them .) This incident was after the

 World Trade Center came imploded by Nano – Thermite and Air planes .


      Another Father I took care of is “ Ghaddafi” , I cleaned up after him , I stayed at his home ,

 while I could live there , because Adel was drinking so much the men , particularly ( Adel –

 Ghaddafi Boss at the Palace Liquor store – because Ghaddafi was bringing too much heat with

 his accidents and DUI’s but everybody knew that he was drinking so much because he just lost

 his country in 2003 he was in America – so his Boss, who use to cuss me out , because Ghaddafi

 kept me with him and his Boss wanted us to live in the garage , because Adel- Ghaddafi was

 crashing his vehicle into things on the street , or falling down drunk , I had license to drive by

                                                                                P a g e 122 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.123 Filed 08/28/20 Page 123 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 2007 so I would take Adel-Ghaddafi to the Casino – because he liked to drink and play black

 Jack … even at the Casino – Adel – Ghaddafi would be so drunk that the waitress refused to

 serve him any more drinks . So I would have to convince him it’s time to go back to my house –

 but he wouldn’t sleep at my house anymore; because by August 7, 2007 I had gotten with Ali

 Al-Kindi whom I met through Adel – Ghaddafi. I felt like Adel – Ghaddafi was leaving

 America( I can’t leave America) because All his Arabic friends wanted to disassociate

 themselves from Ghaddafi – Adel because of his drinking and his constant access to Alcohol

 because all his partners own Liquor Stores , if he couldn’t buy alcohol from one liquor store

 he’d just go down Jefferson to the next one – which would let Adel – Ghaddafi drink alcohol. All

 the Arabs liquor stores on Jefferson had banded together to stop serving Adel- Ghaddafi

 Alcohol. – at one point he ended up in the hospital for drinking Alcohol and driving he broke

 his ankle . Also Adel- Ghaddafi would take me to Hassan- Chanchun café so early that

 everyone wasn’t out at the café yet but the owner Hassan – Chanchun got to know me and

 recognize my face – so by the time I met Ali Al- Kindi in August of 2007 taking Adel –

 Ghaddafi to 36th District court for probation for drinking and driving or operating while

 intoxicated - Ali Was the Arabic interpreter and I filled out all the paper work for Adel –

 Ghaddafi , because Ali can’t write or spell that great .


        The one great Thing About being with Adel- Muamur Ghaddafi when outside girls or

 guys tried to interfere in our relationship on the streets Adel – Ghaddafi would automatically

 tell them “I no speak English”, which would automatically deter infected females and males or

 outside females or males from interfering in our relationship. when I met Adel-Ghaddafi we

 drove to Belle Isle in Detroit Michigan in 2003 and it was a ship in the water and Adel –

 Ghaddafi pointed to the ship and said that’s how he got to America . Ghaddafi – Adel was

                                                                               P a g e 123 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.124 Filed 08/28/20 Page 124 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 learning to speak English and had an Arabic to English learning books with basic’s words and

 ship was in the book , and as we was discussing the English terms (rebus) matching the pictures

 to the words , that’s when a ship in Belle Isle water passed and Ghaddafi.


        Ali Al-Kindi knows Adel from Najaf Iraq. But when I met Ali – Al-Kindi living in

 Hamtramck with another Iraqi solider in the Iraqi Army -named Bashir and Maythom his


 younger brother; I immediately did a sweep of the house when Bashir left with Maythom and

 when I discovered it was a hole in the back of the house , like a tunnel- or trap door , I didn’t

 like being there in Hamtramck because Bashir and Maythom would be cussing Ali Al- Kindi

 out , calling him bitches and hoes and not to mention it was a hole , when you lift up the door in

 the floor and there it was a hole , I could see the ground like a body could fit in the hole ….

 And then I saw the hole in the ground like a tunnel inside the house ( I felt like they was putting

 Ali in the hole inside the house the way they was talking to him ) and I saw that Ali only had

 two pair of feces filled underwear , I didn’t like staying at the House in Hamtramck so I invited

 Ali to my house . ( At that point I had heard only of Saddam Hussein was found inside a hole in

 the ground in Iraq) (Also Ali Al-kindi when he lived in Arizona around 1994 he took some Arab

 men to Mexico to get nose jobs and facial reconstruction ) – well Ali – Al- Kindi was living in

 Hamtramck with the same kind of suggestions with the trap door in the back of the house . I

 told Ali- Al-Kindi to grab his Arabic clothes and bring them to my house at 11 Farrand Park,

 Highland Park Michigan , because I didn’t ever want to come back to the house in Hamtramck ,

 specifically because of the trap door in the ground inside the house with a door over it . I had

 never seen a trap door with a hole in the ground inside someone’s home before. So that

 frightened me. So, I got out of there by the time Bashir and Maythom came back. And right as


                                                                                P a g e 124 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.125 Filed 08/28/20 Page 125 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 we was leaving Bashir did the “Im watching you sign” to me … Where he put his two fingers to

 his eyes and then pointed to me instead of Ali. So I really told Ali to put his feet on the gas and

 we drove to my house. (Included are the pictures of Bashir and Ali in the Iraqi Army ) Ali Al-

 Kindi was an interpreter with the United States and British Army .




 I am prepared to show that Ghaddafi Former President/ King-of Libya - Adel Al-Hajami was

 in America- in 2002-10 whereas Adel was at W. Warren coffee shop were Hasan/Chancun runs

 that cafe’ where Hassan Nasrallah Grandfather patronages, and Princess Diana of Britain (

 Prince Harry and Prince William Mom) had a very small office next to Hassan- Chanchun

 Coffee shop .The fact that the Paparazzi killed Princess Diana is not true and frivolous and lacks

 an arguable basis in fact . Neitzke v. Williams, 409 U.S.


 319, 325 (1989). Princess Diana helped to lead ISIS, Israeli Secret Intelligence Secret Services.

 Thus faking her death allowed her to become a top leader and spy for Israel, refer to the Balfour

 Declaration. Israel , didn’t like the fact that America- The United States had “Al-Qaeda” in the

 middle east , and Israel didn’t have any allies in the middle east – Thus ISIS Terrorist group was

 created to combat Al-Qaeda in the Middle East . Example: Refer to Kimberly Craig of Channel 7

 WXYZ news emails in real time from myself Veretta Burnett as I was working with Mullah

 Krekar ( Mullah Krekar Vested Interest , “Insurrections quickly broke out in southern Iraq and

 in Kurdistan in the north , where rebels took control of most of the regions town . Units of

 Saddam Hussein elite Republican Guard that survived the conflict suppressed protest with

 extreme brutality to gain control in the Basrah , Najaf and Karbala regions. In southern cities

 rebels killed Ba’athist officials ,members of the security services and other supporters of the

                                                                               P a g e 125 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.126 Filed 08/28/20 Page 126 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 Saddam Regime” ( Spindlove & Simonsen ,2004 p.232), Furthermore , “ Iraqi helicopters and

 troops regained control of the cities taken by the rebels and there was mass exodus of the Kurds

 to the Turkish and Iranian borders , fleeing from a possible repeat of the 1988 deadly chemical

 attacks. By the end of April 2.5 million refugees left Iraq” “ By 2002 on the eve of signing the

 historic U.S - Russian nuclear arms reduction treaty , President Bush spoke strongly to President

 Putin of Russian Republic , “ If your arm Iran , you are liable to get the weapons pointed at you

 ( Spindlove and Simonsen, 2004 , pg. 233) . Mullah Krekar Son , Rashid Al- Moktum –

 “Miguel”( his American name ) the Supreme Ruler of Dubai , Omar Mateen the Florida Gay

 Night Club shooter ( who called the Florida Police and told the Police in Florida that he – Omar

 Mateen works for the Mujahideen before he shot the Gay club up, Omar Mateen had to show he

 could be security at 9731 Harper, Detroit Michigan ) and Abu Bakr Al- Baghdadi at 9731

 Harper , in Detroit Michigan . Whereas The Supreme Ruler of Dubai Rashid Al- Moktoum ,

 Mullah Krekar and his oldest son , Omar Mateen , Flipped Abu Bakr Al- Baghdadi to America

 side where as Donald Trump #45 the current President of the United States got the oil that

 ISIS was holding in Iraq- this occurred in 2016) The ISIS – Israeli Secret Intelligence Services

 ( ran by Princess Diana) went through Iraq killing Arabs- Akkadians with the “AL” connotation

 to their last name . Example “Al- Baghdadi” “ Al- Kindi” , or the Akkadian Arabs( Afro Arab

 from the Kush empire in Africa ) “The Akkadian empire exercised influence across the

 Mesopotamia , the Lavant , and Anatolia , sending military expeditions as far south as Dilmum

 and Magan ( Modern Bahrain and Oman ) in the Arab Peninsula . The Lavant is Cyprus, Israel-

 Palestine , Jordan, Lebanon , and Syria .


 because they work with American Government and Military, even under Al-Qaeda, as we will

 see that The chief Of Police Caldwell in Highland Park helped to direct the Osama Bin Laden

                                                                               P a g e 126 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.127 Filed 08/28/20 Page 127 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 Terrorist tapes that was superimposed and dubbed . The camera equipment came from the

 Detroit Rescue Mission Video Arts program over the last 25 years.


 In 2009 the whole neighborhood of Arab men came in the café to make the fake Ghaddafi

 Tape where the men pretended to beat Adel- Ghaddafi - as he was in the middle of the men as

 they were pretending to beat Adel, as I walked in on them at the front of the coffee shop they

 all start laughing as Adel- Ghaddafi was pulling one of the Arab men button down shirt – Adel-

 Ghaddafi was pulling the buttons off his shirt – when I got there Adel took us ( my children) (

 Me, Farrad , Elizah) to New -Akashi at 16032 W. Warren Detroit Michigan which a half of

 mile from where I saw Princess Diana and where Hassan – Chanchun café is . ( Again Hassan

 – Chanchun helped the FBI because he allowed me into the Café when normally females are not

 allowed – today the restaurant is RafadeenA( but then it was owned by another man named

 Adel it was called New Akashi ) to eat and tell me they busted Ali Al-kindi my baby daddy in

 the head with a brick and he was on McGraw and Springwell sitting at a picnic table ,because

 they didn’t want Ali at Hassan- Cahnchun coffee shop because 1. I was with Adel- Ghaddafi

 first( but Adel- Ghaddafi was drinking so much ) by 2007 I got with Ali 2. Ali keep bringing

 girls- and men around with genital warts, who the coffee shop owner Hassan didn’t allow ,

 However Hassan allowed me into the coffee shop , when it was only men allowed , when he

 didn’t allow anyone else around So I wanted to give him respite from the FBI ( or he helped the

 FBI by letting me into the coffee shop) ( But Ali kept fighting me so I couldn’t pay attention to

 Princess Diana who was moving out the store next to the coffee shop in the front of the building

 as you normally enter the café from the back but because Im a girl I often would just go the front

 of the café so I can see who in their first or what they doing , in which they would play dominos ,

 drink coffee with Bagela beans . very modest but it included Muammar Ghaddafi , and

                                                                               P a g e 127 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.128 Filed 08/28/20 Page 128 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 Princess Diana in the front next to the coffee shop in a small office , She was driving a Grey 2

 seater BMW , Princess Diana was with an older white lady , Also Princess Diana still had the

 same hair style the feathered dirty blonde hair and stood about 6 feet she had on blue jeans and a

 solid white female button down white shirt . So while they was making the fake death tape of

 Ghadaffi, they also had demo guns – real guns that was empty from bullets for the death tape as

 props . In which the Detroit police was called by a private citizen as seeing guns and weapons at

 the coffee shop by a younger Arab with Tattoo’s -his wife works at Oakwood Hospital as a

 nurse. ( I don’t know their names but Ali Al-kindi my Baby daddy does ) ( But because Ali Al-

 kindi keep having sex cheating on me with informants with STD’s they be beating on Ali

 because he try to bring infected females around instead of “me” and they beat the shit out of Ali

 my baby daddy all the time) ( included are the pictures of Ali being beaten after having a sexual

 relationship with a male welder Hassan ; 2 black men robbed the gay welder Hassan house and

 beat Ali so bad ) In fact One day at the Coffee shop Ali Al-kindi my baby daddy by now had

 swung on me outside the coffee shop in the back , and then called the police on me , after he

 swung to hit me , When the police arrived They knew everything , the officer was like He

 swung on you and you blocked it , I said Yes that’s exactly what happened , and the police left .

 It was as if the police was watching the place or the witnesses that saw Ali swing on me told

 them I blocked his punch. Ali did try to fight me first , by swinging on me , talking about my 5

 dollar dress I got from Foreman mills , that was because I was buying him clothes plus my 2 kids

 , plus we was cleaning the café so I wasn’t trying to wear my best clothes , but my dress was

 attractive no one knew it was only 5 dollars until Ali said something . Ali was mad that I had on

 a 5 dollar dress and the men in the café still respect me because they knew I was with Adel-




                                                                               P a g e 128 | 216
  Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.129 Filed 08/28/20 Page 129 of 216

     EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

    Ghaddafi first , they knew me before Ali Al-Kindi knew me ( they being Hassan- Chanchun

    and Adel – Ghaddafi) .


Kim Jong UN President of North Korea is in Highland Park at 12027 Woodward Michigan -48203.,

    7651 Gratiot Detroit Michigan and 820 West McNichols … held in custody by the KKK shadow

    Klan; in which the United States Government need to take Custody /or should have taken

    custody instead of allowing The UN family to “set up shop” for the Shadow Klan -KKK §1531.

    Definitions

      As used in this subchapter-

         (1) the term "alien terrorist" means any alien described in section 1227(a)(4)(B) of this title.

         (2) the term "classified information" has the same meaning as in section 1(a) of the

      Classified Information Procedures Act (18 U.S.C. App.).

         (3) the term "national security" has the same meaning as in section 1(b) of the Classified

      Information Procedures Act (18 U.S.C. App.).

         (4) the term "removal court" means the court described in section 1532 of this title.

         (5) the term "removal hearing" means the hearing described in section 1534 of this title.

         (6) the term "removal proceeding" means a proceeding under this subchapter; and

         (7) the term "special attorney" means an attorney who is on the panel established under

      section 1532(e) of this title.

    (June 27, 1952, ch. 477, title V, §501, as added Pub. L. 104–132, title IV, §401(a), Apr. 24,

    1996, 110 Stat. 1258 ; amended Pub. L. 104–208, div. C, title III, §§308(g)(1), 354(a)(5), Sept.

    30, 1996, 110 Stat. 3009–622 , 3009-643.)




                                                                                    P a g e 129 | 216
  Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.130 Filed 08/28/20 Page 130 of 216

      EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

REFERENCES IN TEXT

       Section 1 of the Classified Information Procedures Act, referred to in pars. (2) and (3), is

    section 1 of Pub. L. 96–456, Oct. 15, 1980, 94 Stat. 2025 , which is set out in the Appendix to

    Title 18, Crimes and Criminal Procedure.




    Kim Jong UN’s constant Custody and releases to work at one of 3 addresses : 12027

    Woodward , Highland Park Michigan , 48203 7651 Gratiot Detroit Michigan , or 820 W.

    Mc Nichols –

    §1536. Custody and release pending removal hearing

  (a) Upon filing application

  (1) In general

         Subject to paragraphs (2) and (3), the Attorney General may-

            (A) taken into custody any alien with respect to whom an application under section 1533

         of this title has been filed; and

            (B) retain such an alien in custody in accordance with the procedures authorized by this

         subchapter.

  (2) Special rules for permanent resident aliens

       (A) Release hearing

            An alien lawfully admitted for permanent residence shall be entitled to a release hearing

         before the judge assigned to hear the removal hearing. Such an alien shall be detained

         pending the removal hearing, unless the alien demonstrates to the court that the alien-

              (i) is a person lawfully admitted for permanent residence in the United States.
                                                                                 P a g e 130 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.131 Filed 08/28/20 Page 131 of 216

    EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

            (ii) if released upon such terms and conditions as the court may prescribe (including

          the posting of any monetary amount), is not likely to flee; and

            (iii) will not endanger national security, or the safety of any person or the community,

          if released.

     (B) Information considered

          The judge may consider classified information submitted in camera and ex parte in

       making a determination whether to release an alien pending the removal hearing.

(3) Release if order denied and no review sought

     (A) In general

          Subject to subparagraph (B), if a judge of the removal court denies the order sought in an

       application filed pursuant to section 1533 of this title, and the Attorney General does not

       seek review of such denial, the alien shall be released from custody.

     (B) Application of regular procedures

          Subparagraph (A) shall not prevent the arrest and detention of the alien pursuant to

       subchapter II.

(b) Conditional release if order denied and review sought

(1) In general

       If a judge of the removal court denies the order sought in an application filed pursuant to

     section 1533 of this title and the Attorney General seeks review of such denial, the judge shall

     release the alien from custody subject to the least restrictive condition, or combination of

     conditions, of release described in section 3142(b) and clauses (i) through (xiv) of section

     3142(c)(1)(B) of title 18 that-

                                                                                  P a g e 131 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.132 Filed 08/28/20 Page 132 of 216

    EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

          (A) will reasonably assure the appearance of the alien at any future proceeding pursuant

       to this subchapter; and

          (B) will not endanger the safety of any other person or the community.

(2) No release for certain aliens

       If the judge finds no such condition or combination of conditions, as described in paragraph

     (1), the alien shall remain in custody until the completion of any appeal authorized by this

     subchapter.

  (June 27, 1952, ch. 477, title V, §506, as added Pub. L. 104–132, title IV, §401(a), Apr. 24,

  1996, 110 Stat. 1265 .)




  and Saddam Hussein and Uday Hussein resides in Chicago Illinois, under an OPEC deal .


     Kim Jong Un had already been put into a Secret Detention on Conner in Peck in Detroit

       Michigan in the 13th Congressional District. §1537. Custody and release after removal

       hearing (C) Continued detention

          If no country is willing to receive such an alien, the Attorney General may,

       notwithstanding any other provision of law, retain the alien in custody. The Attorney

       General, in coordination with the Secretary of State, shall make periodic efforts to reach

       agreement with other countries to accept such an alien and at least every 6 months shall

       provide to the attorney representing the alien at the removal hearing a written report on the

       Attorney General's efforts. Any alien in custody pursuant to this subparagraph shall be




                                                                                 P a g e 132 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.133 Filed 08/28/20 Page 133 of 216

    EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

       released from custody solely at the discretion of the Attorney General and subject to such

       conditions as the Attorney General shall deem appropriate.

    (D) Fingerprinting

         Before an alien is removed from the United States pursuant to this subsection, or pursuant

       to an order of removal because such alien is inadmissible under section 1182(a)(3)(B) of

       this title, the alien shall be photographed and fingerprinted, and shall be advised of the

       provisions of section 1326(b) of this title.

(c) Continued detention pending trial

(1) Delay in removal

       The Attorney General may hold in abeyance the removal of an alien who has been ordered

    removed, pursuant to this subchapter, to allow the trial of such alien on any Federal or State

    criminal charge and the service of any sentence of confinement resulting from such a trial.

(2) Maintenance of custody

       Pending the commencement of any service of a sentence of confinement by an alien

    described in paragraph (1), such an alien shall remain in the custody of the Attorney General,

    unless the Attorney General determines that temporary release of the alien to the custody of

    State authorities for confinement in a State facility is appropriate and would not endanger

    national security or public safety.

(3) Subsequent removal

       Following the completion of a sentence of confinement by an alien described in paragraph

    (1), or following the completion of State criminal proceedings which do not result in a

    sentence of confinement of an alien released to the custody of State authorities pursuant to

                                                                                  P a g e 133 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.134 Filed 08/28/20 Page 134 of 216

    EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

     paragraph (2), such an alien shall be returned to the custody of the Attorney General who shall

     proceed to the removal of the alien under this subchapter.

(d) Application of certain provisions relating to escape of prisoners

     For purposes of sections 751 and 752 of title 18, an alien in the custody of the Attorney

  General pursuant to this subchapter shall be subject to the penalties provided by those sections in

  relation to a person committed to the custody of the Attorney General by virtue of an arrest on a

  charge of a felony.

(e) Rights of aliens in custody

(1) Family and attorney visits

       An alien in the custody of the Attorney General pursuant to this subchapter shall be given

     reasonable opportunity, as determined by the Attorney General, to communicate with and

     receive visits from members of the alien's family, and to contact, retain, and communicate

     with an attorney.

(2) Diplomatic contact

       An alien in the custody of the Attorney General pursuant to this subchapter shall have the

     right to contact an appropriate diplomatic or consular official of the alien's country of

     citizenship or nationality or of any country providing representation services, therefore. The

     Attorney General shall notify the appropriate embassy, mission, or consular office of the

     alien's detention.

  (June 27, 1952, ch. 477, title V, §507, as added Pub. L. 104–132, title IV, §401(a), Apr. 24,

  1996, 110 Stat. 1266 ; amended Pub. L. 104–208, div. C, title III, §308(d)(4)(Q), Sept. 30, 1996,

  110 Stat. 3009–619 .)


                                                                                  P a g e 134 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.135 Filed 08/28/20 Page 135 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT




 while Former President George W. Bush gave the State Sponsors of Terrorism Speech ,


 In 2002 - Saddam Hussein and Uday Hussein was in Chicago Illinois living in Hyde Park and

 Lakeshore Drive, While Uday Hussein worked at 5100 S. Cornell Ave at Ossama’s hair Saloon

 in Chicago Illinois.


 The fact that George Bush asked in his Movie “W” where did Saddam and his Sons go ? George

 W. Bush #43 knew Saddam and Uday was in Chicago , Illinois living and working in America

 because of an OPEC ( Organization of the Petroleum exporting Countries ) Deal that Saddam

 Hussein had with the United States of America . Furthermore, George W. Bush and Prime

 Minister Tony Blair said that Saddam Hussein had Weapons of Mass Destruction , something

 that sent a republican Carl Rove to jail for outing CIA agent Valerie Plame- Wilson who was

 supposed to stop Iran from getting Nuclear weapons . Valerie Plame claimed she never said Iraq

 had the weapons of Mass Destruction. Karl Rove was sent to jail for outing “deep throat”

 “Valerie Plame .




 These events below are historical factors in OPEC deals which shows why Saddam And Uday

 Hussein, were allowed to live and work in America to present day 2020 . While Muammar

 Ghaddafi was allowed to go to Iraq to live .

                                                                            P a g e 135 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.136 Filed 08/28/20 Page 136 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 1. 1974- March 18, Arab oil ministries announce the end of the embargo against the United

    States, all except Libya ( Ghaddafi )


 Below are the Opec deals and operations of the Organization of Petroleum exporting countries-

 These facts goes to show relevance of Saddam Hussein and Muammar Ghaddafi , in America

 living as United States Citizens under the Opec Deals and they were not killed and hanged as

 the Government wants the American people to believe .


 2. February 12-14 of 1974- Heads of state of Algeria , Egypt , Syria and Saudi Arabia

    discusses oil; strategy in view of the progress in Arab- Israeli disengagement .

 3. 1979 November 12th – U.S. President Jimmy Carter orders cessation of Iranian imports to

    the U.S.

 4. 1979 November 15th - Iran cancels contracts with U.S. oil companies

 5. 1979 December 13th – Saudi Arabia raises market crude prices to $24 per barrel

 6. 1981 April – After meetings in Baghdad and Teheran attempts by nine Islamic conference

    leaders to mediate peace between Iraq and Iran fail .

 7. 1982 March – Damascus closes Iraq 400,00 bbl/d trans Syrian oil export pipeline to show

    support of Iran .

 8. March 11 1982 - U.S. boycotts Libyan crude .

 9. 1982 June – Iran demands $150 billion in war reparation “ pledges war until Iraq’s

    Hussein stands trail . (This fact is very important , because it was Valerie Plame Wilsons

    job to stop Iran from getting nuclear weapons , which inevitably lead to President Barak

    Obama Iran – nuclear deal which President Trump sought to end )

 10. 1983 March 30th – New York Mercantile Exchange NYMEX- begins trading crude oil futures.


                                                                             P a g e 136 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.137 Filed 08/28/20 Page 137 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 11. April 1983-Iraq increases missile attacks on Iran.

 12. July 1983 Ira moves into Northern Iraq

 13. July- August 1983- Heavy Fighting and casualties in Iran and Iraq war.

 14. In the early 70’s OPEC didn’t like what the CIA was doing in Israel they were called

    economic hitmen. The plan was to find oil for all America so the CIA went after Saudi Arabia

    in the early 1954’s so that Saudi Arabia oil was sold only for American Dollars . So George

    Bush Sr. went to westernize Saudi Arabia building whole cities out of the desert .So King

    Abdullah and George Bush Sr. during 1990 the oil deal was cemented that Saudi Arabia

    would only sale their oil for American Dollars . Saddam Hussein was a CIA hitman Abdul

    Kareem Kassem was president of Iraq. Kassem said Iraqi oil have to benefit the Iraqi people,

    which wasn’t a good answer for the United States CIA hitmen. The Central Intelligence

    Agency (CIA) sent an assassination team to Kill Kassem because he only wanted the Iraqi

    people to benefit from Iraqi oil. Kassem had started to tax increasingly on the American

    and European Oil companies . Saddam Hussein was head of the Central Intelligence Agency

    assassination team. They shot as Kassem car but missed The heads of the assassination team

    was wounded which included Saddam Hussein . One of the assassination crew members

    went to Syria after the failed attempt to kill the current president of Iraq Kessem. Saddam

    failed but Kassem was exiled. So America built Saddam Hussein PETCO and gave him tanks

    and war equipment. The chemical plants that were used to make mustard gas and American

    CIA knew that Saddam was gassing the kurd’s and Iranians. Saddam Hussein was a CIA

    agent who worked for the United States Government who agreed to supply America with

    oil that it needed to survive and the other Iraqi Presidents taxed the American and European

    Governments . So America backed Saddam Hussein giving him war equipment to fight back


                                                                              P a g e 137 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.138 Filed 08/28/20 Page 138 of 216

     EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

       Iran because Iran did not want to give America Oil . As of 1979 November 15th Iran has

       canceled all of its American Oil contracts.   At this point Middle Eastern oil was used by

       Japan, China and Europe, and America wanted in on the oil that Iraq was producing so the

       CIA built , trained and equipped an Iraqi President appointed by them . (Them being

       America)

 15. 1984 – May 26, US. President Ronald Reagan rules out military intervention between Iraq

       and Iran because Saddam Hussein was already backed the American Central Intelligence

       Agency .

 16. 1986 Aug 2nd, Saddam Hussein offers Peace in open letter to Iran

 17. 1990 - U.S. President George H.W. Bush offers to send Secretary of State James Baker to

       Baghdad to meet with Hussein.


 Below is a more detailed report of the oils wars of the OPEC countries that work directly with

 the United States to make sure that the United States can Thrive using crude oil to equip our Big

 3 car companies that has become a major source of America’s Gross Domestic product which

 oil and energy accounts for half of America’s Gross National product : Without the oil America

 would be thrown back into the dark ages ;


 1970


 •     January 1: US Federal reduced from 27.5 to 22.0 percent.

 •     May 3: Trans-Arabian Pipeline delivery from Saudi Arabia to the Mediterranean interrupted

       in Syria, driving oil tanker rates to all-time highs from June to December.

 •     September 4 – October 9 Libya raises posted prices and increases tax rate from 50 percent

       to 55 percent. Iran and Kuwait follow in November.
                                                                                 P a g e 138 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.139 Filed 08/28/20 Page 139 of 216

     EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 •     December 9: OPEC meeting in Caracas establishes 55 percent as minimum tax rate and

       demands that posted prices be changed to reflect changes in foreign exchange rates.

 1971


 •     January 12: Negotiations over posted prices begin in Tehran between 6 OPEC Persian Gulf

       states and 22 oil companies.

 •     February 3: OPEC mandates "total embargo" against any company that rejects 55 percent

       tax rate.

 •     February 14: Tehran agreement signed. Companies accept 55 percent tax rate, immediate

       increase in posted prices, and further successive increases.

 •     February 24: Algeria nationalizes 51 percent of French oil concessions[1].

 •     April 2: Libya concludes five weeks of negotiations with Western oil companies in Tripoli on

       behalf of itself, Saudi Arabia, Algeria and Iraq. Agreement raises posted prices of oil

       delivered to Mediterranean from $2.55 to $3.45 per barrel; provides for a 2.5 percent

       annual price increase plus inflation allowance; raises tax rate from a range of 50–58

       percent to 60 percent of posted price.

 •     July 31: Venezuela's Hydrocarbons Reversion Law mandates gradual transfer to

       government ownership of all "unexploited concession areas" by 1974 and "all their residual

       assets" by 1983.

 •     August 15: U.S. Government institutes Phase I price controls. Invoking the powers granted

       to the president by the Economic Stabilization Act of 1970, President Richard Nixon signs

       Executive Order 11615 which orders 90-day nationwide freeze on all wages, prices, salaries

       and rents.


                                                                                 P a g e 139 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.140 Filed 08/28/20 Page 140 of 216

     EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 •     September 22: OPEC directs members to negotiate price increases to offset the devaluation

       of the U.S. dollar.

 •     November: U.S. Phase II price controls begin. Plan is to allow for gradual 2–3 percent

       annual price increases, however, domestic petroleum prices remain at Phase I levels.

 •     December 5: Libya nationalizes British Petroleum concession.


 1972


       •   January 20: Six exporting countries – Abu Dhabi, Iran, Iraq, Kuwait, Qatar and Saudi

           Arabia – conclude ten days of meetings with Western oil companies. An agreement is

           reached to raise the posted price of crude by 8.49 percent to offset the loss in value of oil

           concessions attributable to the decline in value of the U.S. dollar.

       •   March 11: OPEC threatens "appropriate sanctions" against companies that "fail to

           comply with ... any action taken by a Member Country in accordance with [OPEC]

           decisions."

       •   June 1: Iraq nationalizes Iraq Petroleum Company's (IPC) concession owned by British

           Petroleum, Royal Dutch Shell, Compagnie Francaise des Petroles, Mobil and Standard

           Oil of New Jersey (now Exxon). The concessions were valued at over one billion dollars.

       •   June 9: In a show of support for Iraq, OPEC moves to prevent companies whose

           interests were nationalized in Iraq from increasing production elsewhere; appoints

           mediators between Iraq and IPC.

       •   September 30: Libya acquires a 50 percent interest in two ENI concessions.

       •   October 27: OPEC approves plan providing for 25 percent government ownership of all

           Western oil interests operating within Kuwait, Qatar, Abu Dhabi and Saudi Arabia


                                                                                   P a g e 140 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.141 Filed 08/28/20 Page 141 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

        beginning on January 1, 1973, and rising to 51 percent by January 1, 1983. (Iraq

        declines to agree.) Agreements signed on December 21.


 1973


    •   January 11: U.S. Phase III price controls begin. Allows for voluntary instead of

        mandatory price control on all U.S. prices. This does not prevent a sharp rise in heating

        oil prices caused by a severe winter and shortage of product.

    •   January 17: U.S. President Richard Nixon suspends mandatory oil import quota on No.

        2 heating oil through April 30.

    •   January 23: Shah of Iran announces that the 1954 operating agreement between a

        consortium of oil companies and Iran will not be renewed when it expires in 1979. The

        consortium was formed in 1954 as a means to settle a dispute between a new ministry in

        Iran and the Anglo-Iranian Oil Company (AIOC). The consortium included Standard Oil

        of New Jersey, Standard Oil of California, SOCONY-Vacuum, the Texas Company, Gulf,

        Royal Dutch-Shell, the Compagnie Francaise de Petroles, and the AIOC.

    •   February 28: Iraq and IPC reach an agreement on compensation for nationalization.

    •   March: Special Rule No. 1 reimposes mandatory (Phase II) price controls on the 23

        largest oil companies. Smaller companies, representing 5 percent of the market, enjoy

        uncontrolled prices.

    •   March 16: Shah of Iran and Consortium members agree to nationalize all assets

        immediately in return for an assured 20-year supply of Iranian oil.

    •   March 16: OPEC discusses raising prices to offset decline of U.S. dollar value.

    •   April 1: OPEC increases posted prices by 5.7 percent.


                                                                              P a g e 141 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.142 Filed 08/28/20 Page 142 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

    •   April 18: U.S. Government ends Mandatory Oil Import Program. Program, established

        in 1959 by President Eisenhower, had limited imports of crude and product east of the

        Rocky Mountains to a percentage of domestic crude production.

    •   June 1: Eight OPEC countries raise posted prices by 11.9 percent.

    •   June 11: Libya nationalizes Bunker Hunt concession; Nigeria acquires 35 percent

        participation in Shell-BP concession.

    •   June 14: Nixon administration imposes 60-day economy-wide price freeze, superseding

        Special Rule No. 1 for oil companies.

    •   August :Libya nationalizes 51 percent of Occidental Petroleum concession and of the

        Oasis consortium.

    •   August 17: U.S. President Richard Nixon's Cost of Living Council imposes two-tier price

        ceiling on crude petroleum sales: production of "old" oil (that produced at or below 1972

        levels from existing wells) to be sold at March 1973 prices plus 35 cents; production of

        "new" oil (that produced above 1972 levels from existing wells and oil produced from

        new wells) to be sold at uncontrolled prices.

    •   September 1: Libya nationalizes 51 percent of nine other companies' concessions: Esso,

        Libya/Sirte, Mobil, Royal Dutch Shell, Gelensberg, Texaco, SoCal, Libyan-American

        (ARCO), and Grace.

    •   September 5: Conference of less developed countries approves forming "producers'

        associations", calls for withdrawal of Israeli forces from occupied Arab lands.

    •   September 15: OPEC supports price hikes and designates six Gulf countries to negotiate

        collectively with companies over prices. Other members to negotiate individually.




                                                                              P a g e 142 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.143 Filed 08/28/20 Page 143 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

    •   September :Kuwait rejects gradual participation increase plan, insists on immediate 60

        percent participation.

    •   October 6: Beginning of fourth Arab-Israeli War.

    •   October 7: Iraq nationalizes Exxon and Mobil shares in Basrah Petroleum Company

        representing 23.75 percent equity in the company.

    •   October 8: OPEC meets with oil companies to discuss revision of 1971 Tehran

        agreement and oil prices. Negotiations fail.

    •   October 16: The Gulf Six (Iran, Iraq, Abu Dhabi, Kuwait, Saudi Arabia and Qatar)

        unilaterally raise the posted price of Saudi Light marker crude 17 percent from $3.12 to

        $3.65 per barrel and announce production cuts.

    •   October 17: OPEC oil ministers agree to use oil weapon in Arab–Israeli War, mandate

        cut in exports, and recommend embargo against unfriendly states.

    •   October 19: Saudi Arabia, Libya, and other Arab states proclaim an embargo on oil

        exports to the United States.

    •   October 23: Arab oil embargo extended to the Netherlands.

    •   November 5: Arab producers announce 25 percent cut in production below September

        levels. Further cuts of five percent are threatened.

    •   November 18: Arab oil ministers cancel the scheduled 5 percent cut in production for

        EEC.

    •   November 23: Arab summit conference adopts open and secret resolutions on the use of

        the oil weapon. Embargo extended to Portugal, Rhodesia, and South Africa.

    •   November 27: U.S. President Richard Nixon signs the Emergency Petroleum Allocation

        Act (EPAA). Authorizes petroleum price, production, allocation and marketing controls.


                                                                             P a g e 143 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.144 Filed 08/28/20 Page 144 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

    •   December 9: Arab oil ministers announce a further production cut of 5 percent for

        January for non-friendly countries.

    •   December 22: OPEC Gulf Six decides to raise the posted price of marker crude from

        $5.12 to $11.65 per barrel effective January 1, 1974.

    •   December 25: Arab oil ministers cancel January 5 percent production cut. Saudi

        Arabian oil minister promises 10 percent OPEC production rise.


 1974


    •   January 7–9: OPEC decides to freeze posted prices until April 1.

    •   January 29: Kuwait announces 60 percent government participation in BP-Gulf

        concession; Qatar follows on February 20.

    •   February 11: Washington Energy Conference opens. Attended by 13 industrial and oil

        producing nations. Called by U.S. to resolve the international energy problems through

        economic cooperation among nations. Henry Kissinger unveils Nixon Administration's

        seven-point "Project Independence" plan to make the U.S. energy independent. Libya

        nationalizes three U.S. oil companies that had not agreed to 51 percent nationalization in

        September.

    •   February 12–14: Heads of state of Algeria, Egypt, Syria, and Saudi Arabia discuss oil

        strategy in view of the progress in Arab–Israeli disengagement.

    •   March 18: Arab oil ministers announce the end of the embargo against the United States,

        all except Libya.

    •   May 18: Nigeria announces 55 percent government participation in all concessions.




                                                                             P a g e 144 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.145 Filed 08/28/20 Page 145 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

    •   June 1–3: Arab oil ministers decide to end most restrictions on exports of oil to the

        United States but continue embargo against the Netherlands, Portugal, South Africa, and

        Rhodesia.

    •   June 4: Saudi Arabia announces that it will increase its participation in Aramco to 60

        percent. Abu Dhabi and Kuwait follow in September. Increases are retroactive to

        January 1.

    •   June 13: IMF establishes its "oil facility", a special fund for loans to nations whose

        balance of payments have been severely affected by high oil prices.

    •   July 10–11: OPEC lifts the embargo against the Netherlands.

    •   September 6: Saudi Arabia increases its buy-back price from 93 percent to 94.9 percent

        of posted price.

    •   September 13: OPEC instructs its Secretary General to "carry out a study of supply and

        demand in relation to possible production controls."

    •   Oct-November: Saudi Arabians raise tax rate to 85 percent and royalty rate to 20

        percent.

    •   November 15: International Energy Agency formed in Paris within OECD framework.

        Saudi Arabia, Qatar, and United Arab Emirates announce a slight reduction in posted

        prices and tax rates.

    •   December U.S. Crude Oil Entitlements Program enacted, retroactive to November 1974.

    •   December 22: Iraq announces plans to increase its production capacity to 3.5 Mbbl/d

        (560,000 m3/d) by 1975 and to 6 Mbbl/d (950,000 m3/d) by 1981.


 1975



                                                                               P a g e 145 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.146 Filed 08/28/20 Page 146 of 216

     EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 •     January 1: U.S. Federal oil depletion allowance eliminated for large producers.

 •     January 13: Business Week publishes Kissinger interview hinting at military action against

       oil countries in case of "actual strangulation."

 •     April 7–15: Preliminary meeting in Paris on world economic crisis between oil-exporting

       (Algeria, Saudi Arabia, Iran, Venezuela), oil-importing (European countries, U.S., Japan),

       and non-oil Third World countries (India, Brazil, Zaire). Talks collapse after nations fail to

       decide whether agenda should focus on oil/energy issues or have a broader economic scope.

 •     April 9: Twenty-four OECD members sign an agreement to establish a $25 billion lending

       facility to provide assistance to industrial nations hurt by high oil prices.

 •     June 13: World Bank establishes its "Third Window", a fund to make loans to countries too

       rich to qualify for "soft" no-interest loans, but too distressed to afford loans at the prevailing

       normal lending rates. Action represents significant cooperation between oil-exporting and

       industrial nations.

 •     September 24: OPEC announces a 15 percent increase in government per barrel revenues as

       of October 1.

 •     October 28: Venezuela and foreign oil companies agree on nationalization as of January 1,

       1976.

 •     December 1: Kuwait and Gulf and BP agree on terms of nationalization.

 •     December 9: Iraq completes nationalization by taking over the BP, CFP, and Shell shares of

       the Basrah Petroleum Company.

 •     December 22: U.S. President Gerald Ford signs the Energy Policy and Conservation Act

       (EPCA) effective February 1976. Authorizes the establishment of the Strategic Petroleum

       Reserve (SPR), participation in International Energy Program, and oil price regulation.


                                                                                       P a g e 146 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.147 Filed 08/28/20 Page 147 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 1976


    •   February: EPCA 3-tier price regulation begins. Small changes in Entitlements Program.

    •   April - May: Lebanese civil war causes a drop in Iraq exports through trans-Lebanon

        pipelines to the Mediterranean.

    •   May: OPEC issues press release vowing to "take appropriate measures" to protect

        OPEC interests in light of protectionist actions by certain countries.

    •   September 1: U.S. stripper well oil prices decontrolled.

    •   December 14: 640 $3 oil tanker Argo Merchant runs aground on the Nantucket Shoals,

        spilling 7.6 million US gallons (29,000 m3) of No. 6 fuel oil.

    •   December: Moderates and OPEC "hawks" disagree on how fast oil prices should rise.

        Saudi Arabia and United Arab Emirates increase prices by 5 percent, others by 10

        percent.


 1977


    •   January: OPEC goes to two-tier pricing (Saudi Arabia and United Arab Emirates use

        $12.09 per barrel and other OPEC countries use $12.70per barrel).

    •   May: Fifty percent of Saudi Arabia's 10 Mbbl/d (1,600,000 m3/d) production is halted

        briefly due to fire damage to separation facility in Abqaiq field. Prices increase slightly.

    •   July: OPEC prices reunified at $12.70 per barrel as Saudi Arabia and UAE fall into line,

        then official price rises to $13.66 per barrel.

    •   October 23: Dry dock complex opens at Bahrain; only facility between Portugal and

        Singapore capable of servicing VLCCs.



                                                                                 P a g e 147 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.148 Filed 08/28/20 Page 148 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 1978


    •   January: Student protests against government of Mohammad Reza Pahlavi, Shah of Iran,

        begin, touching off a wave of political unrest and violent clashes between police and

        demonstrators. Throughout the year increasing anti-Shah activities are led by Muslim

        fundamentalists seeking to establish a Muslim state.

    •   March: Amoco Cadiz tanker runs aground off the coast of France, spilling 1.6 million

        barrels (250,000 m3) of crude oil. (Largest crude spill to date.)

    •   June Iran and Saudi Arabia block efforts of OPEC price hawks to fix the price of OPEC

        oil in a currency more stable than the U.S. dollar. Say world economy cannot support

        associated price increases. Are accused by hawks of being U.S. agents.

    •   September: Shah puts Iran under military rule. Muslim leader Noori arrested in

        crackdown of opposition groups.

    •   October: Iranian strikes; departure of foreign technicians. Pipeline fire drops Iraqi

        production from 600,000 to 300 million barrels per day (48,000,000 m3/d).

    •   November: Iranian oil production starts dropping.

    •   December: Iranian production hits 1.5 Mbbl/d (240,000 m3/d) in mid-December;

        500,000 on December 27, a 27-year low. OPEC production rises 1.6 MMBD over two

        months due to increased Saudi production.

    •   December 17: OPEC decides on a 14.5 percent price increase for 1979, to be

        implemented quarterly.


 1979


    •   January: First emergency crude oil Buy-Sell Program allocations.

                                                                              P a g e 148 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.149 Filed 08/28/20 Page 149 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

    •   January 16: Shah leaves Iran on vacation, never to return. Bakhtiar government

        established by the Shah to preside until unrest subsides.

    •   January 20: Saudi Arabia announces drastic cut in first-quarter production. 9.5 MMBD

        ceiling imposed. Although actual cuts never reach announced levels, spot prices of

        Middle East light crudes rise 36 percent.

    •   January 20: One million Iranians march in Tehran in a show of support for the exiled

        Ayatollah Khomeini, fundamentalist Muslim leader.

    •   February 12: Bakhtiar resigns as prime minister of Iran after losing support of the

        military.

    •   March 5: Iran resumes petroleum exports.

    •   Spring: Gasoline shortage/world oil glut.

    •   March 26: OPEC makes full 14.5 percent price increase for 1979 effective on April 1.

        Marker crude raised to $14.56 per barrel.

    •   May: DOE announces $5 per barrel entitlement to importers of heating oil. Saudi Arabia

        announces intention to increase direct sales and to sell less through Aramco. Both

        announcements send prices higher.

    •   June 1: Phased oil price decontrol begins. Involves gradual 28 month increase of "old"

        oil price ceilings, and slower rate of increase of "new" oil price ceilings.

    •   June 26–28: OPEC raises prices average of 15 percent, effective July 1.

    •   October: Buy-Sell Program sales average more than 400,000 bbl/d (64,000 m3/d) from

        October 1979 through March 1980 - highest level since February 1976, due to

        emergency allocations.




                                                                                P a g e 149 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.150 Filed 08/28/20 Page 150 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

    •   October: Canada eliminates light crude oil exports to U.S. refiners, except for those

        exports required by operational constraints of pipelines.

    •   November 4: Iran takes western hostages.

    •   November 12: U.S. President Jimmy Carter orders cessation of Iranian imports to U.S.

    •   November 15: Iran cancels all contracts with U.S. oil companies.

    •   December 13: Saudi Arabia raises marker crude price to $24 per barrel.




 See: 1980-1989 world oil market chronology


 1980


    •   March 1: Windfall Profits Tax enacted.

    •   May: Saudi Light raised to $28.00 per barrel, retroactive to April 1.

    •   April–September: Buy-Sell Program allocations drop to average of 120,000 bbl/d

        (19,000 m3/d) for period April to September 1980.:

    •   September 17: Iraq breaks 1975 treaty with Iran and proclaims sovereignty over Shatt

        al-Arab waterway.

    •   September 23: Iraq invades Iran. Mutual bombing of installations.

    •   November 10: Iraq captures southern port of Khorramshahr.

    •   November 20–24: U.N. Gulf War mediator Olof Palme makes first unsuccessful peace

        shuttle between Tehran and Baghdad.

    •   December: Collapse of OPEC's pricing structure. Saudis use $32 per barrel marker;

        others use $36 per barrel benchmark.


                                                                                P a g e 150 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.151 Filed 08/28/20 Page 151 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 1981


 Saudis flood market with inexpensive oil in 1981, forcing unprecedented price cuts by OPEC

 members. In October, all 13 OPEC members align on a compromise $32 per barrel benchmark.

 Later, benchmark price is maintained, but differentials are adjusted.


    •   January: Iraq repels first major Iranian offensive.

    •   January 28: U.S. President Ronald Reagan lifts remaining domestic petroleum price and

        allocation controls originally scheduled to expire in September 1981.

    •   April: After meetings in Baghdad and Teheran, attempts by nine Islamic Conference

        leaders to mediate peace between Iraq and Iran fail.

    •   August: Windfall profits tax reduced.

    •   September 27–28: Iran defends its besieged port of Abadan, driving back Iraqi forces.

    •   October: OPEC reaches an agreement to unify crude price at $32 per barrel through

        1982 and sets an ultimate price ceiling of $38 per barrel.

    •   November 29: Major Iranian offensive mounted on central front.


 1982


 Indications of a world oil glut lead to a rapid decline in world oil prices early in 1982. OPEC

 appears to lose control over world oil prices.


    •   March: Damascus closes Iraq's 400,000 bbl/d (64,000 m3/d) trans-Syrian oil export

        pipeline to show support for Iran.

    •   March 11: U.S. boycotts Libyan crude.

    •   May 24:Iran recaptures Khorramshahr.

                                                                                P a g e 151 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.152 Filed 08/28/20 Page 152 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

    •   June: Iran demands $150 billion in war reparations; pledges war until Iraq's Hussein

        stands trial.

    •   June 10: Iraq declares unilateral cease-fire.

    •   Jul 13: Iran launches first attack into Iraq.


 1983


 Oil glut takes hold. Demand falls as a result of conservation, use of other fuels and recession.

 OPEC agrees to limit overall output to 17.5 Mbbl/d (2,780,000 m3/d). OPEC agrees to

 individual output quotas and cuts prices by $5 to $29 per barrel.


    •   March 30, 1983 New York Mercantile Exchange (NYMEX) begins trading in crude oil

        futures

    •   April: Iraq increases missile attacks on Iran.

    •   July 20–30: Iran moves into northern Iraq. Casualties top 13,800 in ten days.

    •   July 26: U.S. threatens action to preserve navigation in Persian Gulf.

    •   July–August : Heavy fighting and casualties in Iran–Iraq War.

    •   October: Iran attacks northern Iraq, threatening Kirkuk–Ceyhan Oil Pipeline.


 1984


    •   February - March: Iran captures Najnoon Islands.

    •   March 27: Beginning of "tanker war." Over the next nine months, 44 ships, including

        Iranian, Iraqi, Saudi Arabian and Kuwaiti tankers, are attacked by Iraqi or Iranian

        warplanes or damaged by mines.

    •   March–June: Iran mobilizes 500,000 troops to southern front. No offensive materializes.

                                                                               P a g e 152 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.153 Filed 08/28/20 Page 153 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

    •   May 26: U.S. President President Ronald Reagan rules out U.S. military intervention.

    •   June: Civilian target truce in Iran–Iraq War.

    •   October: Norway and Britain cut prices in response to falling spot market. Nigeria

        follows, renewing pressure on OPEC price cuts.

    •   October 17: OPEC cuts production to 16 Mbbl/d (2,500,000 m3/d), but agreement is

        negated by cheating and price-discounting.


 1985


    •   January: Nine OPEC members adjust prices to cut gap between light and heavy crudes

        from $4 to $2.40 per barrel. Saudi light price cut one dollar to $28 per barrel.

    •   March 11–19: Iranian offensive; heavy casualties.

    •   May–June: "Battle of the cities" - heavy bombing from both Iran and Iraq.

    •   June: OPEC output falls to 20-year low of 13.7 Mbbl/d (2,180,000 m3/d).

    •   June: Iran begins hit-and-run raids on Iraq.

    •   July: OPEC loses customers to cheaper North Sea oil. More OPEC price cuts.

    •   Aug: Saudi Arabia links prices to spot market. Output rises from 2 Mbbl/d

        (320,000 m3/d) in August to 5 Mbbl/d (790,000 m3/d) in early 1986.

    •   Aug 15: First Iraqi air raid on Iran's main oil export terminal, Kharg Island.

    •   November 6: Exploratory well in Ranger, Texas, blows out, spilling 150,000 bbl

        (24,000 m3) of crude oil.

    •   December: OPEC output hits 18 Mbbl/d (2,900,000 m3/d) boosting a glut and triggering

        a price war.


 1986

                                                                              P a g e 153 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.154 Filed 08/28/20 Page 154 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 Average world oil prices fall by over 50 percent in 1986. There is wide use of netback pricing in

 1986.


    •    February 3–4: OPEC fails to agree upon a production accord after a two-day meeting in

         Vienna.

    •    February: Iran captures southern Faw peninsula, starts northern offensive.

    •    May 7: Iraq bombs Tehran refinery.

    •    June: OPEC production-cut talks fail, ending in a tentative majority pact on an average

         1986 ceiling of 17.6 Mbbl/d (2,800,000 m3/d).

    •    June 8: Iraqi jets attack Assadabad satellite station.

    •    July: Brent price dips under $9 per barrel. OPEC production rises to 20 Mbbl/d

         (3,200,000 m3/d).

    •    Jul 27: Iraqi jets attack central Iranian city of Arak. Iran threatens missile attack of gulf

         states supporting Iraq.

    •    Aug 2: Hussein offers peace in open letter to Iran.

    •    Aug 4: Reports of probable OPEC agreement on output quotas sends oil prices higher.

    •    Aug 12: Iran fires missile at refinery near Baghdad. Iraq raids Iranian terminal at Sirri

         Island severely disrupting Iranian exports.

    •    December 19: OPEC reaches an accord that would cut production by seven percent for

         the first six months of 1987 (from 17 Mbbl/d (2,700,000 m3/d) to 16 Mbbl/d

         (2,500,000 m3/d)) and would raise prices immediately toward a target world oil price of

         $18 per barrel.


 1987


                                                                                 P a g e 154 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.155 Filed 08/28/20 Page 155 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

    •   January: OPEC price accord begins to deteriorate.

    •   February: OPEC majors stick to fixed prices.

    •   Jun-Aug: Gulf war escalates.

    •   December: OPEC meeting failure.


 1988


    •   February: OPEC price meeting set.

    •   March: OPEC/Non-OPEC meeting failure.

    •   July: Iran accepts cease fire.

    •   October 14: Crude oil prices jump in anticipation of possible production accord at Gulf

        Cooperation Council meeting set for October 16.

    •   November 28: OPEC reaches production accord. Six-month agreement to set production

        at 18.5 Mbbl/d (2,940,000 m3/d). Although the recent OPEC quota had been 19.0 Mbbl/d

        (3,020,000 m3/d), actual OPEC production had been closer to 21.0 Mbbl/d

        (3,340,000 m3/d).

    •   December: Fulmar/Brent outages.


 1989


    •   March: Exxon tanker Valdez runs aground, spilling 11 million US gallons (42,000 m3) of

        crude oil in the waters of Prince William Sound's Bligh Reef. Oil prices react upward to

        news of the spill and to potential shortages on the west coast caused by refinery fires

        there.

    •   June: OPEC raises their production ceiling to 19.5 Mbbl/d (3,100,000 m3/d).


                                                                               P a g e 155 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.156 Filed 08/28/20 Page 156 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 The 1990s[edit]


 See: 1990-1999 world oil market chronology


 1990


    •   Aug: Iraq invades Kuwait. Crude and product prices soar upward; exchange markets

        react wildly to any middle east news events; cash markets dominate prices after trading

        hours; jet fuel prices rise to record spreads over other products due to increase in

        defense demand. In late August, OPEC president fails to revive floundering attempts to

        organize a formal OPEC meeting to discuss crisis/production strategies. Informal

        meetings held in Vienna result in record price falls. Conflicting reports of promises to

        increase OPEC output to compensate for embargo of Iraq and Kuwait oil further

        compound market uncertainties.

    •   Aug 2: Iraq invades Kuwait. Bush orders troops to Saudi Arabia.

    •   Aug 27: Market prices plunge as OPEC nears informal agreement to increase output to

        cover 4 Mbbl/d (640,000 m3/d) shortfall due to invasion. Cash market trading

        experiences abrupt decline.

    •   September 6: U.S. citizen is shot in Kuwait. API reports 4.4 Mbbl (700,000 m3) weekly

        draw in domestic crude stocks. Oil markets surge on aggressive U.S. statements toward

        Iraq.

    •   September 21: Reports that U.S refinery problems will lead to a 200,000 bbl/d

        (32,000 m3/d) loss in capacity and aggressive remarks by Saddam Hussein send crude

        prices to new highs.



                                                                               P a g e 156 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.157 Filed 08/28/20 Page 157 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

    •   September 24: Iraq invades the French and Dutch missions in Kuwait; French President

        Mitterrand called the action a violation of international law; a U.S. warship boards an

        Iraqi-flagged tanker bound for the port of Basrah.

    •   September 18: Crude prices outpace increases in product prices and there is talk of

        cutting refinery runs.

    •   September 20: Poor refining margins.

    •   September 24: Saddam Hussein states his willingness to strike first and his intention to

        damage oil fields in the region if Iraq does strike.

    •   October 1: Saddam Hussein says he may be willing to negotiate the occupation of Kuwait

        and would consider foreign participation in negotiations.

    •   October 3: API reports a 9 MMB weekly U.S. crude inventory draw.

    •   Oct. 9: Fear of war and long-term supply disruptions as Hussein threatens Israel.

    •   October 10: API reports crude inventories dropped by more than 4 MMB in the last

        week.

    •   October 11: Libya's Qadhafi says Israel must be eliminated, and U.K. Foreign Secretary

        Hurd says force would be used if Iraq doesn't withdrawal from Kuwait.

    •   November 5: Reports of increasing Saudi production and lower world demand.

    •   November 6: Iran's oil-producing region suffers a serious earthquake.

    •   November 7: API reports 5 MMB U.S. crude inventory weekly increase.

    •   November 8: Unconfirmed rumors that Bush would announce an airlift of supplies to

        U.S. embassy in Kuwait, which could ultimately trigger a military clash.

    •   November 13: Saudis ask U.S. for rights to bid on SPR crude.

    •   November 19: Report that Iraq will bolster its forces in Kuwait.


                                                                              P a g e 157 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.158 Filed 08/28/20 Page 158 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

    •   November 20: API reports crude inventory drop in U.S. of more than 4 MMB; Saddam

        Hussein announces plans to release German hostages; Soviet Union shows reluctance to

        endorse the use of force against Iraq.

    •   November 21: French President François Mitterrand voices support of a proposed U.N.

        resolution that would authorize the use of force in the Persian Gulf.

    •   November 26: U.S. proposes addition to U.N. resolution that would require Iraq's

        withdrawal from Kuwait by January 1.

    •   November 29: U.N. Security Council approves U.S.-sponsored resolution authorizing the

        use of force in the Persian Gulf if Iraq does not withdrawal from Kuwait by Jan. 15,

        1991.

    •   November 30: U.S. President George H. W. Bush offers to send Secretary of State James

        Baker to Baghdad to meet with Hussein.

    •   December 4: An Iraqi official report that Iraq will withdraw if it can retain control of the

        Rumailah field and keep Bubiyan and Werbah islands; also says that demands that the

        Palestinian issue be treated separately would not be surmountable.

    •   December 5: Iraq announces willingness to speak with U.S. about resolving the Persian

        Gulf crisis.

    •   December 13: Secretary of State Baker questions Iraq's seriousness about Middle East

        peace.

    •   December 18: Bush reiterates his "no concessions" stance against Iraq.


 1991


    •   January 4: Reports Iraq will accept U.S. offer for talks in Geneva.


                                                                                P a g e 158 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.159 Filed 08/28/20 Page 159 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

    •   January 7: Saddam Hussein prepares his troops for what he says will be a long violent

        war against the U.S.

    •   January 9–14: At Geneva talks, Baker says that "regrettably" Iraqi Foreign Minister

        Aziz has indicated no softening in Iraq's position. Peace talks break down, but there is

        still talk of a peaceful solution to the crisis.

    •   January 15: Report that Iraq has a new peace initiative.

    •   January 16: U.S. begins air attack against Iraqi military targets. President Bush directs

        drawdown of Strategic Petroleum Reserve (SPR). U.S. Secretary of Energy James

        Watkins orders 33.75 MMB drawdown. Crude oil prices drop $9–10 per barrel in one

        day after having risen $3–5 per barrel during the first half of January.

    •   January 17: Reports of early U.S. and allied success against Iraqi forces; DOE issues

        SPR sales notice.

    •   January 18: Iraqi Scud missiles land in Israel.

    •   January 22: Kuwaiti oil facilities are destroyed by Iraq and more Iraqi missile attacks on

        Saudi Arabia.

    •   January 30: DOE selects 13 firms to purchase 17.3 MMB of SPR crude oil.

    •   February: Surplus of unsold oil held by oil producers reaches 80–90 MMB.

    •   February 5: First SPR oil delivered to commercial buyers.

    •   February 15: Daily market volatility as Hussein mentions withdrawal, but Bush calls his

        offer a "cruel hoax."

    •   February 26: Signs of Iran crude now an option for U.S. refiners, but no imports from

        Iran likely in near future.




                                                                              P a g e 159 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.160 Filed 08/28/20 Page 160 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

    •   February 28: War ends. U.N. troops move into Kuwait City. Saddam Hussein orders

        troops out of Kuwait. Iraqi soldiers ignite Kuwaiti oil fields during their retreat.

    •   March 1: News that Kuwait will need to import crude in the short term.

    •   March 12: OPEC announces production cut to 22.3 Mbbl/d (3,550,000 m3/d).

    •   March 13: API reports a 6 MMB weekly domestic crude inventory draw; Saudi Arabia

        and Iran say OPEC production cuts will take effect April 1.

    •   March 19: Gorbachev says the Soviet Union will cut its oil exports by nearly half.

    •   March 25: Nigerian crude becomes competitive in U.S. Gulf Coast as Nigeria cuts crude

        prices.

    •   April 25: Iraq expects to resume crude and product exports by July.

    •   June 3: Kuwait asks GCC members to produce 800,000 bbl/d (130,000 m3/d) of oil on its

        behalf.

    •   Aug: Unsuccessful coup attempt against Soviet President Gorbachev has minimal effect

        on oil markets.

    •   Oct: Soviet Union suspends petroleum product exports as its fuel shortages grow.

        NYMEX futures price for WTI climbs nearly $2, ending at $24 per barrel.

    •   November: Last of Kuwait oil well fires extinguished by well control teams.

    •   November: U.S. Senate filibuster causes withdrawal of an Alaska National Wildlife

        Refuge (ANWR) pro-leasing bill.

    •   December: Soviet Union collapses as a series of events precipitated by Ukrainian vote

        for independence leads to formation of Commonwealth of Independent States (CIS).


 1992



                                                                                P a g e 160 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.161 Filed 08/28/20 Page 161 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

    •   January: Kuwait reports oil production of 400,000 bbl/d (64,000 m3/d); insists on

        restoration of its pre-invasion OPEC quota of 1.5 Mbbl/d (240,000 m3/d).

    •   March: United Nations threatens sanctions against Libya for its refusal to extradite

        suspected terrorists.

    •   March: CIS announces that 1991 crude exports dropped by 52%.

    •   May: Saudi Arabia supports a crude oil price hike during a late-month OPEC meeting.

        NYMEX Futures prices exceed $22 per barrel.

    •   Oct: OPEC production reaches highest level in more than a decade at 25.25 Mbbl/d

        (4,014,000 m3/d).

    •   December: U.S.A., Mexico, and Canada sign the North American Free Trade Agreement

        (NAFTA).


 1993


    •   July: Oil prices plunge on speculation that Iraq will accept U.N. missile test site

        inspections and receive approval to resume oil exports.

    •   November: Combination of OPEC overproduction, surging North Sea output, and weak

        demand lowers the price of Brent to near $15 per barrel.


 1994


    •   April: Oil Prices firm on strength of institutional shifting of U.S. investment funds from

        equity and bond markets to cash and commodities.

    •   Apr-September: Nigerian production disrupted by oil workers' strike in response to

        imprisonment of apparent winner of presidential elections.


                                                                               P a g e 161 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.162 Filed 08/28/20 Page 162 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 1995


    •   January 14: Mexico pledges profits from state-owned Pemex's $7-billion-per-year oil

        revenues in an effort to secure U.S. congressional approval of $40-billion worth of loan

        guarantees. Subsequently, President Clinton approved a $20-billion U.S. aid package for

        Mexico. (DMN)

    •   January 30: Norway's Statoil announces that a newly formed consortium of 11 oil

        companies will develop a plan to supply Norwegian natural gas to the European

        continent. Three Norwegian companies recently signed a contract with Gaz de France to

        bring 1.4 trillion cubic feet (40 km3) of Norwegian gas to France between 2001 and

        2027. (DJ)

    •   February 28: The Pentagon announces that it monitored Iranian installation of surface-

        to-air Hawk missiles in the Strait of Hormuz. The Iranians also have taken possession of

        and fortified the nearby Abu Musa and the Tunb Islands, which are claimed by both Iran

        and the United Arab Emirates (UAE). (DJ)

    •   June 14: After OPEC's semi-annual meeting in Vienna, President Ida Bagus Sudjana

        discloses the Organization's intention to roll over its present crude oil production ceiling

        of 24.52 million barrels per day (3,898,000 m3/d). The announcement is followed by a

        trip to Norway by Saudi Arabian Oil Minister Hisham M. Nazer. Upon arriving, the

        Saudi Minister asks Norwegian Minister of Industry and Energy Jens Stoltenberg to

        restrain his country's oil production in the hopes of stabilizing world oil prices. (FT, DJ)

    •   June 30: Exxon signs a $15.2-billion deal to develop oil and gas fields near Russia's

        Sakhalin Island. The Sakhalin I project will develop the offshore Shayvo, Odoptu, and

        Arkutun-Dagi fields that together are estimated to contain 2.5 billion barrels

                                                                               P a g e 162 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.163 Filed 08/28/20 Page 163 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

        (400,000,000 m3) of crude oil and 15 trillion cubic feet (420 km3) of natural gas. Exxon

        has a 30 percent stake in the project. (NYT, DJ)

    •   July 6: Venezuela's Congress approves the country's first investment law allowing for

        foreign participation in oil exploration and production. The newly passed "model

        agreement" authorizes the state-owned oil company Petroleos de Venezuela S.A.

        (PDVSA) to offer 10 exploration blocks to foreign investors. If oil is discovered, the

        government will maintain a majority stake in any joint venture formed to develop the new

        fields. (FT, DJ)

    •   July 27: Saudi Aramco awards the giant Shaybah oil field development project to U.S.-

        based Parsons Corporation. The $2.5-billion project will develop the 7-billion-barrels

        (1.1 km3) field, including the construction of crude oil production facilities, gas-oil

        separation plants, and a 372-mile (599 km) pipeline. The Shaybah field is located on the

        Saudi-UAE border and is expected to produce 500 million barrels per day

        (79,000,000 m3/d) after it comes online in 1999. (PON)

    •   July 28: Norwegian Finance Minister Sigbjorn Johnsen says that Norway should not

        lower its crude oil production in an attempt to boost world oil prices. Norwegian Oil

        Minister Jens Stoltenberg believes production cuts may be necessary if prices begin to

        fall. Minister Johnsen's remarks follow last month's visit by Saudi Arabian Oil Minister

        Hisham M. Nazer, who asked Minister Stoltenberg to cut Norway's crude oil production.

        (PON)

    •   Aug. 2: Saudi Arabia's King Fahd issues a decree replacing all members of the Council

        of Ministers who do not have blood ties so the royal Family. While most of the Council's




                                                                                P a g e 163 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.164 Filed 08/28/20 Page 164 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

        top positions are unaffected by the reshuffling, Oil Minister Hisham Nazer is replaced

        with Ali bin Ibrahim al-Naimi. (WSJ)

    •   Aug. 14: Iran's official news agency, IRNA, reports that Iran has been unable to sell 200

        million barrels per day (32,000,000 m3/d) of crude oil since the imposition of a unilateral

        oil embargo by the U.S. Iran increasingly has sold its crude oil on spot markets as

        opposed to long-term contracts. Larger purchases by France, Spain, Italy, China, India,

        Pakistan, and Thailand have failed to offset decreased demand by German and Japanese

        refiners. Before the U.S. embargo was announced in April 1995, U.S. companies were

        buying between 400,000 and 450 million barrels per day (72,000,000 m3/d), down from

        roughly 600 million barrels per day (95,000,000 m3/d) in 1994. (PON)

    •   August 28: Kuwaiti Oil Minister Abdul Mohsen al-Medej announces that his country will

        increase its oil production capacity to as much as 3.5 million barrels per day

        (560,000 m3/d) by 2005. (DJ)

    •   September 13: The Kuwaiti Oil Ministry states its intention to seek a 200-million-barrels-

        per-day (32,000,000 m3/d) increase to its current 2-million-barrels-per-day

        (320,000 m3/d) crude oil production quota at the November 1995 OPEC meeting in

        Vienna. The announcement comes amidst growing non-OPEC oil production and weak

        oil prices. (DJ)

    •   November 22: OPEC states that it will roll over its current oil production quota of 25.42

        million barrels per day (4,041,000 m3/d). The roll-over was widely anticipated because of

        slack world oil demand, rising non-OPEC production, and weak prices. (DJ, PON)

    •   November 29: U.S. President Bill Clinton approves legislation lifting a 22-year-old ban

        on exports of oil from the Alaskan North Slope (ANS). The ban was imposed after the oil


                                                                              P a g e 164 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.165 Filed 08/28/20 Page 165 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

        embargo by Arab oil producers in 1973. The lifting of the ban opened up about one-

        quarter of U.S. crude oil production for export, although no more than 7% of ANS crude

        was ever exported [1] and exports ceased in 2000. The ANS legislation also waives

        royalty payments on deep water oil and gas leases in the Gulf of Mexico. (WP)

    •   December 12: Speaking in New York during a U.S. visit by Angolan President Eduardo

        dos Santos, Joaquim David, president of the state-owned oil company, Sonangol, states

        that Angola will increase its crude oil production by 10 percent per year over the next

        five years, reaching 720 million barrels per day (114,000,000 m3/d) by the end of 1996

        and 1 million barrels per day (160,000 m3/d) by 2001. The statement comes amidst

        sporadic violence involving government forces and the rebel group UNITA, less than a

        year after a peace accord was signed ending the country's 20-year-old civil war. At the

        end of 1995, Angola had raised its crude oil production to 690 million barrels per day

        (110,000,000 m3/d). (PON, DJ)


 1997


 Sources include Dow Jones (DJ), Financial Times (FT), New York Times (NYT), and Platt's

 Oilgram News (PON), Washington Post (WP), and the Wall Street Journal (WSJ).


    •   January 17: Iraq agrees to talks concerning a U.N. plan to allow for the Iraqi sale of $1

        billion of oil for 90 days for a 180-day trial period. Under U.N. Resolution 986, proceeds

        from the sale would be used for humanitarian purposes. In the past, Iraq has opposed

        clauses 6 and 8b contained in Resolution 986. Clause 6 stipulates that oil exports under

        this plan must pass through the 1.6 Mbbl/d (250,000 m3/d) Iraq-Turkey pipeline, which

        currently is unusable because of sludge build-ups and pumping station damage. By most

                                                                              P a g e 165 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.166 Filed 08/28/20 Page 166 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

        estimates, the line would take a minimum of three months to repair. Clause 8b states that

        part of the proceeds from the sales would be disbursed under U.N. supervision to Kurdish

        provinces in northern Iraq. Negotiations between Iraq and the United Nations are

        scheduled to begin February 6, 1996. (FT, PON, DJ)

    •   January 30: Vice Admiral Scott Redd, commander of the U.S. Fifth Fleet based in the

        Persian Gulf, states that Iran test-fired a new anti-ship missile near the Strait of Hormuz

        on January 6. The missile reportedly has a range of 60 miles (100 km) and is viewed as a

        threat to regional security by U.S. naval forces operating in the area. Oil tankers carry

        about 15 Mbbl/d (2,400,000 m3/d) through the Strait. (DJ)

    •   April 24: In New York, the United Nations and Iraq end a third round of negotiations

        over Iraq's possible sale of $1 billion of oil for 90 days for a 180-day trial period. Under

        U.N. Resolution 986, proceeds from the sale would be used for humanitarian purposes.

        While both sides have reached agreement on most of the key issues, chief Iraqi negotiator

        Abdul Amir al-Anbari says that the United States and the United Kingdom have

        fundamentally altered the text of a proposed agreement which he had received from the

        United Nations early in the third round. Al-Anbari states that the changes have

        postponed any possible deal. The U.N.-Iraq talks are scheduled to restart on May 10.

        (DJ)

    •   April 30: In the United States, President Clinton approves the sale of $227 million of

        crude oil from the Strategic Petroleum Reserve. At current oil prices, roughly 12 million

        barrels (1,900,000 m3) would be sold. The Clinton Administration hopes that the sale will

        lower gasoline prices in the United States, which are at their highest levels in five years.

        (WSJ)


                                                                                P a g e 166 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.167 Filed 08/28/20 Page 167 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

    •   May 20: In New York, the United Nations and Iraq agree to U.N. Resolution 986, which

        provides Iraq with the opportunity to sell $1 billion of oil for 90 days for a 180-day trial

        period. Under the resolution, proceeds from the sale would be used for humanitarian

        purposes. The agreement comes following months of heated negotiations. Iraqi oil

        exports are expected to begin by the Fall of 1996, after a pumping station on the Iraq-

        Turkey pipeline is repaired and U.N monitoring and aid distribution facilities are put in

        place. Shortly after the agreement, the White House announces its decision to allow U.S.

        oil companies to purchase Iraqi oil exports. (FT, PON, WSJ)

    •   June 11: Exxon states that it will soon begin work on its $15-billion Sakhalin I oil and

        natural gas development in Russia's Far East. The Sakhalin I project will develop an

        estimated 5 billion barrels (790,000,000 m3) of oil and 15 trillion cubic feet (420 km3) of

        gas located in three offshore hydrocarbon fields. The $300 million appraisal program

        will include drilling one exploration well and conducting a 3-D seismic survey. The U.S.

        company says that it will start working despite ongoing differences with the Russian

        government over the country's new production sharing law, which is widely viewed as not

        offering adequate legal protection for foreign investment in the country's oil and gas

        sectors. (FT)

    •   June 20: The Venezuelan Congress approves eight, multibillion-dollar, profit-sharing

        deals which allow foreign oil companies to explore and produce oil in Venezuela for the

        first time since the country's 1975 nationalization of the oil industry. The deals could

        boost Venezuela's current oil production by 500,000 bbl/d (79,000 m3/d) by 2005.

        Foreign oil companies such as Amoco and British Petroleum are expected to sign final

        deals with state-owned PdVSA within 10 days and may begin working on their new land


                                                                                P a g e 167 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.168 Filed 08/28/20 Page 168 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

        by the third quarter of 1996. The eight blocks are estimated to hold between 7 and 11

        billion barrels (1.7×109 m3) of light crude oil reserves. (PON, DJ)

    •   July 7: OPEC issues a resolution announcing Gabon's withdrawal from the organization,

        effective January 1, 1995. Gabon had an OPEC quota of 287,000 bbl/d (45,600 m3/d).

        (FT)

    •   July 18: The United Nations formally approves an Iraqi aid distribution plan, a major

        step forward in the direction of allowing Iraq to sell oil under Resolution 986. (DJ)

    •   August 6: U.S. President Bill Clinton signs a new bill imposing sanctions on non-U.S.

        companies which invest over $40 million a year in the energy sectors of either Iran and

        Libya. Under the law, the President would be required to impose at least two of the

        following sanctions: import and export bans; lending embargoes from U.S. banks; a ban

        on U.S. procurement of goods and services from sanctioned companies; and a denial of

        U.S export financing. The European Union stated its opposition to the U.S. law and

        threatened retaliation. (FT)

    •   August 21: In Venezuela, a subsidiary of state-owned Petroleos de Venezuela (PdVSA),

        Corpoven, signs a memorandum of understanding (MOU) with U.S.-based ARCO. The

        MOU provides for a $3.5-billion joint venture to develop and upgrade roughly

        200,000 bbl/d (32,000 m3/d) of crude oil from the country's 270-billion Orinoco Heavy

        Oil Belt. The project will produce 9° API gravity crude oil in the Hamaca region and

        upgrade it to 25° API for export to U.S. refineries. The project will be implemented in

        three phases, the last of which will be completed in 2006. Another PdVSA subsidiary,

        Maraven, recently signed another, similar deal with Conoco. (PON, FT)




                                                                              P a g e 168 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.169 Filed 08/28/20 Page 169 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

    •   September 5: Following U.S. cruise missile strikes on military facilities in southern Iraq,

        crude oil prices rise as the market speculates when Iraq will begin exporting oil under

        U.N. Resolution 986. Benchmark Brent Blend for October rises above $22/barrel amidst

        the uncertainty. The U.S. attack follows an Iraqi-supported invasion of Kurdish safe

        haven areas in the country's northern area. Subsequently, President Bill Clinton states

        that the U.N. oil-for-food sale should be postponed indefinitely. (DJ)

    •   October 30: Exxon confirms that it is in talks with state-owned Qatar General Petroleum

        Corporation concerning the application of new technology to convert natural gas to

        petroleum products. Exxon believes that technology developed in a successful 200 bbl/d

        (32 m3/d) Anatural gas refinery project in Texas would work in Qatar, where a proposed

        $1-billion plant would be able produce between 50,000 bbl/d (7,900 m3/d) and

        100,000 bbl/d (16,000 m3/d) of middle distillate products. Under the proposal, Qatar's

        270 trillion cubic feet (7,600 km3) North field would supply between 0.5×109 cu ft

        (14,000,000 m3) and 1×109 cu ft (28,000,000 m3) per day of gas for use as feedstock. In

        the past, technological barriers and high costs have precluded the development of

        natural gas refineries. (WSJ)

    •   December 18: During a press conference, Iranian Deputy Foreign Minister Abbas

        Maleki states that Iran supports the free flow of oil through the Strait of Hormuz but

        reserves the option of closing off the shipping route if it is threatened. Iran recently has

        admitted to deploying anti-aircraft and anti-ship missiles on Abu Musa, an island

        strategically located near the Strait of Hormuz's shipping lanes. (DJ)

    •   December 30: The United Nations announces that a total of 21 contracts have been

        approved for the limited Iraqi oil sales under U.N. Resolution 986. The approved


                                                                                 P a g e 169 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.170 Filed 08/28/20 Page 170 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

        contracts will allow for 43.68 million barrels (6,945,000 m3) of oil to be exported in the

        first 90 days of the sale. At present, exports of 26.37 million barrels (4,192,000 m3) have

        been approved for the second 90-day period of the sale, which allows Iraq to sell up to $1

        billion worth of oil every 90 days for an initial 6-month period. In mid-December 1996,

        Iraq restarted the Kirkuk–Ceyhan pipeline, which is expected to carry up to

        450,000 bbl/d (72,000 m3/d) of oil under the sales agreements approved so far under

        U.N. Resolution 986. Iraq's remaining oil exports will flow through the Mina al-Bakr

        terminal. (NYT, DJ)


 1996


 Sources include Dow Jones (DJ), New York Times (NYT), and the Washington Post (WP).


    •   February 5: Japan's Ministry of Finance announces plans to cut import tariffs on crude

        oil and most petroleum products from April 1, 1997, in a phased process that will reduce

        the country's crude oil import tariff rate to zero in April 2002. (DJ)

    •   February 24: Qatar inaugurates the world's largest liquefied natural gas (LNG)

        exporting facility and formally launches Qatar Liquefied Gas Co., which will have total

        output capacity of 6 million tons per year of LNG. The facilities are part of a new $7.2

        billion industrial zone which also includes a seaport with a capacity to handle 25–30

        million tons of LNG annually. Qatar plans to build more gas liquefaction plants in the

        area to exploit its natural gas reserves of around 237 trillion cubic feet (6,700 km3). (DJ)

    •   April 1: A Shell spokesman confirms the company will declare force majeure at its

        Nigerian Bonny terminal due to local protests which disrupted 210 million barrels per

        day (33,000,000 m3/d) of the company's oil production. Although the protests have ended

                                                                                 P a g e 170 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.171 Filed 08/28/20 Page 171 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

        and production is returning to normal, the backlog is temporarily delaying loadings by 3

        days. (DJ)

    •   May 16: A final agreement creating the Caspian Pipeline Consortium (CPC) is signed by

        project participants: Russia (24 percent), Kazakhstan (19 percent), Chevron Corp. (15

        percent), AO Lukoil/Arco Corp. (12.5 percent), Mobil Corp. (7.5 percent), AO

        Rosneft/Shell Corp. (7.5 percent), Oman (7 percent), Agip SpA (2 percent), British Gas

        PLC (2 percent), Oryx Corp. (1.75 percent), and Kazakhstan Pipeline Ventures, a joint

        venture of Kazakhstan's state oil company and Amoco Corp. (1.75 percent). The Russian

        government plans to transfer its stake to two Russian oil companies, AO Lukoil and AO

        Rosneft. CPC plans to begin building a 932-mile (1,500 km) pipeline to transport crude

        oil from the Caspian region to Russia's Black Sea coast in 1998 and begin shipping

        around 558 million barrels per day (88,700,000 m3/d) of oil in 1999 (planned peak

        capacity is 1.4 million barrels per day (220,000 m3/d)). (DJ)

    •   May 20: U.S. President Bill Clinton signs an executive order barring new U.S.

        investment in Burma (also known as Myanmar), effective May 21 and renewable

        annually. U.S. companies have invested about $250 million in Burma, primarily in the oil

        and gas sector. The biggest U.S. investor is Unocal, which is building (with France's

        Total) a $1.2 billion pipeline from Burma's Yadana natural gas field to an electric power

        plant in Thailand. (DJ)

    •   June 4: In a unanimous vote, the United Nations Security Council renews for another

        180-day period its "oilforfood" initiative with Iraq. Under the resolution, Iraq may sell

        $2 billion worth of oil to buy food, medicine and other necessities to alleviate civilian

        suffering under the sanctions imposed when its invaded Kuwait in 1990. (WP)


                                                                                P a g e 171 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.172 Filed 08/28/20 Page 172 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

    •   July 22: The first shipments of oil produced from Kazakhstan's Tengiz field arrive at

        terminals on the Black Sea in Novorossiysk (Russia) and Batumi (Georgia) for

        subsequent export through the Bosphoros Strait. Volumes total between 100,000 and 150

        million barrels per day (24,000,000 m3/d). (DJ)

    •   July 23: The U.S. State Department rules that Turkey's August 1996 agreement to

        purchase $23 billion worth of natural gas from Iran over a 20-year period does not

        violate the Iran and Libya Sanctions Act. In a May 1997 memorandum of understanding

        with Iran and Turkmenistan, Turkey modified the original arrangement so that the

        natural gas will be purchased from Turkmenistan rather than Iran. (DJ)

    •   August 4: In Colombia, Occidental Petroleum, a California-based international oil

        company, and Ecopetrol, Colombia's national oil company, declared force majeure on all

        oil exports from the Cano Limon field. The declaration comes after a series of attacks

        dating back to July 30 knocked out a major oil pipeline transporting oil from the field to

        the Caribbean port of Covenas. The pipeline has been attacked 45 times this year which

        is equal to the total number of attacks for 1996. Responsibility for the attacks has not

        been determined, but leftist guerrillas from the National Liberation Army are usually

        blamed for such attacks. The force majeure declaration does not apply to the oil

        contained in the 2-million-barrels (320,000 m3) storage facility at Covenas. (DJ)

    •   August 8: The United Nations approves a sale-price formula for Iraqi crude oil sales

        under the oil-for-food plan. The approval cleared the way for Iraq to resume limited oil

        exports immediately through the Turkish port of Ceyhan on the Mediterranean Sea and

        Iraq's Gulf port of Mina al-Bakr. The United Nations will also begin reviewing contracts

        for Iraqi crude oil purchases. Iraq has until September 5 to raise the $1.07 billion


                                                                               P a g e 172 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.173 Filed 08/28/20 Page 173 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

        allowed under the existing 90-day oil-for-food plan window. Iraqi officials state they will

        boost exports to 2 million barrels per day (320,000 m3/d) to meet the sales target.

        However, industry experts say that Iraq's export capacity is untested beyond 1.4-million-

        barrels-per-day (220,000 m3/d). (DJ)

    •   September 12: The United Nations Security Council passes a resolution that allows Iraq

        to reach the $2.14 billion oil sales limit under its oil-for-food program by December 5.

        The current 6-month oil sales window, running from June 8 to December 5, will be split

        into a 120-day segment and a 60-day segment instead of two 90-day segments. During

        each segment Iraq can sell $1.07 billion worth of oil. The resolution should enable Iraq

        to make up for lost revenues during a delay in the start of oil sales during the first two

        months of the current six-month sale period. (DJ)

    •   October 29: Iraq's Revolution Command Council, the country's main decision-making

        body, announces that it will no longer allow U.S. citizens and U.S. aircraft to serve with

        the United Nations (U.N.) arms inspection teams. The council's statement gives U.S.

        citizens working with the inspection teams one week to leave Iraq. Iraq has also asked the

        U.N. to stop flights by American reconnaissance aircraft monitoring its compliance with

        U.N. resolutions requiring the elimination of weapons of mass destruction. In response to

        this statement, the U.N. Security Council unanimously approves a statement condemning

        Iraq's threats to expel the Americans. (DJ)

    •   November 20: Iraq's Revolution Command Council formally endorses an agreement,

        arranged by Russia, that enables United Nation's (U.N.) weapons inspection teams to

        resume operations in Iraq. The deal ends a three-week standoff between the U.N. and




                                                                                P a g e 173 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.174 Filed 08/28/20 Page 174 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

        Iraq that began in late October 1997 after Iraq announced it would no longer allow U.S.

        citizens to serve on U.N. weapons' inspection teams. (DJ)

    •   November 29: For the first time in four years, OPEC agrees to an increase in its

        production ceiling. OPEC has raised the ceiling to 27.5 million barrels per day

        (4,370,000 m3/d) for the first half of 1998, effective January 1, 1998. The new ceiling

        represents a 10 percent increase over the current ceiling. The new quotas are as follows:

        Saudi Arabia 8.76 million barrels per day (1,393,000 m3/d) (bbl/d), Iran 3.942 Mbbl/d

        (626,700 m3/d), Iraq 1.314 Mbbl/d (208,900 m3/d), Venezuela 2.583 Mbbl/d

        (410,700 m3/d), Nigeria 2.042 Mbbl/d (324,700 m3/d), Indonesia 1.456 Mbbl/d

        (231,500 m3/d), Kuwait 2.19 Mbbl/d (348,000 m3/d), Libya 1.522 Mbbl/d (242,000 m3/d),

        United Arab Emirates 2.366 Mbbl/d (376,200 m3/d), Algeria 0.909 Mbbl/d

        (144,500 m3/d), and Qatar 0.414 Mbbl/d (65,800 m3/d). (NYT)

    •   December 4: Iraq's United Nations (U.N.) Ambassador Nizar Hamdoon warns that Iraq

        will not allow oil to flow during a third six-month phase of the U.N.'s oil-for-food sale

        until the U.N. approves an aid distribution plan. Despite the warning, the U.N. Security

        Council approves a third six-month phase following the end of the second six-month

        phase. Like the first two phases, the third phase allows Iraq to sell up to $1.07 billion of

        oil in each of two 90-day periods. However, the sales level may be increased by the

        Security Council in January 1998 after U.N. Secretary-General Kofi Annan reports on

        Iraq's needs. The next day Iraq stops pumping oil into the Iraqi-Turkish pipeline at the

        end of the second six-month phase of the United Nations (U.N.) oil-for-food program.

        (WP, NYT)




                                                                                P a g e 174 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.175 Filed 08/28/20 Page 175 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

    •   December 11: Delegates from 150 industrial nations attending a United Nations climate

        conference in Kyoto, Japan reach agreement on a protocol to control heat-trapping

        greenhouse gases. The protocol, if ratified, would commit nations to roll back emissions

        of six greenhouse gases (carbon dioxide, methane, nitrous oxide, hydrofluorocarbons,

        perfluorocarbons, and sulphur hexafluoride) below 1990 levels. Under the protocol, the

        United States would be required to reduce its greenhouse gas emissions by 7 percent

        below 1990 levels, while Europe and Japan would make cuts of 8 percent and 9 percent,

        respectively. Developing countries are exempt from the emissions ceilings for the time

        being. (DJ)


 See also[edit]


    •   World oil market chronology from 2003

    •   1970 world oil market chronology

    •   1975 world oil market chronology

    •   2001 world oil market chronology


 Sources[edit]


    •   Energy Information Administration: Chronology of World Oil Market Events


 Commodity Research Bureau. The CRB Commodity Yearbook 1996, Wiley & Sons, Hoboken,

 1996. References[edit]


     1. ^ Naylor, Philip (2000). France and Algeria: A History of Decolonization and

         Transformation. University Press of Florida. ISBN 0-8130-1801-3.


                                                                             P a g e 175 | 216
    Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.176 Filed 08/28/20 Page 176 of 216

      EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

     Categories:

•    Oil market timelines




     In 2002 I was arrested for coming out of Kim Jong UN secret Detention in An abandoned

     McDonalds located in Detroit Michigan at Mack and Peck a poverty stricken community

     located near the Capuchin Soup Kitchen .


     Categories of Terrorist Organizations (In this case we have One Terrorist organization the KKK

     detaining and profiting from North Korea’s President Kim Jong UN Directly – ( Kim Jong UN

     is the Foreign Terrorist Organization being held captive by a Domestic Terrorist Group the

     KKK)


     Tier I

     These organizations are also referred to as Foreign Terrorist Organizations (FTOs). FTOs are

     foreign organizations that are designated by the Secretary of State in accordance with section 219

     of the INA, as amended. There are three basic criteria for an organization to be considered an

     FTO:


1. It must be a foreign organization.

2. The organization must engage in terrorist activity, as defined in section 212 (a)(3)(B) of the INA

     (8 U.S.C. § 1182(a)(3)(B)), or terrorism, as defined in or retain the capability and intent to

     engage in terrorist activity or terrorism.


                                                                                     P a g e 176 | 216
 Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.177 Filed 08/28/20 Page 177 of 216

     EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

3. The organization’s terrorist activity or terrorism must threaten the security of U.S. nationals or

   the national security (national defense, foreign relations, or the economic interests) of the United

   States.


   Tier II

   The Secretary of State, in consultation with or upon the request of the Attorney General, may

   designate terrorist organizations for immigration purposes, after a finding that the organization

   engages in terrorist activity as defined in section 212(a)(3)(B)(iv) of the INA (8 U.S.C. §

   1182(a)(3)(B)(iv)); see section 212(a)(3)(B)(vi) of the INA. This authority is known as the

   “Terrorist Exclusion List (TEL)” authority. A TEL designation will generally exclude aliens

   associated with entities on the TEL from entering the United States. (Department of Homeland

   Security – U.S. Citizen and Immigration Services ,20202




   When do Private Citizens become agents of the state - The totality of Circumstances will show I

   was working at the behest of the F.B.I In Coolidge v New Hampshire ( 403) U.S. 443 {1971}),

   the Supreme Court stated that the test is whether the private person ( veretta burnett) in light of

   all the circumstances of the case, must be regarded as having acting as a “instrument” or agent

   of the state.” Also in Coolidge v New Hampshire ( 403 U.S. 443 {1971}) the court stated that if

   a private person “wholly on his own initiative turns over evidence to authorities there can be

   no doubt under existing law that the articles would later be admissible in evidence .”(p.487)

                                                                                   P a g e 177 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.178 Filed 08/28/20 Page 178 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 Finding Kim Jong UN secret Detention and Osama Bin Laden I was a private citizen working at

 the behest of the F.B.I. Due to Bureaucracy I could take action when the F.B.I. couldn’t because

 of flawed intelligence. In which I had to come in and show the FBI that the Most wanted World

 Leaders and Most wanted Terrorist were in Detroit. In Walter v United States (447 U.S. 649

 {1980}) the Court ruled that “ a wrongful search and seizure conducted by a private party does

 not violate the Fourth Amendment and does not deprive the government of the right to use

 evidence that has been acquired from the third party lawfully (p.656) Finding Kim Jong UN

 secret detention and handing that information over to the FBI after I was arrested , I was charged

 with drug paraphernalia . Again a Section 242 violation the Detroit police knew that Kim Jong

 UN had been detained in the abandoned McDonalds where he sat in his own feces in the pitch

 dark a missing( from North Korea) an Asset to the American Government because of Kim

 Jong UN Intercontinental ballistic missile capability and the fact that Vladimir Putin wants to

 put nuclear warheads on Kim Jong UN intercontinental Ballistic missiles. Washington

 (CNN)North Korea claims to have successfully tested a new type of intercontinental ballistic

 missile, topped with a "super-large heavy warhead," which is capable of striking the US

 mainland.


 The country's state media made the announcement Wednesday, hours after leader Kim Jong Un

 ordered the 3 a.m. launch of the Hwasong-15 missile, which reached the highest altitude ever

 recorded by a North Korean missile. ( Zachery Coehen , Ryan Browne Nicole Gaouette,

 November 17,2017)


 was in Detroit Michigan on Mack and Peck by 2002. While Former George Bush had told the

 American people Kim Jong UN was a part of the State Sponsored Terrorism and that Kim Jong

 UN was in North Korea , when in actuality he was in a secret detention in Detroit Michigan on
                                                                             P a g e 178 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.179 Filed 08/28/20 Page 179 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 Mack and Peck an Abandoned McDonalds restaurant .Therefore the government action prong of

 the Fourth Amendment right actually hinges on three important questions:


    1. Who is a government actor?

    2. When is a private person not acting wholly on his or her own initiative considered a

        government actor for the purposes of the Fourth Amendment ?

    3. Once it’s clear that the search(of Kim Jong UN secret detention) is private in nature ,

        what later government action does this private search authorize?

        (Worrall,2011)

        These questions are not unanswered , as evidence will show that I was a regular dancer

        like every other female and transgender who was there to make money until at Tycoons,

        as Godiva , Hot Tamales as Hot chocolate , 007 as Hot Chocolate ,     Alqeada – some

        men came to the topless Hot tamales bar to ask me to take care of the fathers showing

        me a picture of some men in a cave at Hot Tamales topless bar in Detroit Michigan

        13109 W. 8 mile rd. Detroit Michigan 48235     ,( Osama Bin Laden and five other men

        in a cave) .

        ( Kim Jong Un secret Detention should be considered as Evanescent evidence – (the

        layout of Kim Jong Un Secret Detention has been demolished and a church of Latter Day

        Saints was put in its place guarded by a fence) - and the employees of Kim Jong UN

        family Beauty Supply store at 7651 Gratiot Detroit Michigan , can change because of

        product value and what products Black Females use whatever the trend is at that point

        because Kim Jong UN mom allows private citizens to sell their hair products at her store

        hoping to find information about Kim Jong UN because the landscape of Kim Jong UN

        secret detention has turned into a Church of Latter Day Saints . The abandoned

                                                                              P a g e 179 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.180 Filed 08/28/20 Page 180 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

       McDonalds Kim Jong Un was in was torn down/ demolished and the church of latter

       day Saints with all inclusion by Congressmen Mitt Romney was built in its place to

       remember that this was the secret detention of Kim Jong Un.

       The totality of circumstances – all the facts and circumstances surrounding the case , In

       Case by case adjudication will show I was a private citizen acting at the Behest of the

       FBI since 2005. Although I found Kim Jong UN secret detention and Saddam Hussein in

       2002 which called for me to contact the FBI with the above information .

       Because this case acts in the Dual Sovereignty – in which the state and federal

       government are considered separate or sovereign in their own rights . While Federal

       courts consists of 3 types of courts

           1. Districts courts

           2. US courts of appeal

           3. U.S. Supreme Court

              In which both of Veretta Burnett cases regarding Terrorism and Most wanted

              Terrorist ended up in Federal Eastern District Court One case being that I was

              assaulted by Police Srgt. Brenda Stevenson while handcuffed in a crucifix for

              going to the FBI regarding Osama Bin Laden being in America, and giving the

              FBI Hamza Bin laden – Phone number and American name ( Trevor , because of

              Chief Of Police Caldwell in Highland Park was also using the child in Terrorist

              Tapes with Osama Bin Laden , specifically in Highland Park Michigan,48203.

              Case #14238 while case 17-2170 regarded Kim Jong UN momma opening up a

              Beauty Supply Store on Gratiot at 7651 in Detroit Michigan with the purpose to

              find Kim Jong UN who had been detained by the Klu,Klux,klan who decided to


                                                                             P a g e 180 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.181 Filed 08/28/20 Page 181 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

              invest into Black Hair care . Thus the creation of the UN Beauty Supply Store.

              UN as in Kim Jong UN the president of North Korea . The International

              Terrorism of Kim Jong UN became domestic Terrorism the minute Kim Jong Un

              was detained in the United States of America on Mack and Peck at an Abandoned

              McDonalds restaurant . To understand how I was drawn into the domestic

              terrorism and gained firsthand knowledge of the Terrorism. Which leads to my

              Bivens claim against Chris Hess-7 , David Harmon, and Gwen Rosenthal in her

              physical and professional capacity . In Bivens v. Six Unknown named federal

              agents (403 U.S. 388 {1971} ,the Supreme Court held that federal law

              enforcement officers can be sued for Fourth Amendment violations , Bivens

              claims must meet two essential requirements :

                  1. The official acted under the color of state law

                  2. The official deprived someone the his or her constitutional rights .( and

                     or immunities given for working at the behest of the FBI)

                     Also in Davis v. Passman (442 U.S. 228 {1979} and Sonntag v. Dooley

                     (650 F.2d 904 {7th cir. 1981}

              Both cases dealt with the fifth amendment and Carlson v Green ( 446 U.S. 14

              {1980} was an 8th amendment case violation .



              The FBI agents indicted Srgt. Stevenson after I was police brutality , however the

              FBI failed to pay me for the work I had done for them , informing them that

              Osama Bin Laden number 1 and 2 was at my home in Highland Park at 11

              Farrand park , Highland Park Michigan . The FBI left me to my own devices as


                                                                            P a g e 181 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.182 Filed 08/28/20 Page 182 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

              performing as a sex slave having sex with Al Qaeda as they came to my

              apartment in Highland Park. The FBI did not help me, neither did they send help

              when I alerted them that the terrorist was threatening to rape my daughter If I

              didn’t have sex with them . I Veretta Burnett had alerted the FBI Chris Hess-7

              by hand written letter of the types of threats I was getting from inside Al Qaeda,(

              Theron Flournoy who told me directly they will rape my kids if I don’t have sex

              with them”. as I was informing that FBI that the Highland Park Police then Chief

              Caldwell was directly involved in the Terrorism as a narcotics officer and as

              Chief of Police . I believe that is why Chief Caldwell didn’t invite the FBI into

              Highland Park to witness and investigate Osama bin Laden number 2 – Aaron

              Labarrie Engaged in Terrorist activities with Chief of Police Caldwell of

              Highland Park Engaged in Terrorist activities as defined in Section 212 (a) (3)

              (B) of the immigration and Nationality Act . The Police Chief involvement in the

              terrorism continued and came to my knowledge once I moved across the hall

              from Richard Steve Goldberg at 11 Farrand Park in Highland Park Michigan,

              48203 .

              The Section 1983 was originally enacted as part of the Ku Klux Klan Act of

              April 20 1871 Also known as Section 1 of the civil rights act of 1871 . The act

              was designed to address atrocities committed by the Ku Klux Klan members in

              the wake of the civil war. Instead Section 1983 imposed liability on state

              representatives who failed to enforce state law against illegal Klan activities like:

              ( going after Kim JONG UN bringing him to America , beat and tortured him in

              an abandoned McDonalds and let him live in his own feces for months until they


                                                                             P a g e 182 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.183 Filed 08/28/20 Page 183 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

              was able to put Kim Jong Un to work at a nail salon in Highland Park , Michigan

              called Highland Nails at 12027 Woodward Highland Park Michigan 48203.

              The Klan had violated the and engaged in Terrorist activities violating The

              immigration and Nationality act Section 212 (a) (3) (B) by bringing Kim Jong

              UN to America and setting up a Beauty Supply store and Nail salon for the Klan

              to profit - because North Korea had been designated as State sponsors of

              Terrorism by former President George W. Bush #43 .My right to freedom and

              Liberty was taken away as I worked for the FBI without payment a Labor Issue is

              a civil rights issue , being arrested after coming out of Kim Jong Un secret

              detention. Denying my 4th amendment right by seizing my person and arresting

              me- for discovering how the klan had kidnapped Kim Jong Un the President of

              North Korea and put him in my community to be detained. At the time I lived on

              2429 Field street, Detroit Michigan.   I had 4 separate incidences of Terrorism on

              my hands. I again would like to say these incidences of Terrorism meeting the

              Most wanted World Leaders Saddam Hussein , Uday Hussein , and Kim Jong Un

              Secret detention happened on sperate occasions .

           1. 9-11-2001 The World Trade Center had fallen down after it was attacked by an

              airplane ( according to Steven E. Jones nano-thermite a chemical explosive had

              been painted on the beams of the World Trade Center and when He tested the

              Dust that sickened the first responders he found it had a chemical explosive

              called Nano- Thermite in it )




                                                                            P a g e 183 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.184 Filed 08/28/20 Page 184 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

            2. 10-2001- The Al Qaeda men came into my bar Hot Tamales to ask me if I would

               take care of the fathers, showing me some men in a loin cloth in the mountains of

               Afghanistan ?

            3. I had been arrested in 2002 for coming out of Kim Jong UN secret detention at an

               abandoned McDonalds on Mack and Peck.

            4. 2002/03 Uday Hussein had taken me to his apartment from His job Osama’s Hair

               salon downtown Chicago to Hyde Park to meet Saddam Hussein and his soldiers

               that sat above another hair saloon all in Hyde Park where then Senator Barack

               Obama lived .


 Harry Davis had dropped me off from his home in 2002 and told me he was going to Chicago ,

 Illinois , so I jumped on a grey hound bus and followed Harry Davis to Chicago , but instead of

 meeting up with Harry Davis- Tupac Shakur , I met up with Uday and Saddam Hussein .


 By 2001 I had met Harry Davis aka the voice and character of Tupac Shakur . He came into my

 bar 007 on September 9th 2001. By 2004 I had got to know Harry Davis – Tupac Shakur well

 enough to where at first he would give me plane ticket to fly to see him that by 2004 I would

 just jump on a grey hound to see Harry Davis -Tupac because he was secretly dying . In 1994

 Tupac-Harry stated that he didn’t rape any one that he was the one sodomized by the rape victim,

 in which by the time I met Harry Davis - Tupac Shakur who was actually the rape victim that

 night where he was sodomized by the supposed rape victim - he was dying of 2 types of cancer,

 because of the forced sodomization of the rape victim . One type of cancer was inflicted on him

 by the supposed rape victim when he said he was sodomized , evidence of his health records

 will show Harry Davis- Tupac Shakur was injured on his rectum from being sodomized during


                                                                             P a g e 184 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.185 Filed 08/28/20 Page 185 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 what the court called a rape , that Tupac Shakur was the one raped being sodomized by the

 supposed rape victim and given anal warts , because the sodomy happened in his rectum it also

 affected his prostate ... . The rape victim had no physical injuries but Tupac Shakur aka Harry

 Davis did as he proclaimed publicly that he was sodomized by the supposed rape victim , and

 because he wore a condom during sex the genital warts wasn’t on his penis but on his rectum-

 and when Tupac Shakur confronted the rape victim about the genital warts on his rectum

 because he felt his rectum swell up immediately the rape victim said she was the one raped , in

 countless public interviews- Tupac Shakur said that he was sodomized by the rape victim , so

 I had to deal with a Harry Davis – Tupac Shakur that was dying from anal cancer and prostate

 Cancer. The fact that Harry Davis – Tupac Shakur left behind countless interviews saying he

 was the Actual rape victim by saying he was the one sodomized by the rape victim which had

 given him anal cancer. Tupac Shakur – Harry Davis because of the Prostate Cancer he would

 bleed out from his penis , and he couldn’t urinate , or take a bowel movement – So Tupac

 Shakur – Harry Davis had to fake his death because he was dying and was immediately injured

 during the night of the forced sodomy during an orgy , which he was accused of rape - So I

 would pop up on Tupac Shakur - Harry Davis unannounced at his home - because I kept telling

 him to go to the hospital – Detroit Medical Center if he couldn’t go to Hackensack , New Jersey

 Hospital in Bergen County where he was living . Well One day I went to see Harry Davis- In

 New Jersey, Hackensack, but Harry Davis aka Tupac Shakur wasn’t there . So I went to the

 Hackensack Police who sent me to Hoboken New Jersey for it was a shelter there ran by the

 Catholics Sister Norberta . When I got to Hoboken in June of 2004 Shelter from be stranded , in

 New Jersey … I knew Gustavo Guerrero / Osama Bin Laden Number 1 from the pictures then

 men came into my bar at Hot Tamales in 2001 and showed me some men in a cave in loin cloths


                                                                              P a g e 185 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.186 Filed 08/28/20 Page 186 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 in Afghanistan mountains. Gustavo was right before me in Hoboken Shelter . Gustavo -Osama

 Bin Laden Number 1 began to take me to Frank Sinatra Park on the Hudson River and would

 Pose at the Sight where the World Trade Center use to be seen From Frank Sinatra Park and

 Bridge , and make me take pictures of him standing where the World Trade Center use to be

 seen at the Hudson River in Frank Sinatra Park. At first I thought it was a little odd that he

 would know that exact place where to stand in Frank Sinatra Park where the World Trade Center

 used to be seen but it was important to Gustavo aka Osama Bin laden number 1. Gustavo

 expressed to me that he was Columbian and Black not Arab. That the FARC joined onto Al

 Qaeda in the early 1980’s in the fight against the Soviet Union in Afghanistan . Gustavo would

 push Sureshot Trujillo on me a known Older sniper of the FARC. Sureshot Trujillo became the

 name of our Business that we opened . At that point I took Gustavo to the McNamara Building

 to the SBA loans for the business loan - while I went to the FBI in the McNamara Building to tell

 them that Osama Bin laden was in America. In fact at the SBA loan office as I alerted the FBI I

 was “Al Qaeda hoe now , Because I was coming out of the Topless entertainment Bar where you

 as a dancer can have a Pimp and you are considered his “Hoe” or bottom Bitch”( even though I

 had an agent from Tycoons named Chris) I wasn’t Ralph Willis “Hoe’ anymore because I was

 with Harry Davis- Tupac Shakur then I wasn’t Harry Davis “Hoe ,“ any more( Harry- Tupac

 was dying - because I met Gustavo Guerrero – Osama Bin laden number 1 and he came back to

 Highland Park Michigan with me to live. So I became Al-Qaeda “Hoe” in which I alerted the

 FBI how they came into my bar asking me to take care of the fathers . Step by step I was making

 FBI reports and calling Chris Hess-7 asking him for Help. This shows culpability on FBI agents

 Chris Hess-7 and David Harmon behalf . Culpability and Cruel and Unusual punishment a




                                                                                P a g e 186 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.187 Filed 08/28/20 Page 187 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 violation of Human Sex Trafficking under Section 1983 suit the FBI intended for me to go

 through these Terrorist sexual encounters with Abu Masab Al-Zarqawi – Joe


 1.who worked the night shift at 12524 Woodward Marathon Gas Station in Highland Park , Mi.

 and was going to Henry Ford College for Nursing . Again this is Domestic Terrorism that

 appeared as International Terrorism .


 2. Abu Masab Al-Zarqawi /Joe Engaged in terrorist activity as defined in Section 212 (a) (3) (B)

 of the Immigration and Nationality Act , yet he is a Citizen of the United States and resides in

 the United States .( In which most crimes were committed on the internet and through Terrorist

 Tapes)


 During the fights which Gustavo Guerrero – Osama Bin laden number 1 would start after we

 would physically fight Gustavo would run to the Marathon Gas station because I was having sex

 with Abu Masab Al-Zarqawi aka Joe . Abu Masab Al-Zarqawi told me I had given him AIDES

 by bringing Osama Bin Laden/ Gustavo Guerrero to the Marathon gas station at 12524

 Woodward Highland Park Michigan 48203. After Abu Masab Al-Zarqawi left the Marathon

 Gas station for a better Job closer to His college - Hassan a 350 pound Arab started having sex

 with me From 12524 Woodward . Once again I called Chris Hess-7 and told him how the

 Terrorist was using me for a sex toy … but also they was “meeting Up together” through me

 and congratulating me for giving them Aides , ( aide is defined as an assistant to an important

 person , especially a political leader ) at the expense of my physical safety fighting Gustavo

 Guerrero from Newark New Jersey where we lived at 54 Parkhurst all the way in Highland Park

 , Michigan , 48203 .. Gustavo again made me aware that these were his fathers connections as

 his father had brought him to Detroit before . Again, the connection to the FARC.

                                                                               P a g e 187 | 216
  Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.188 Filed 08/28/20 Page 188 of 216

     EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

    The court must excuse my language but to understand the street lingo and to show how I was

    went from a regular Pimp to meeting Harry Davis whom I care about and expressed concern

    for Harry Davis – the rapper Tupac, who was dying to Al-Qaeda who was coming into my

    places of work drawing pictures of my aura showing me pictures of men in cave in the

    mountains of Afghanistan in white dingy loin cloth . I also asked the FBI to put cameras in my

    home at 11 Farrand Park so that they can see for themselves the different Al-Qaeda members

    coming into my home at 11 Farrand Park, Highland Park Michigan . As Gustavo Guerrero

    would make trips back and forth to New Jersey then back to Highland Park those in between

    times is when Abu Masab Al- Zarqawi was coming to my house to see me and have sex. Chris

    Hess- 7 knew about it because I told him on numerous occasions while asking for help from the

    F.B.I while I was informing them on which Terrorist was in my apartment building at 11

    Farrand park, Highland Park Michigan 48203. Especially who was coming to my Apartment

    because 11 Farrand Park was like New Jack City where there was crack addicts running

    through the hallways and going to specific apartments to smoke crack . But also people lived

    with their children at 11 Farrand Park, Highland Park Michigan, 48203 . I was one of those

    people who lived with their child at 11 Farrand Park. IN fact my first FBI contact was while I

    was living at 11 Farrand Park was regarding , Saddam Hussein , Uday Hussein , Kim Jon Un

    Secret detention - Osama Bin Laden- Number 1- Gustavo Guerrero , Hassan Nasrallah and

    Mortarda Al Sadr , and Osama Bin Laden number 2 – Aaron Labarrie ,


Al-Sadr and Nasrallah who was working a half mile from my apartment at 11825 Woodward at

    Sav-a-lot Grocery store in Highland Park , Michigan, 48203 where Gustavo Guerrero- Osama

    Bin laden Number 1 kept running in the back to speak to Hassan Nasrallah The United States

    Government failed to protect me and my children as Osama bin Laden number 1- Gustavo

                                                                                 P a g e 188 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.189 Filed 08/28/20 Page 189 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 Guerrero , Hassan Nasrallah , Muqtada Al-Sadr , Abu Masab Al-Zaqawi gathered through me

 using me as a pretext or cover to Gather and meet in various places including my apartment ,

 11825 sav-a-lot Grocery store and 12524 Marathon Gas station. As each person gathered with

 Osama Bin Laden – Gustavo Guerrero the government was actively looking for each individual

 As the FBI most wanted Terrorist . Defined as knowingly engaging in terrorist activities as

 defined in section 212(a) (3) (B) of the immigration and nationality Act. As defined in section

 140 (d) (2) of the foreign relations authorization act , in violation of title 18 United states code ,

 Section 2339B §2339D. Receiving military-type training from a foreign terrorist organization

   (a) Offense.-Whoever knowingly receives military-type training from or on behalf of any

 organization designated at the time of the training by the Secretary of State under section

 219(a)(1) of the Immigration and Nationality Act as a foreign terrorist organization shall be fined

 under this title or imprisoned for ten years, or both. To violate this subsection, a person must

 have knowledge that the organization is a designated terrorist organization (as defined in

 subsection (c)(4)), that the organization has engaged or engages in terrorist activity (as defined in

 section 212 of the Immigration and Nationality Act), or that the organization has engaged or

 engages in terrorism (as defined in section 140(d)(2) of the Foreign Relations Authorization Act,

 Fiscal Years 1988 and 1989).

   (b) Extraterritorial Jurisdiction. -There is extraterritorial Federal jurisdiction over an offense

 under this section. There is jurisdiction over an offense under subsection (a) if-

      (1) an offender is a national of the United States (as defined in 101(a)(22) of the

   Immigration and Nationality Act) or an alien lawfully admitted for permanent residence in the

   United States (as defined in section 101(a)(20) of the Immigration and Nationality Act);

      (2) an offender is a stateless person whose habitual residence is in the United States.


                                                                                  P a g e 189 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.190 Filed 08/28/20 Page 190 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

      (3) after the conduct required for the offense occurs an offender is brought into or found in

   the United States, even if the conduct required for the offense occurs outside the United States.

      (4) the offense occurs in whole or in part within the United States.

      (5) the offense occurs in or affects interstate or foreign commerce; or

      (6) an offender aids or abets any person over whom jurisdiction exists under this paragraph

   in committing an offense under subsection (a) or conspires with any person over whom

   jurisdiction exists under this paragraph to commit an offense under subsection (a).




 The Location of 11 Farrand Park, My window overlooks Gran Liquor store , which sits on the

 South side of Woodward as my Apartment at 11 Farrand Park sits on the North Side of

 Woodward . So I can see Gran Liquor store from my Living room, Kitchen and bathroom

 windows.    In which Chief of Police Caldwell then of Highland Park started to “hang out” at

 nights at Gran liquor store , first towing all the cars in the parking lot , then that same tow truck

 company burned down Gran Liquor store . One night I was sitting in my window watching

 traffic go by. The tow truck had pulled up in the front of Gran liquor store , but there wasn’t any

 cars to tow .. so the tow truck driver went to the back of Gran liquor store and climbed to the

 roof and set the Beauty supply store on fire which spread to Gran liquor store , then the tow

 truck driver ran from the back of the Beauty supply store which is the alley and jumped into his

 Tow truck and drove off Chief Caldwell and The Tow Truck Driver committed Arson in the

 first degree 1. First Degree Arson. The willful or malicious burning of any of the following.

 First degree arson is a felony, punishable by life or any term of years, a $20,000 fine / 3 times the




                                                                                  P a g e 190 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.191 Filed 08/28/20 Page 191 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 value of the destroyed property, or both. MCL 750.72. It is a B felony under the sentencing

 guidelines. MCL 7707.16c.


 a. A multi-unit building or in which 1 or more units are dwellings. MCL 750.72(1)(a).


 b. Any building, structure, or real property if the fire results in physical injury to any

 individual. MCL 750.72(1)(b).


 c. A mine. MCL 750.72(1)(c).


 i. It is not a defense that the defendant set fire to his or her own property. MCL 750.72(2).


 . I called Jacob( An Arab) a Wayne County Sheriff deputy because his uncle owned the liquor

 store that Chief Caldwell had the Tow Truck company Set the complex on Fire starting with The

 Beauty Supply store then Gran Liquor all in one Shot the complex burned down and Chief of

 Police Caldwell conspired with the Tow Truck company to Burn down Gran Liquor store first

 towing all the vehicles that was parked overnight , then sending that very same Tow Truck

 driver to Burn down Gran Liquor store Which have Richard Steve Goldberg a chance to Roam

 around once the foot traffic to Gran Liquor store was Burned down. As I had reported to the

 F.B.I. That Richard Steve Goldberg lived across the Hallway from me at 11 Farrand Park , I

 stayed at 409 , I woke Ali and told him what had just happened , how the Tow Truck driver that

 had been towing everybody car since Chief Police Caldwell been at Gran Liquor store just set

 the store on fire . It was like Chief Caldwell cleared all the cars out the parking lot to have the

 store burned down because Richard Steve Goldberg lived around the corner from Barbara Jordan

 elementary school and on his side of the building he could see the school kids coming and going

 but Chief Caldwell had just stopped the day to day traffic in the area that Kept Richard Steve
                                                                               P a g e 191 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.192 Filed 08/28/20 Page 192 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 Goldberg in his apartment rather than roaming around. I also the FBI because I had been on

 tether and just come off of tether. I could see everything from my apartment building. From

 Chief Caldwell hanging out at Gran Liquor store, towing all the cars left over night . For years

 Johnny the owner of Gran Liquor store allowed people to park in his lot it made sure no one

 broke into the liquor store because everybody was watching they cars in Johnny liquor store .

 The second incidence is on Ferris in Highland Park where Richard Steve Goldberg moved next

 to the Boys and Girls Club at 24 Ferris Street - Highland Park Michigan 48203 . Richard Steve

 Goldberg was added to the FBI 10 most wanted Fugitives list. Richard Steve Goldberg is an

 Aerospace Engineer which is the primary field of engineering concerning with the development

 of aircraft and spacecraft – which leads to Chief of Police Caldwell involvement in the

 Terrorism – with Aaron Labarrie – Osama Bin Laden Number 2 – Chief Caldwell was getting

 Terrorism information on how to attack Airplanes from Richard Steve Goldberg - in the name of

 “Al-Qaeda” while detaining Aaron Labarrie- Osama Bin Laden number 2 while they made

 Terrorist Tapes together with Chief of Police Caldwell being in charge of the Terrorist Tapes .

 Aaron Labarrie gave me a timeline that this has been going on ever since Chief Caldwell was a

 narcotics officer and Mayor Huebert Yopp was in his first term as Mayor of Highland Park

 Michigan , 48203 , adding that Mayor Yopp and Osama Bin Laden number 2 – Aaron Labarrie

 had the same the same drug dealer of Crack cocaine in which Aaron Labarrie- Osama Bin

 Laden Number 2 – had been shot by the drug dealer after he demanded that the drug dealer give

 him “more crack”. The time line that Aaron Labarrie-Osama Bin Laden number 2 - gave me –

 I immediately called the person I was working undercover for which is FBI agent Chris Hess-

 7 and told him about Aaron Labarrie. FBI agent Chris Hess- 7 did answer the phone and took

 down the information that I had given him. Because Gustavo Guerrero – Osama Bin Laden –


                                                                               P a g e 192 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.193 Filed 08/28/20 Page 193 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 number 2 was fighting me over the Book Terrorism Today , The Past the Players and the Future,

 by Simonsen & and Spinlove – the Book gave a location where the Government thought Osama

 Bin Laden was in Pakistan near Lahore where the Indians were burning an effigy of Osama Bin

 Laden and the Both Osama Bin Ladens started to fake their deaths through more Terrorist tapes ,

 in other words both Bin Ladens was trying to fake they death, exactly as the book said , so I

 gave Chris Hess- 7 Aaron Labarrie name as being one of the Osama Bin ladens in the Terrorist

 tapes where Osama Bin Laden in on Tape making his demands on America . I also wrote an FBI

 report on how the Detroit Rescue Mission where Aaron Labarrie – Osama Bin Laden number 2

 started working - that they was pulling out his teeth with no pain medicine to put into someone

 elses mouth , Aaron Labarrie teeth had black stains. – Later Aaron Labarrie number 2 and Chief

 of Police Caldwell lived in the same apartment complex in Highland Park, by this time I’d

 already been police brutalized by Srgt. Stevenson of Highland Park for going to the FBI with

 the Terrorist names addresses and phone numbers then on 2 days later in November 7 th ,2007 I

 was put in a cruxcifix with 2 pairs of handcuffs and beaten for implementing Chief of Police

 Caldwell involvement in The Domestic Terrorism. In which Officer Rikki of Highland Park

 Police refused to take my police report because it involved their Chief Of Police and while I was

 handcuffed in a cruixfix with two pairs of Hand Cuffs , Officer Rikki stated that I shouldn’t been

 talking about their Chief , who was Chief Of Police Caldwell who was the overseer of the

 Osama Bin laden Terrorist tapes , which was domestic Terrorism in which the Chief of Police

 is supposed to invite the FBI into their Department if they suspect Terrorism because of

 Jurisdictional laws . Evidence will show that Chief of Police Caldwell didn’t invite the FBI into

 Highland Park because he the Chief of Police was involved in the direct Domestic Terrorism

 of the Osama Bin Laden Terrorist tapes , and therefore he didn’t want the FBI in Highland Park


                                                                              P a g e 193 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.194 Filed 08/28/20 Page 194 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 . And that I was being beaten by Srgt, Stevenson for going to the FBI in the physical with

 Terrorist information about Chief of Police Caldwell involvement and the Terrorist phone

 numbers , addresses and places of employment . Srgt. Stevenson immediately went into my

 phone log as I had a flip phone without a pin , which there was no scope and manner for Srgt.

 Stevenson to search through my phone numbers The Manner refers to the physical steps the

 police can take to find evidence( evidence that I had just given the FBI because Police Chief

 Caldwell was Involved in the Terrorism) The Scope refers to the scope of the search ,based on

 the object of the search . As Srgt. Stevenson had no search warrant to go through my phone log.

 The


 Supreme Court ruled that police generally need a search warrant to review cell phone records

 that include data like a user's location, which will impose a higher bar for law enforcement to

 access data collected on the millions of people who use smartphones on a daily basis.


 The plaintiff in the case, Timothy Carpenter, was convicted of multiple robbery and gun offenses

 in 2010 but challenged the conviction saying that officers investigating the case didn't get a

 warrant for his cell phone records. The government argued that law enforcement doesn't need a

 warrant to get cell phone records from the service provider since it's a third party.


 The Court ruled that the government's search, in this case, did not meet the bar for probable

 cause for a warrant because investigators only had to show that argue the cell phone data might

 be related to an ongoing investigation in order to get access to it from the cell phone provider.


 A man checks his cell phone as he waits in line to enter the Supreme Court to hear Carpenter v.

 United States Nov. 29, 2017 in Washington, DC. Alex Wong/Getty Images
                                                                                 P a g e 194 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.195 Filed 08/28/20 Page 195 of 216

     EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 “                                  ‘Chief Justice John Roberts wrote in the majority decision that the

                   government is obligated to get a warrant before compelling a wireless provider to

                   provide cell phone records in an investigation.” Because Chief of Police -

                   Caldwell / Ponytail was involved in Domestic Terrorism as well I had to go to the

                   FBI directly. Right Before Srgt. Stevenson assaulted me in Highland Park Police

                   Station on November 7, 2007 she went through my Phone log that I had just given

                   to the FBI on that Monday November 5th, 2007 and was beaten by Srgt.

                   Stevenson on Wednesday November 7th 2007.


 Police Chief Caldwell had been a part of the Domestic Terrorism which is


     domestic terrorism - terrorism practiced in your own country against your own people; "the

     1995 bombing of a federal building in Oklahoma City was an instance of domestic terrorism"

     act of terrorism, terrorism, terrorist act - the calculated use of violence (or the threat of

     violence) against civilians in order to attain goals that are political or religious or ideological in

     nature; this is done through intimidation or coercion or instilling fear


 Based on WordNet 3.0, Farlex clipart collection. © 2003-2012 Princeton University, Farlex Inc.

 Domestic terrorism means “activities that--


 (A) involve acts dangerous to human life that are a violation of the criminal laws of the United

 States or of any State.


 (B) appear to be intended--


 (i) to intimidate or coerce a civilian population.

                                                                                      P a g e 195 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.196 Filed 08/28/20 Page 196 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 (ii) to influence the policy of a government by intimidation or coercion; or


 (iii) to affect the conduct of a government by mass destruction, assassination, or kidnapping; and


 (C) occur primarily within the territorial jurisdiction of the United States.” (18 USCS § 2331)


 11 Farrand Park closed down in 2008 and everyone had to move -The building was falling

 behind in taxes . As I relocated I moved to 730 Whitmore , after about 1 year of living there

 the Manager Charles Belanger came to me with a Job Offer which was to record in Excel and

 collect the Money order for Rent for Apartment Buildings 725 and 730 Whitmore , Detroit

 Michigan 48203 . As I worked for Charles Belanger He hired Gregory McKay as the

 maintenance man . Gregory McKay and I had a relationship outside of work which later

 became sexual as in line with Al- Qaeda coming to ask me will I take care of the fathers and I

 told the FBI the Terrorist was using me as a sex toy . Gregory McKay came to me saying his

 roofing Boss Bob Codden wants him to Kill this lady Jane Bashara and her entire family . Bob

 Codden is the Ku Klux Klan dues paying member that lives and works in Gross Pointe

 Michigan . Bob Codden also owned a Roofing company where Gregory McKay did roofing in

 Gross Pointe. He had come to work for Charles Belanger because it was too cold to get on the

 roof ; but Bob Codden and KKK member had put a Hit out on Jane Bashara and her entire

 family. Again I let the FBI know through an FBI report, while Jane Bashara was still alive ,

 because Gregory McKay came to me a year before Jane Bashara was murdered with the

 proposition to kill Jane Bashara and her entire family . Firsthand Knowledge of Informants and

 other third parties :


 The second major category of probable cause to arrest cases hinges on information that results

 from firsthand knowledge , As I was giving Chris Hess-7 firsthand knowledge of the Domestic
                                                                          P a g e 196 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.197 Filed 08/28/20 Page 197 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 Terrorism as well as the whole of the FBI Detroit office as I was seen countless duty agents

 about the Terrorism.


 At this point I still had not been paid by the FBI for the work that I was doing for them working

 inside of Al- Qaeda with the leaders of Al-Qaeda who were looking for a way to fake their

 terrorism deaths or kill off their Character Osama Bin Laden who helped to start Al- Qaeda .


 Which brings me to the Equal Pay act of 1963 . I also went to the E.E.O.E. and the FBI giving

 the Duty agent the Terrorist information for Chris Hess-7 , and David Harmon. In 2016

 because the payment I was getting from Sahar Odurn was pretextual meaning it said for

 enrolling new accounts with Assurance Wireless Lifeline - but it was actually for handling and

 maintaining the whereabouts of Terrorists for FBI agent Chris Hess-7 David Harmon , that was

 working at his locations of business. Such as Omar Mateen – the Florida Gay night club shooter

 who is alive and well ,- who called the Florida Police and told them he Works for the

 Mujahideen , and then preceded to shoot up the Gay Night club – Mullah Krekar aka Najmuddin

 Faraj Ahmad - the leader of the Kurds in Iraq , The Supreme Ruler of Dubai – Rashid Al-

 Maktoum , and Abu “ali” Bakr Al- Baghdadi . According to Spindlove and Simenson, 2004 ,

 states , “ The founder of Islam , Prophet Muhammad died in 632 AD . Abu Bakr became caliph ,

 or the one who comes after . Abu Bakr wanted everyone around the world to follow Islam and to

 submit to Allah “. He then sat about to organize , convert and subjugate the entire world to

 whom he believed was the one True God, Allah.” A century after Mohammad’s death the lands

 of Islam under Arab leadership stretched from Spain in the west across North Africa and most

 of the modern Middle East into Central Asia and northern India . ( Spindlove & Simenson

 ,2004 pg.31)


                                                                              P a g e 197 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.198 Filed 08/28/20 Page 198 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT




 I worked at 9731 Harper doing Assurance Wireless lifeline phones while Omar Mateen came to

 Detroit to work – to take charge of the Gay want to be Terrorist and to provide Protection to all

 because Omar Mateen asked me who was bothering me ( I wanted to tell him how Qari Bilal

 Kidnapped my son but I stayed away from that subject because he will shoot up the club, your

 house , etc) , The Supreme Ruler of Dubai , and Mullah Krekar who helped to flip the leader of

 ISIS Abu Bakr Al- Baghdadi to America’s side and to President Donald Trump # 45 so

 America could keep the Oil ISIS( Israeli Secret Intelligence Services) was holding hostage in

 Iraq as one of their assets , and gain intelligence about ISIS as a whole .   Again another Oil

 War which the Supreme Ruler of Dubai , Mullah Krekar and Omar Mateen and Mullah Krekar

 Son help to bring Abu Bakr Al- Baghdadi to America and his family to flip the Leader of ISIS

 to American side of the military so that American can gain the oil and the upper hand to ISIS …

 But I was called in to witness for the FBI exactly what was going on at 9731 Harper and Gratiot

 Farmer John’s food Center .. Sahar Odurn also set me up with KIM JONG UN Momma while

 doing Assurance Wireless Lifeline Government Free Phones, because in 2002 I was arrested

 after I witnessed his secret detention - The Equal Pay Act of 1963 is a United States labor law

 amending the Fair Labor Standards Act, aimed at abolishing wage disparity based on sex. It was

 signed into law on June 10, 1963, by John F. Kennedy as part of his New Frontier Program. I’m

 also asking for Retirement benefits , Medicare , and Overtime and SSDI ( Because I am

 disabled , I have chronic Kidney stones called Cystine, which is important because all the Arabs

 at 820 W. McNichols who was going to medical school started researching Cystine kidney

 stones – that’s how they know its me, I am who I am ) . working for the FBI gathering Terrorist

                                                                               P a g e 198 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.199 Filed 08/28/20 Page 199 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 information for the Detroit FBI office and well as the Joint Terrorism Task force as they came to

 my house looking for Gregory McKay who absconded from the JTTF. While Gregory McKay

 was absconded from the JTTF , he sucker punched me and knocked me down to the ground and

 split my forehead open where I needed 4 stitches I stabbed Gregory McKay after I got off the

 ground I apprehended him for the JTTF but the police arrested me and took Gregory McKay to

 the hospital where he Absconded from the JTTF again although I had caught him , all the police

 had to do was arrest him , but they arrested me causing the JTTF to come to my home to help re-

 apprehend Gregory McKay. So Gregory McKay was on the run with a stab wound to the leg.

 Detroit police the 12 precinct had kidnapped me for 2 weeks holding me against my will in a

 false arrest because Gregory McKay was a wanted fugitive by the Joint Terrorism Task Force

 which is division of Homeland Security ,and I had the right to protect myself against a wanted

 fugitive who had been involved in Jane Bashara murder , and Vladimir Putin .- Detroit Police

 Department should be charged with False arrest, .

            1. sometimes known as false imprisonment or wrongful arrest, occurs when

                someone wrongfully holds you against your will or takes you into custody. Both

                private persons and law enforcement agents can commit this crime when they act

                beyond or outside of the scope of their authority.

 False arrest is a crime and a civil harm, enabling the victim to sue for damages in a civil lawsuit.




                                                                                P a g e 199 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.200 Filed 08/28/20 Page 200 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 What Constitutes a “False Arrest?”



 Someone who intentionally and wrongfully limits or restricts another person’s personal

 freedoms, against the victim’s consent, commits the crime of false arrest or false imprisonment.

 For example, keeping someone locked in your home against that person’s will is false arrest.

 Kidnapping is closely related to false arrest because both involve an unlawful detention of a

 victim. Kidnapping is also a more serious crime because the kidnapper intends to harm the

 victim, hold that person for ransom, or otherwise facilitate the commission of a felony offense.

 Some states also require that you move the victim from one place to another in order to commit a

 kidnapping.

 Because false imprisonment involves the same basic actions as kidnapping, but without the more

 serious intentions, it’s known as a “lesser included offense” of kidnapping.


 Again violating my Fourth amendment Right , within the scope and immunities of working at the

 behest of the F.B.I. “Citizens may resist unlawful arrest to the point of taking an arresting

 officer’s life if necessary.” Plummer v. State, 136 Ind. 306. This premise was upheld by the

 Supreme Court of the United States in the case: John Bad Elk v. U.S., 177 U.S. 529. The Court

 stated: “Where the officer is killed in the course of the disorder which naturally accompanies an

 attempted arrest that is resisted, the law looks with very different eyes upon the transaction,

 when the officer had the right to make the arrest, from what it does if the officer had no right.

 What may be murder in the first case might be nothing more than manslaughter in the other, or

 the facts might show that no offense had been committed.”




                                                                                 P a g e 200 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.201 Filed 08/28/20 Page 201 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 “An arrest made with a defective warrant, or one issued without affidavit, or one that fails to

 allege a crime is within jurisdiction, and one who is being arrested, may resist arrest and break

 away. Lf the arresting officer is killed by one who is so resisting, the killing will be no more than

 an involuntary manslaughter.” Housh v. People, 75 111. 491; reaffirmed and quoted in State v.

 Leach, 7 Conn. 452; State v. Gleason, 32 Kan. 245; Ballard v. State, 43 Ohio 349; State v

 Rousseau, 241 P. 2d 447; State v. Spaulding, 34 Minn. 3621.


 The assault of My persons by Gregory Mckay where he sucker punched me in a blaze attack

 was at the back entrance of my apartment building 900 Whitmore : When a person, being

 without fault, is in a place where he has a right to be, is violently assaulted, he may, without

 retreating, repel by force, and if, in the reasonable exercise of his right of self defense, his

 assailant is killed, he is justified.” Runyan v. State, 57 Ind. 80; Miller v. State, 74 Ind. 1.


 I’m Being assaulted when I refuse sex to the Terrorist like Gregory McKay , and when they

 have absconded from the Joint Terrorism Task Force I did my part to apprehend him when he

 assaulted me in a blaze attack by sucker punching me , where I injured him by stabbing him

 where he had to call 911 for help , even – though he was wanted by the JTTF, because he was

 bleeding from the thigh and couldn’t walk. Again another Job for the FBI and JTTF that I

 worked in the capacity that I know how to help apprehend Terrorist Fugitives that they looking

 for ; without blowing my own cover.


 “These principles apply as well to an officer( Like federal Case 14238 where Srgt Stevenson

 assaulted me while in a crucifix with 2 pairs of handcuffs and then I was deposed about Osama

 Bin laden being in Highland Park Michigan ) attempting to make an arrest, who abuses his

 authority and transcends the bounds thereof by the use of unnecessary force and violence, as they

                                                                                    P a g e 201 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.202 Filed 08/28/20 Page 202 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 do to a private individual who unlawfully uses such force and violence.” Jones v. State, 26 Tex.

 App. I; Beaverts v. State, 4 Tex. App. 1 75; Skidmore v. State, 43 Tex. 93, 903.




 Gregory McKay also told me he had a Penn in his pocket . Then Officer D. Penn of the Detroit

 police department in 2 separate police precincts pulled me over . Once near Cadiuex where

 Gregory McKay was living and once on Gratiot near Van Dyke near Kim Jong UN momma’s

 beauty supply store at 7651 Gratiot . Gregory McKay told me repeatedly the KKK was investing

 into Black Hair care – which translated into Kim Jong UN Beauty Supply store at 7651 Gratiot

 Detroit Mi. 12027 Woodward – Highland nails and 230 W. McNichols …


 I gave Hamid Karzi , Mullah Krekar- The Leader of the Kurds in Iraq , Mullah Krekar Son ,

 Abu Bakr Al- Baghdadi the leader of ISIS , Rashid Al- Maktoum- The Holy Supreme Ruler of

 Dubai , Omar Mateen- The Florida gay Night Club Shooter location to the FBI in 2017 after I

 finished the Job which resulted in Donald Trump claiming victory over the oil in Syria near a

 border of Iraq , TANF. According to the Guardian , “ The US military has started reinforcing its

 positions around oil fields in eastern Syria, saying the new deployments are part of its continuing

 counter-terrorist mission after the killing of the Islamic State leader, Abu Bakr al-Baghdadi.”




                                                                               P a g e 202 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.203 Filed 08/28/20 Page 203 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 General Mark Milley, the chairman of the joint chiefs of staff, said on Monday that US forces

 would remain in Tanf along the Iraqi border, and more were being sent to the oil fields around

 Deir Ezzor in eastern Syria.




 Visual guide to the raid that killed Isis leader Abu Bakr al-Baghdadi
 Read more
 Video footage from the region showed US military convoys re-entering Syria, days after Donald

 Trump had ordered them out in advance of a Turkish invasion. The change of mind reportedly

 came after Pentagon officials persuaded the president that it was essential to protect east Syrian

 oil resources.


 “Keep the oil, I’ve always said that. We’ve secured the oil,” Trump told a police chiefs’

 conference on Monday. The president has said that his aim would be to secure a US share of

 Syrian oil revenues, which is potentially a war crime.


 The defense secretary, Mark Esper, claimed that the objective of the deployment was to guard

 the oil fields to prevent the revenues benefiting Isis but also to keep them out of Syrian regime or

 Russian control, so that the benefits went to the Kurdish-led Syrian Democratic Forces (SDF).
                                                                                P a g e 203 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.204 Filed 08/28/20 Page 204 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 Important note: This article was amended on 31 October 2019 to omit a reference to the US

 energy corporation ConocoPhillips, which no longer operates the gas plant – still sometimes

 referred to as Conoco - near Deir Ezzor.) https://www.theguardian.com/us-

 news/2019/oct/28/syria-us-troops-oil-fields-isis


 Abu Bakr Al- Baghdadi is still alive despite reports of his killing due to the nature of the

 transition Abu Bakr Al- Baghdadi/Ali/ John… made into America at 9731 Harper Detroit

 Michigan at Farmer Johns Food Center , and the role the FBI Detroit Field office plays in it. If I

 go back to what Osama Bin Laden number 2 told me as suggestions and analogies ; and Donald

 Trump said referring to Abu Bakr Al- Baghdadi as a “dog”. Aaron Labarrie – Osama Bin Laden

 number 2 suggestions was his uncle let the dogs shit all over the floor at 145 Tyler , Highland

 Park , Michigan. 48203 that’s why he does not be there anymore . Remember Kim Jong UN also

 shitted all over the floor of his secret detention the abandoned McDonalds. On Mack and Peck.

 Off Conner.


        According to the Guardian , “Baghdadi’s remains were then transported to a secure

 facility to confirm his identity with forensic DNA testing, and the disposal of his remains has

 been done, and is complete, and was handled appropriately,” Milley said. He would not confirm

 a Fox News report that the remains had been buried at sea, like those of Osama bin Laden in

 2011. https://www.theguardian.com/us-news/2019/oct/28/syria-us-troops-oil-fields-isis


                From what I saw at 9731 Harper Farmer John’s Food Center - Detroit Michigan

        . America ; Specifically Donald Trump gave Abu Bakr Al- Baghdadi the right to be in

        America for his contribution to America’s oil supply an lead information on ISIS as a

        Terrorist organization – if not then Russian ISIS militants will claim the Oil in Syria

                                                                                P a g e 204 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.205 Filed 08/28/20 Page 205 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

         which down the line benefits Vladimir Putin’s agenda into the Cold war and the

         proliferation of Black Market weapons by the KGB – who may be seniors but still very

         dangerous around the globe because now they are very well practiced and learned in

         their techniques into coming in and out of America – The United States without being

         recognized by Michigan State Attorney General as with Vladimir Putin being in

         Highland Park Michigan at 14333 Woodward as a Spy , or espionage , into American

         Politics in 2013 and trying to manipulate Black people to thinking “He” is the better

         white man against Black America’s - Caucasian oppressors.”


                 18 U.S. Code § 951. Agents of foreign governments


 (a)

 Whoever, other than a diplomatic or consular officer or attaché, acts in the United States as an

 agent of a foreign government without prior notification to the Attorney General if required in

 subsection (b), shall be fined under this title or imprisoned not more than ten years, or both.

 (b)

 The Attorney General shall promulgate rules and regulations establishing requirements for

 notification.

 (c)

 The Attorney General shall, upon receipt, promptly transmit one copy of each notification

 statement filed under this section to the Secretary of State for such comment and use as the

 Secretary of State may determine to be appropriate from the point of view of the foreign relations



                                                                                P a g e 205 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.206 Filed 08/28/20 Page 206 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 of the United States. Failure of the Attorney General to do so shall not be a bar to prosecution

 under this section.

 (d) For purposes of this section, the term “agent of a foreign government” means an individual

 who agrees to operate within the United States subject to the direction or control of a foreign

 government or official, except that such term does not include—

 (1)

 a duly accredited diplomatic or consular officer of a foreign government, who is so recognized

 by the Department of State;

 (2)

 any officially and publicly acknowledged and sponsored official or representative of a foreign

 government;

 (3)

 any officially and publicly acknowledged and sponsored member of the staff of, or employee of,

 an officer, official, or representative described in paragraph (1) or (2), who is not a United States

 citizen; or

 (4)

 any person engaged in a legal commercial transaction.

 (e) Notwithstanding paragraph (d)(4), any person engaged in a legal commercial transaction shall

 be considered to be an agent of a foreign government for purposes of this section if—

 (1)

                                                                                 P a g e 206 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.207 Filed 08/28/20 Page 207 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

 such person agrees to operate within the United States subject to the direction or control of a

 foreign government or official; and

 (2) such person—

 (A)

 is an agent of Cuba or any other country that the President determines (and so reports to the

 Congress) poses a threat to the national security interest of the United States for purposes of this

 section, unless the Attorney General, after consultation with the Secretary of State, determines

 and so reports to the Congress that the national security or foreign policy interests of the United

 States require that the provisions of this section do not apply in specific circumstances to agents

 of such country; or

 (B)

 has been convicted of, or has entered a plea of nolo contendere with respect to, any offense under

 section 792 through 799, 831, or 2381 of this title or under section 11 [1] of the Export

 Administration Act of 1979, except that the provisions of this subsection shall not apply to a

 person described in this clause for a period of more than five years beginning on the date of the

 conviction or the date of entry of the plea of nolo contendere, as the case may be.




                                                                                 P a g e 207 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.208 Filed 08/28/20 Page 208 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT




                                                                P a g e 208 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.209 Filed 08/28/20 Page 209 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT




                                                                P a g e 209 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.210 Filed 08/28/20 Page 210 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT




                                                                P a g e 210 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.211 Filed 08/28/20 Page 211 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT




                                                                P a g e 211 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.212 Filed 08/28/20 Page 212 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT




                                                                P a g e 212 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.213 Filed 08/28/20 Page 213 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT




                                                                P a g e 213 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.214 Filed 08/28/20 Page 214 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT




       References:

           1. United States EEOC –

           2. Character and cops Ethic in Policing – Fifth Edition Edwin Dalattre

           3. Terrorism the Bottom Line – Nathan Yungher 1st Edition

           4. Terrorism Today – the Past the Players , the Future 2nd Edition – Spindlove &

              Simonsen

           5. Criminal Procedure – from first contact to Appeal 3rd Edition Worrall Prentice

              Hall

           6. Encyclopedia Britannica – the definition of Military Company

           7. Wikipedia .org – The Oil History – Opec Deals

           8. WordNet 3.0, Farlex clipart collection. © 2003-2012 Princeton University, Farlex

              Inc.

           9. Cornell Law -https://www.law.cornell.edu/rules/frcp




                                                                           P a g e 214 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.215 Filed 08/28/20 Page 215 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

           10. The Journal Of Law In Society – Wayne State University law School In

               Partnership with Damon J. Keith center for Civil Rights focused commentary on

               : Governance Volume 13 no.1)

           11. https://www.law.cornell.edu/uscode/text/18/2331

           12. https://www.history.com/this-day-in-history/osama-bin-laden-killed-by-u-s-forces

               By Charlie Savage

           13. https://www.wsws.org/en/articles/2006/11/fire-n11.html

               The commentary on Catch a Fire about Patrick Chamusso


 14. In United States of America v. Ourmar Issa, Harouna Toure and Idriss Abdelrahman -

 which was a Narco -Terrorism case of the FARC who is a Columbian Terrorist Narcotics group

 which is related to Gustavo Guerrero. And How the FARC joined onto Al Qaeda .


        A case in the United States district court Southern District of New York.

           15. https://www.theguardian.com/us-news/2019/oct/28/syria-us-troops-oil-fields-isis



           16. Palestine Peace Not Apartheid by Former President Jimmy Carter .

           17. You Tube Full interview of Tupac outside court house NY Courthouse

               https://www.youtube.com/watch?v=o9j8fs6SSfc

               November 29, 1994

           18. https://www.bing.com/search?q=induction+to+empirical+research&form=EDNT

               HT&mkt=en-

               us&httpsmsn=1&msnews=1&rec_search=1&plvar=0&refig=6db932e8ad96419df

               f39e704f2458b97&PC=HCTS&DAF1=1&sp=-


                                                                             P a g e 215 | 216
Case 2:20-cv-12413-DML-RSW ECF No. 1, PageID.216 Filed 08/28/20 Page 216 of 216

  EASTERN DISTRICT OF MICHIGAN - UNITED STATES DISTRICT COURT

              1&ghc=1&pq=induction+to+empirical+research&sc=1-

              31&qs=n&sk=&cvid=6db932e8ad96419dff39e704f2458b97

           19. Crime Analysis and Crime Mapping Rachel Boba ,2005 Sage Publications , Inc

           20. https://www.history.com/topics/21st-century/patriot-act   A & E Television

              Networks article : The Patriot Act revised August 21, 2018

           21. Catch a Fire – The real Life story of Patrick Chamusso . Commentary by Joanne

              Laurier .




                                                                           P a g e 216 | 216
